

 


 
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of November 6, 2008


among


WMCK VENTURE CORP., a Delaware corporation,
CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation, and
WMCK ACQUISITION CORP., a Delaware corporation,
as Borrowers


CENTURY CASINOS, INC., a Delaware corporation,
as Guarantor


and


WELLS FARGO BANK, National Association,
as Lender


 
 
 

 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT


 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT ("Credit Agreement") is made
and entered into as of the 6th day of November, 2008, by and among WMCK VENTURE
CORP., a Delaware corporation ("WMCKVC"), CENTURY CASINOS CRIPPLE CREEK, INC., a
Colorado corporation ("CCCC"), and WMCK ACQUISITION CORP., a Delaware
corporation ("WMCKAC" and together with WMCKVC and CCCC, collectively the
"Borrowers"), CENTURY CASINOS, INC., a Delaware corporation (the "Guarantor")
and WELLS FARGO BANK, National Association (together with its successors and
assigns, the "Lender").
 
R E C I T A L S:
 
WHEREAS:
 
A. In this Credit Agreement all capitalized words and terms shall have the
respective meanings and be construed herein as hereinafter provided in
Section 1.01 of this Credit Agreement and shall be deemed to incorporate such
words and terms as a part hereof in the same manner and with the same effect as
if the same were fully set forth.
 
B. WMCKVC is a wholly owned Subsidiary of Guarantor.  WMCKAC and CCCC are each
wholly owned Subsidiaries of WMCKVC.  Borrowers desire to fully amend and
restate the Existing Credit Agreement for the purpose of: (i) restructuring the
Credit Facility from a revolving line of credit to a term loan in the amount of
Four Million Four Hundred Thousand Dollars ($4,400,000.00), (ii) establishing
the Maturity Date as the forty-four (44) month anniversary of the Restatement
Effective Date, and (iii) modifying other terms and covenants regarding the
restructuring of the Credit Facility as a Term Loan.
 
C. Lender is willing to fully amend and restate the Existing Credit Agreement,
for the uses and purposes hereinafter set forth in Section 2.02, on the terms
and subject to the conditions, covenants and understandings hereinafter set
forth and contained in each of the Loan Documents.
 
NOW, THEREFORE, in consideration of the foregoing, and other valuable
considerations as hereinafter described, the parties hereto do promise, covenant
and agree as follows:
 
ARTICLE I
 
DEFINITIONS
 

--------------------------------------------------------------------------------


Section 1.01. Definitions.  For the purposes of this Credit Agreement, each of
the following terms shall have the meaning specified with respect thereto,
unless a different meaning clearly appears from the context:
 
"Access Laws" shall have the meaning ascribed to such term in Section 5.22(a).
 
"Adjusted Fixed Charge Coverage Ratio" as of the end of any fiscal period shall
mean with reference to the Borrower Consolidation:
 
 
For the fiscal period under review the sum of: (i) EBITDAM, less (ii) the
aggregate amount of actually paid Distributions, including, without limitation,
all Tax Distributions and interest on Subordinated Debt actually paid, less
(iii) the aggregate amount of Maintenance Capital Expenditures to the extent not
(a) deducted in the determination of Net Income, or (b) financed from the
proceeds of permitted equity or subordinated indebtedness provided by Guarantor
or any of its Subsidiaries that does not constitute a Make Well Contribution,
less (iv) the aggregate amount of Management Fees paid in cash

 
Divided by (¸)
 
 
The sum of: (i) actually paid Interest Expense, plus (ii) principal payments or
reductions (without duplication) required to be made on all outstanding
Indebtedness (exclusive of principal payments which may accrue, but are unpaid,
under any Subordinated Debt and any principal prepayments made from the proceeds
of Make Well Contributions), plus (iii) the current portion of Capitalized Lease
Liabilities, in each case of (i) through (iii) determined for the fiscal period
under review.

 
"Affiliate(s)" of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  A Person shall be deemed to be "controlled by" any other Person if such
other Person possesses, directly or indirectly, power to:
 
 
(a)
vote ten percent (10%) or more of the equity securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managing
general partners; or

 
 
(b)
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 
"Agent Bank" shall mean WFB in its capacity as administrative and collateral
agent for lenders and l/c issuer as defined and described in the Existing Credit
Agreement and, on and after the Restatement Effective Date, shall mean WFB in it
capacity as the Lender hereunder.



--------------------------------------------------------------------------------


"Agreed Rate" shall mean the Prime Rate plus five and one-half percent (5.5%)
per annum.


"Assignment of Entitlements, Contracts, Rents and Revenues" shall mean the
assignment to be executed by Borrowers as of the Restatement Effective Date,
pursuant to which, Borrowers shall presently assign to Lender in consideration
of the Credit Facility (reserving a revocable license to retain use and enjoy):
(a) all of their right, title and interest under all Spaceleases and Equipment
Leases and Contracts relating to the Casino Facilities; (b) all of their right,
title and interest in and to all permits, licenses and contracts relating to the
Casino Facilities, except Gaming Permits and except those permits, licenses and
contracts which are unassignable; and (c) all rents, issues, profits, revenues
and income from the Real Property, from the operation of the Casino Facilities
and from any other business actively conducted on the Real Property, as such
assignment may be amended, modified, extended, renewed, restated, substituted or
replaced from time to time.  The Assignment of Entitlements, Contracts, Rents
and Revenues shall supercede in its entirety the Assignment of Entitlements,
Contracts, Rents and Revenues executed by Borrowers, in favor of Agent Bank,
dated as of April 21, 2000, which upon execution of the Assignment of
Entitlements, Contracts, Rents and Revenues dated as of the Restatement
Effective Date, and occurrence of the Restatement Effective Date, shall be void
and of no further force or effect.


"Authorized Officer Certificate" shall have the meaning set forth in
Section 3.05(iv).
 
"Authorized Officer(s)" shall mean, relative to the Borrowers, those of the
respective officers whose signatures and incumbency shall have been certified to
Lender as required in Section 3.05(iv) of the Credit Agreement with the
authority and responsibility to deliver Compliance Certificates and all other
requests, notices, reports, consents, certifications and authorizations on
behalf of Borrowers.
 
"Bank Facility Termination" shall mean indefeasible payment in full of all sums
owing under the Term Loan and each of the other Loan Documents.
 
"Banking Business Day" means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the States of California and/or
Nevada, or is a day on which banking institutions located in California and/or
Nevada are required or authorized by law or other governmental action to close.
 
"Bankruptcy Code" shall mean the United States Bankruptcy Code, as amended, 11
U.S.C. Section 101, et seq.
 

--------------------------------------------------------------------------------


"Borrower Closing Payments" shall have the meaning set forth by Section 2.04(a).
 
"Borrower Consolidation" means reference to the Borrowers on a consolidated
basis, without regard to the Guarantor or any other Subsidiary or Affiliate of
Guarantor.
 
"Borrowers" shall have the meaning ascribed to such term in the Preamble to this
Credit Agreement.
 
"Capital Expenditures" shall mean, for any period, without duplication, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
during that period and including Capitalized Lease Liabilities) by the Borrowers
during such period that, in conformity with GAAP, are required to be included in
or reflected by the property, plant or equipment or similar fixed or capital
asset accounts reflected in the balance sheet of the Borrowers (including
equipment which is purchased simultaneously with the trade-in of existing
equipment owned by Borrowers to the extent of (a) the gross amount of such
purchase price less (b) the cash proceeds of trade-in credit of the equipment
being traded in at such time), but excluding capital expenditures made in
connection with the replacement or restoration of assets, to the extent
reimbursed or refinanced from insurance proceeds paid on account of the loss of
or damage to the assets being replaced or restored, or from awards of
compensation arising from the taking by condemnation of or the exercise of the
power of eminent domain with respect to such assets being replaced or restored.
 
"Capital Proceeds" shall mean the net proceeds (after deducting all reasonable
expenses incurred in connection therewith) available to Borrowers from: (i)
partial or total condemnation or destruction of any part of the Collateral,
(ii) sales of easements, rights of way or similar interests in any portion of
the Real Property, (iii) insurance proceeds (other than rent insurance and
business interruption insurance) received in connection with damage to or
destruction of any part of the Collateral, (iv) the sale or other disposition of
any portion of the Collateral in accordance with the provisions of this Credit
Agreement (not including, however, any proceeds received by Borrowers from a
sale of FF&E if such FF&E is replaced by items of equivalent value and utility,
in each case such exclusion to apply only during any period in which no Event of
Default has occurred and is continuing), and (v) any other extraordinary receipt
of proceeds not in the ordinary course of business and treated, for accounting
purposes, as capital in nature.
 
"Capitalized Lease Liabilities" means all monetary obligations of Borrowers
under any leasing or similar arrangement which, in accordance with GAAP, would
be classified as capitalized leases, and, for purposes of this Credit Agreement,
the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a penalty.
 

--------------------------------------------------------------------------------


"Cash" shall mean, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP.
 
"Casino Deed of Trust" shall mean the Existing Casino Deed of Trust as amended
by the First Amendment to Casino Deed of Trust and as it may further be
extended, renewed, amended, restated or otherwise modified from time to time.
 
"Casino Facilities" shall mean collective reference to the Real Property, the
casino businesses and related activities conducted by Borrowers in and on the
Real Property including, without limitation, activities conducted under the name
and style of "Legends", "Diamond Lil's", the "Golden Horseshoe" and "Womack's"
and all improvements now or hereafter situate thereon, together with any other
real property, personal property or interests therein which are used by
Borrowers as a part of the operation of the casino businesses conducted by
Borrowers on the Real Property.
 
"Casino Title Insurance Policy" shall mean the ALTA Extended Coverage Lenders
Policy of Title Insurance, and the endorsements issued concurrently therewith,
issued by Commonwealth Land Title Insurance Company as of April 27, 2000 with
coverage in the amount of Twenty-Six Million Dollars ($26,000,000.00) under
Policy No. C800-698, insuring the lien and priority of the Existing Casino Deed
of Trust.
 
"CCCC" shall have the meaning set forth in the Preamble to this Credit
Agreement.
 
"CCI Negative Pledge" shall mean the negative pledge to be executed by Guarantor
for the purpose, among other things, of setting forth: (i) Guarantor's agreement
not to allow CCTI to sell, transfer, mortgage, pledge, encumber, grant a lien or
security interest on, or in, or otherwise hypothecate any portion of its
membership interest in CCTLLC; and (ii) a negative pledge as to other assets of
Guarantor; which negative pledge shall be substantially in the form of the
Negative Pledge Agreement marked "Exhibit C", affixed hereto and by this
reference incorporated herein and made a part hereof.
 
"CCI Net Proceeds" shall mean the aggregate cash proceeds received by Guarantor,
CCTLLC or any other Subsidiary of Guarantor in respect of the sale of assets in
any transaction or series of related transactions in excess of Five Million
Dollars ($5,000,000.00) (other than inventory in the ordinary course of
business) net of: (i) the direct costs relating to such sale, transfer,
conveyance or disposition of such assets, (ii) amounts required to be applied to
the repayment of Indebtedness secured by a Lien on the asset or assets that were
the subject of such sale, transfer, conveyance or disposition, (iii) unsecured
Indebtedness of the Subsidiary whose equity interests or assets are sold,
(iv) all Indebtedness assumed by the purchaser in connection with such sale,
transfer, conveyance or disposition of such assets, and (v) all taxes paid or
payable as a result of such sale, transfer, conveyance or disposition of such
assets.
 

--------------------------------------------------------------------------------


"CCTI" shall mean Century Casinos Tollgate, Inc., a Delaware corporation, which
is a wholly-owned subsidiary of Guarantor.
 
"CCTLLC" shall mean CC Tollgate, LLC, a Delaware limited liability company that
is wholly owned by CCTI.
 
"City Parking Lot Lease" shall mean that certain Parking Lease – Option to
Purchase, dated June 1, 1998, between the City of Cripple Creek, as lessor, and
WMCKVC, as lessee, as amended by that certain Amendment No. 1 to Parking Lease –
Option to Purchase, dated February 17, 2000, with record notice of such lease,
as amended, having been given by that certain Memorandum of Lease dated April 9,
2002 and recorded in the Office of the Clerk and Recorder of Teller County,
Colorado on May 2, 2002 as Document No. 533149, all pursuant to which, among
other things, WMCKVC is granted a lease hold interest in, and an option to
purchase, the City Parking Lot Property.
 
"City Parking Lot Property" shall mean that portion of the Real Property which
is described as Parcel 12 on Exhibit I attached hereto and incorporated by
reference herein.
 
"Closing Certificate" shall have the meaning ascribed to such term in
Section 3.05(v).
 
"Collateral" shall mean collective reference to all of Borrowers' right, title
and interest in and to: (i) all of the Real Property and the personal property,
FF&E, contract rights, leases, stock, intangibles and other interests of the
Borrowers which are subject to the liens, pledges and security interests created
by the Security Documentation; (ii) all rights of the Borrowers assigned and/or
pledged as additional security pursuant to the terms of the Loan Documents and
Security Documentation; and (iii) any and all other property and/or intangible
rights, interest or benefits inuring to or in favor of the Borrowers which are
in any manner assigned, pledged, encumbered or otherwise hypothecated in favor
of Lender to secure payment of the Credit Facility.
 
"Compliance Certificate" shall mean the compliance certificates referred to in
Section 5.08(f), substantially in the form set forth on "Exhibit F", affixed
hereto and by this reference incorporated herein and made a part hereof.
 
"Contingent Liability(ies)" shall mean, as to any Person, any obligation of such
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness, leases or dividends ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) to make payment in respect of any net
liability arising in connection with any Interest Rate Hedges, foreign currency
exchange agreement, commodity hedging agreement or any similar agreement or
arrangement in any such case if the purpose or intent of such agreement is to
provide assurance that such primary obligation will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such primary obligation will be protected (in whole or in part) against loss
in respect thereof or (e) otherwise to assure or hold harmless the holder of
such primary obligation against loss in respect thereof; provided, however, that
the term Contingent Liability shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Liability shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Liability is made or, if not stated or determinable, the reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
 

--------------------------------------------------------------------------------


"Contractual Obligation" means, as to any Person, any provision of any
outstanding securities issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its assets is bound.
 
"Credit Agreement" shall mean this Second Amended and Restated Credit Agreement,
together with all Schedules and Exhibits attached thereto, executed by and among
Borrowers, Guarantor and Lender setting forth the terms and conditions of the
Credit Facility as it may be amended, modified, extended, renewed or restated
from time to time.
 
"Credit Facility" shall mean the agreement of Lender to continue Four Million
Four Hundred Thousand Dollars ($4,400,000.00) of the Indebtedness outstanding
under the Existing Credit Agreement and Existing RLC Note as the Term Loan,
subject to the terms and conditions set forth in this Credit Agreement and the
Term Note.
 
"Deeds of Trust" shall mean a collective reference to the Casino Deed of Trust,
the Event Center/City Parking Lot Deed of Trust, the Palace Club Deed of Trust,
the Saskatchewan Deed of Trust and any other deed of trust which is executed and
delivered to Lender for the purpose of encumbering any Collateral as security
for any Obligation.
 

--------------------------------------------------------------------------------


"Default" shall mean the occurrence or non-occurrence, as the case may be, of
any event that with the giving of notice or passage of time, or both, would
become an Event of Default, pursuant to Article VII.
 
"Default Rate" shall have the meaning set forth in Section 2.09(b).
 
"Depository Closing Instructions" shall mean the Depository Closing Instructions
to be given by Lender to Title Insurance Company at or prior to the Restatement
Effective Date setting forth the requirements for the issuance of the Title
Insurance Endorsements and other conditions for the occurrence of the
Restatement Effective Date, as it may be amended or modified prior to the
Restatement Effective Date to the reasonable satisfaction of Lender and the
Borrowers.
 
"Dispute" shall have the meaning set forth in Section 10.14(a).
 
"Distributions" shall mean and collectively refer to any and all cash dividends,
loans, payments (including principal payments made on Subordinated Debt),
Management Fees, advances or other distributions, fees or compensation of any
kind or character whatsoever made by Borrowers to any Person which is not a
member of the Borrower Consolidation, but shall not include consideration paid
for tangible and intangible assets in an arms length exchange for fair market
value, trade payments made and other payments for liabilities incurred in the
ordinary course of business or compensation and fees to officers, directors and
employees of Borrowers, all in the ordinary course of business.
 
"Documents" shall have the meaning set forth in Section 10.14(a).
 
"Dollars" and "$" means the lawful money of the United States of America.
 
"EBITDA" shall mean with reference to any Person, for any Fiscal Period under
review, the sum of (i) Net Income for that period, plus (ii) Interest Expense
(expensed and capitalized) for that period, plus (iii) the aggregate amount of
federal and state taxes on or measured by income for that period (whether or not
payable during that period), plus (iv) depreciation, amortization and all other
non-cash expenses for that period, in each case determined in accordance with
GAAP, less (v) all cash and non-cash income (including, but not limited to,
interest income), transfers, loans and advances from Guarantor or any of its
Subsidiaries that are not members of the Borrower Consolidation, less (vi) all
other non-cash income from any source not specified in (v) above, and, in the
case of items (ii), (iii) and (iv), only to the extent deducted in the
determination of Net Income for that period and in the case of items (v) and
(vi) only to the extent included in the determination of Net Income for that
period.
 

--------------------------------------------------------------------------------


"EBITDAM" shall mean EBITDA, plus Management Fees for that period to the extent
deducted in the determination of Net Income for that period.
 
"Environmental Certificate" shall mean the Certificate and Indemnification
Regarding Hazardous Substances to be executed by Borrowers on or before the
Restatement Effective Date as a further inducement to the Lender to enter into
the Credit Agreement, as it may be amended, modified, extended, renewed or
restated from time to time.  The Environmental Certificate shall supercede in
its entirety the Certificate and Indemnification Regarding Hazardous Substances,
dated April 21, 2000, which was executed by Borrowers in connection with the
Existing Credit Agreement.  Upon execution of the Certificate and
Indemnification Regarding Hazardous Substances dated as of the Restatement
Effective Date, and occurrence of the Restatement Effective Date, the
Certificate and Indemnification Regarding Hazardous Substances dated April 21,
2000, shall be void and of no further force or effect.
 
"Environmental Site Assessment(s)" shall mean a Phase 1 Environmental Site
Assessment or Assessments of the applicable land under review prepared in
conformance with the scope and limitations of ASTM Standard Designation
E1527-05.
 
"Equipment Leases and Contracts" shall mean the executed leases and purchase
contracts pertaining to FF&E wherein Borrowers are the lessee or vendee, as the
case may be, as set forth on that certain Schedule of Equipment Leases and
Contracts designated as Schedule 4.17, affixed hereto and by this reference
incorporated herein and made a part hereof.
 
"Equity Contribution" shall mean reference to a voluntary contribution of Cash
by the Guarantor or any of its Affiliates into any member of the Borrower
Consolidation in exchange for additional membership interests so long as such
contribution is not subject to any return of such capital, except to the extent
permitted with respect to Distributions as provided in Section 6.10.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
"Event Center/City Parking Lot Deed of Trust" shall mean that certain Leasehold
and Fee Deed of Trust, Fixture Filing and Security Agreement with Assignment of
Rents, dated April 9, 2002, executed by Borrowers, as trustors and debtors, for
the benefit of Agent Bank, as beneficiary and secured party, and recorded in the
Office of the Clerk and Recorder of Teller County, Colorado on May 2, 2002 at
Reception No. 533150, all for the purpose, among other things, of encumbering
the fee interest in the Event Center Property, and the leasehold interest in the
City Parking Lot Property, under the City Parking Lot Lease, as well as the
other Collateral referred to therein, all as security for, among other things,
payment and performance under the Amended and Restated Credit Agreement dated as
of April 21, 2000, as it had been amended, and the Existing RLC Note, together
with all extensions, renewals, amendments, restatements and other modifications
of said secured obligations, all as more particularly set forth therein, which
deed of trust shall continue to secure payment and performance under the Credit
Agreement, the Term Note and the other secured obligations referred to therein,
as such deed of trust may be extended renewed, amended, restated or otherwise
modified from time to time.
 

--------------------------------------------------------------------------------


"Event Center/City Parking Lot Title Insurance Policy" shall mean the ALTA
Extended Coverage Lenders Policy of Title Insurance, and the endorsements issued
concurrently therewith, issued by First American Title Insurance Company as of
May 3, 2002 with coverage in the amount of One Million Dollars ($1,000,000.00)
under Policy No. CW4126877, insuring the lien and priority of the Event
Center/City Parking Lot Deed of Trust, as it may be modified or supplemented
from time to time.
 
"Event Center Property" shall mean that portion of the Real Property which is
described as Parcel 11 on Exhibit I attached hereto and incorporated by
reference herein.
 
"Event of Default" shall mean any event of default as defined in Section 7.01
hereof.
 
"Existing Casino Deed of Trust" shall mean that certain Leasehold and Fee Deed
of Trust, Fixture Filing and Security Agreement with Assignment of Rents, dated
April 21, 2000, executed by Borrowers, as trustors and debtors, for the benefit
of Agent Bank, as beneficiary and secured party, and recorded in the Office of
the Clerk and Recorder of Teller County, Colorado on April 27, 2000 at Reception
No. 504287, all for the purpose, among other things, of: (i) encumbering
WMCKAC's leasehold interest in the Golden Horseshoe Parcel and the fee interest
in the remaining Initial Casino Properties, as well as the other Collateral
referred to therein; and (ii) subsequent to WMCKAC's acquisition of the fee
interest in the Golden Horseshoe Parcel, encumbering such fee interest; all as
security for, among other things, payment and performance under the Amended and
Restated Credit Agreement dated as of April 21, 2000, and the Existing RLC Note,
together with all extensions, renewals, amendments, restatements and other
modifications of said secured obligations.
 
"Existing Credit Agreement" shall mean the Amended and Restated Credit Agreement
dated as of April 21, 2000, as amended by First Amendment to Amended and
Restated Credit Agreement dated as of August 22, 2001, by Second Amendment to
Amended and Restated Credit Agreement dated as of August 28, 2002, by Third
Amendment to Amended and Restated Credit Agreement dated as of October 27, 2004,
by Fourth Amendment to Amended and Restated Credit Agreement dated as of
September 23, 2005, by Fifth Amendment to Amended and Restated Credit dated as
of December 6, 2005, by Sixth Amendment to Amended and Restated Credit Agreement
dated as of October 31, 2006, by Seventh Amendment to Amended and Restated
Credit Agreement dated as of February 28, 2007, by Eighth Amendment to Amended
and Restated Credit Agreement dated as of April 11, 2008 and by Ninth Amendment
to Amended and Restated Credit Agreement dated as of July 21, 2008.
 

--------------------------------------------------------------------------------


"Existing RLC Note" shall mean the Revolving Credit Note dated April 21, 2000,
in the principal sum of Twenty-Six Million Dollars ($26,000,000.00), executed by
Borrowers, payable to the order of Agent Bank, which Existing RLC Note shall be
deemed fully amended and restated as of the Restatement Effective Date and of no
further force or effect.
 
"FF&E" shall mean collective reference to any and all furnishings, fixtures and
equipment, including, without limitation, all Gaming Devices and associated
equipment, which have been installed or are to be installed and used in
connection with the operation of the Casino Facilities and in connection with
any other business operation conducted on the Real Property and those items of
furniture, fixtures and equipment which have been purchased or leased or are
hereafter purchased or leased by Borrowers in connection with the Casino
Facilities and in connection with any other business operation conducted on the
Real Property.
 
"Financial Covenant" shall mean individual reference and "Financial Covenants"
shall mean collective reference to the Financial Covenants set forth in
Article VI of the Credit Agreement.
 
"Financing Statements" shall mean the Uniform Commercial Code financing
statements filed in the Office of the Secretary of State of the State of
Colorado: (i) on May 4, 2000, under Document No. 20002041300; (ii) on October
23, 2002, under File No. 20022112048; and (iii) on October 23, 2002, under File
No. 20022112047; filed in the Office of the Clerk and Recorder of Teller County,
Colorado on April 27, 2000, as Document No. 504291; and filed in the Office of
the Delaware Secretary of State: (i) on October 23, 2002, under Filing No.
2266887-3; and (ii) on November 14, 2004, under Filing No. 4326312-8, all
showing Borrowers, as debtors, in order to perfect the security interest granted
to Agent Bank under the Deeds of Trust and under other Security Documentation,
all in accordance with requirements of the Uniform Commercial Code, as such
financing statements may be amended, modified, extended, renewed, restated,
substituted or replaced from time to time.
 
"FIRREA" shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.
 
"First Amendment to Casino Deed of Trust" shall mean the First Amendment to
Leasehold and Fee Deed of Trust, Fixture Filing and Security Agreement with
Assignment of Rents to be executed by Borrowers as of the Restatement Effective
Date for the purpose, among other things, of: (i) reflecting acquisition of the
fee interest in the Golden Horseshoe Parcel by WMCKAC; and (ii) confirming the
lien of the Existing Casino Deed of Trust as security for payment and
performance under the Credit Agreement, the Term Note and the Credit Facility.
 

--------------------------------------------------------------------------------


"First Amendment to Saskatchewan Deed of Trust" shall mean the First Amendment
to Leasehold and Fee Deed of Trust, Fixture Filing and Security Agreement with
Assignment of Rents to be executed by Borrowers as of the Restatement Effective
Date for the purpose, among other things, of: (i) reaffirming the lien of the
Saskatchewan Deed of Trust upon the Saskatchewan Parking Lot Property; and (ii)
confirming the lien of the Saskatchewan Deed of Trust as security for payment
and performance under the Credit Agreement, the Term Note and the Credit
Facility.
 
"Fiscal Quarter" shall mean the consecutive three (3) month periods during each
Fiscal Year beginning on January 1, April 1, July 1 and October 1, and ending on
March 31, June 30, September 30 and December 31, respectively.
 
"Fiscal Year" shall mean the fiscal year period beginning January 1 of each
calendar year and ending on the following December 31.
 
"Fiscal Year End" shall mean December 31 of each calendar year.
 
"Funded Outstandings" shall mean the unpaid principal amount outstanding on the
Term Loan as of any given date of determination.
 
"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
 
"Gaming Authorities" means collective reference to the Division of Gaming of the
Colorado Department of Revenue, the Colorado Limited Gaming Control Commission
and each other agency or other political subdivision which has jurisdiction over
the gaming activities of Borrowers at the Casino Facilities.
 
"Gaming Devices" shall mean slot machines and other devices which constitute
gaming devices and related equipment as defined by the Gaming Authorities and
Gaming Laws.
 
"Gaming Laws" shall mean the Colorado Limited Gaming Act and the regulations
relating thereto and all other rules, regulations, statutes and ordinances
having authority or with which compliance is required for the conduct of
gambling, gaming and casino activities at the Casino Facilities.
 
"Gaming Permits" shall mean collective reference to every license, permit or
other authorization required to own, operate and otherwise conduct gambling,
gaming and casino activities at the Casino Facilities, including, without
limitation, all licenses granted by the Gaming Authorities and all other
applicable Governmental Authorities.
 

--------------------------------------------------------------------------------


"Golden Horseshoe Parcel" shall mean that portion of the Initial Casino
Properties which is described as Parcel 2 on Exhibit I attached hereto and
incorporated by reference herein.
 
"Government Securities" means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.
 
"Governmental Authority" or "Governmental Authorities" shall mean any federal,
state, regional, county or municipal governmental agency, board, commission,
officer or official whose consent or approval is required or whose regulations
must be followed as a prerequisite to (i) the continued operation and occupancy
of the Real Property and the Casino Facilities or (ii) the performance of any
act or obligation or the observance of any agreement, provision or condition of
whatever nature herein contained.
 
"Guarantor" shall mean Century Casinos, Inc., a Delaware corporation.
 
"Guaranty" shall mean the General Continuing Guaranty to be executed by
Guarantor in favor of Lender as of the Restatement Effective Date, under the
terms of which Guarantor irrevocably and unconditionally guaranties the prompt
payment and performance of Borrowers' promises, covenants and agreements under
this Credit Agreement, the Term Note and each of the Loan Documents, a copy of
the form of which is marked "Exhibit B", affixed hereto and by this reference
incorporated herein and made a part hereof, as the same may be amended,
modified, supplemented, replaced, renewed or restated from time to time.
 
"Hazardous Materials Claims" shall have the meaning set forth in Section 5.20.
 
"Hazardous Materials Laws" shall have the meaning set forth in Section 5.20.
 
"Indebtedness" shall mean, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money, (b) the deferred purchase price of property or services
(other than accrued expenses, tax liability, deferred taxes, and trade accounts
payable less than ninety (90) days past due and other accrued or deferred
liabilities incurred in the ordinary course of business) which in accordance
with GAAP would be shown on the liability side of the balance sheet of such
Person, (c) the face amount of all letters of credit issued for the account of
such Person and all drafts drawn thereunder, (d) all obligations under
conditional sale or other title retention agreements relating to property
purchased by such Person, (e) all liabilities of the type described in clauses
(a) through (d) or (f) of this definition secured by (or for which the holder of
any such liability has an existing right, contingent or otherwise, to be secured
by) any lien or encumbrance on any property owned by such Person, whether or not
such liabilities have been assumed by such Person, (f) all Capitalized Lease
Liabilities of such Person, and (g) all Contingent Liabilities of such Person in
respect of any indebtedness, obligations or liabilities of any other Person of
the type referred to in clauses (a)-(f) of this definition.
 

--------------------------------------------------------------------------------


"Indemnified Party" and "Indemnified Parties" shall have the meaning ascribed to
such terms in Section 5.14.
 
"Initial Casino Properties" shall mean that portion of the Real Property which
is described as Parcels 1 through 4 on Exhibit I attached hereto and
incorporated by reference herein.
 
"Interest Expense" shall mean with respect to any Person, as of the last day of
any fiscal period under review, the sum of (i) all interest, fees, charges and
related expenses paid or payable (without duplication) for that fiscal period by
such Person to a lender in connection with borrowed money (including any
obligations for fees, charges and related expenses payable to the issuer of any
letter of credit) or the deferred purchase price of assets that are considered
"interest expense" under GAAP, plus (ii) the portion of the up front costs and
expenses for Interest Rate Hedges (to the extent not included in (i)) fairly
allocated to such interest rate hedges as expenses for such period, plus
(iii) the portions of Capital Lease Liabilities that should be treated as
interest in accordance with GAAP.
 
"Interest Rate Hedge" shall mean collective reference to any one or more
interest rate swap agreements, interest rate cap agreements, basis swaps,
forward rate agreements and interest collar or floor agreements and all other
interest rate protection products or arrangements designed to protect against
fluctuations in interest rates or currency exchange rates for the purpose of
hedging the interest rates on the Term Loan.
 
"Investment" shall mean, when used in connection with any Person, any investment
by or of that Person, whether by means of purchase or other acquisition of stock
or other securities of any other Person or by means of a loan, advance creating
a debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person.  The amount of any Investment shall be the amount
actually invested without adjustment for subsequent increases or decreases in
the value of such Investment.
 
"Laws" means, collectively, all international, foreign, federal, state and local
statutes, maritime laws, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.
 
"Lender" shall have the meaning set forth in the Preamble of this Credit
Agreement.
 

--------------------------------------------------------------------------------


"Liabilities and Costs" means all claims, judgments, liabilities, obligations,
responsibilities, losses, damages (including lost profits), punitive or treble
damages, costs, disbursements and expenses (including, without limitation,
reasonable attorneys', experts' and consulting fees and costs of investigation
and feasibility studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future.
 
"Lien" means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.
 
"Loan Documents" shall mean the collective reference to this Credit Agreement,
the Term Note, the Security Documentation, CCI Negative Pledge, Guaranty,
Environmental Certificate and all other instruments and agreements executed or
required to be executed by or on behalf of Borrowers, Guarantor, or any other
Person in connection with the Term Loan for the benefit of Lender, as the same
may be amended, modified, supplemented, replaced, renewed or restated from time
to time.
 
"Make Well Contributions" shall mean Equity Contributions and/or Subordinated
Debt received by the Borrower Consolidation which shall be deducted from Senior
Funded Debt as of the most recently ended Fiscal Quarter end so long as such
Equity Contributions and/or Subordinated Debt are: (i) received by the Borrower
Consolidation in Cash, and (ii) used  by the Borrower Consolidation to make a
principal reduction on the Term Loan after the end of the most recently ended
Fiscal Quarter for which such Make Well Contribution will be deducted from
Senior Funded Debt but no later than the earlier to occur of (x) the forty-fifth
(45th) day following such Fiscal Quarter end, or (y) the date upon which the
Compliance Certificate submitted by the Borrower Consolidation for such Fiscal
Quarter is delivered to Lender.
 
"Management Agreement" shall mean the management agreement and all other
documents and instruments evidencing the management services arrangement and
compensation of the Operating Manager.
 
"Management Fees" shall mean collective reference to all fees and compensation
paid or payable to the Operating Manager under the terms of the Management
Agreement, subject to compliance with the requirements of Section 5.25.
 
"Management Subordination Agreement" shall mean the Subordination Agreement to
be executed by Borrowers and the Operating Manager concurrently with the
execution of the Management Agreement, pursuant to which the Management
Agreement and the Management Fees payable thereunder are subordinated to the
Term Loan and the Security Documentation, which shall be executed in favor of
the Lender substantially in the form of the Subordination Agreement marked
"Exhibit J", affixed hereto and by this reference incorporated herein and made a
part hereof.
 

--------------------------------------------------------------------------------


"Mandatory Principal Prepayment" shall have the meaning ascribed to such term in
Section 2.02(b).
 
"Margin Stock" shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.
 
"Material Adverse Change" shall mean: (i) any set of circumstances or events
which is material and adverse to the Collateral or the condition (financial or
otherwise), business operations or prospects of (a) the Borrower Consolidation
or the Guarantor taken as a whole, or (b) the ability of Borrowers or the
Guarantor to perform their respective Obligations under the Loan Documents, or
(c) the ability of any of the Lenders to enforce any of their material rights or
remedies under any of the Loan Documents, or (ii) any event or change which has
or results in a material adverse effect upon (a) the validity or priority of any
of the Loan Documents, or (b) the use, occupancy or operation of the Casino
Facilities.
 
"Maturity Date" shall mean July 1, 2012.
 
"Net Income" shall mean with respect to any Person for any fiscal period, the
net income of such Person during such fiscal period determined in accordance
with GAAP, consistently applied.
 
"Non-Financed Capital Expenditures" shall mean Capital Expenditures which are
paid by any member of the Borrower Consolidation from assets of the Borrower
Consolidation and not from the Term Loan or through any other loan, credit
agreement, lease or financing from any source.
 
"Obligations" means, from time to time, all Indebtedness of Borrowers owing to
Lender or any Person entitled to indemnification pursuant to Section 5.14, or
any of their respective successors, transferees or assigns, of every type and
description, whether or not evidenced by any note, guaranty or other instrument,
arising under or in connection with this Credit Agreement or any other Loan
Document, whether or not for the payment of money, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.  The term
includes, without limitation, all interest, charges, expenses, fees, reasonable
attorneys' fees and disbursements, reasonable fees and disbursements of expert
witnesses and other consultants, and any other sum now or hereinafter chargeable
to Borrowers under or in connection with Credit Agreement or any other Loan
Document.  Notwithstanding the foregoing definition of "Obligations", Borrowers'
obligations under any environmental indemnity agreement constituting a Loan
Document, or any environmental representation, warranty, covenant, indemnity or
similar provision in this Credit Agreement or any other Loan Document, shall be
secured by the Collateral only to the extent, if any, specifically provided in
the Security Documentation.
 

--------------------------------------------------------------------------------


"Operating Manager" shall mean Guarantor or a wholly owned Subsidiary of
Guarantor that has been engaged by one or more of the Borrowers to manage the
Casino Facilities pursuant to the terms and provisions set forth in the
Management Agreement.
 
"Palace Club Deed of Trust" shall mean that certain Deed of Trust, Fixture
Filing and Security Agreement with Assignment of Rents, dated May 1, 2002,
executed by Borrowers, as trustors and debtors, for the benefit of Agent Bank,
as beneficiary and secured party, and recorded in the Office of the Clerk and
Recorder of Teller County, Colorado on May 3, 2002 at Reception No. 533199, all
for the purpose, among other things, of encumbering the Palace Club Property,
all as security for, among other things, payment and performance under the
Amended and Restated Credit Agreement dated as of April 21, 2000, as it had been
amended, and the Existing RLC Note, together with all extensions, renewals,
amendments, restatements and other modifications of said secured obligations,
all as more particularly set forth therein, which deed of trust shall continue
to secure payment and performance under the Credit Agreement, the Term Note and
the other secured obligations referred to therein, as such deed of trust may be
extended renewed, amended, restated or otherwise modified from time to time.
 
"Palace Club Property" shall mean that portion of the Real Property which is
described as Parcel 13 on Exhibit I attached hereto and incorporated by
reference herein.
 
"Palace Club Title Insurance Policy" shall mean the ALTA Extended Coverage
Lenders Policy of Title Insurance, and the endorsements issued concurrently
therewith, issued by First American Title Insurance Company as of May 4, 2002
with coverage in the amount of One Million Two Hundred Thousand Dollars
($1,200,000.00) under Policy No. CW4126874, insuring the lien and priority of
the Palace Club Deed of Trust, as it may be modified or supplemented from time
to time.
 
"Payment Subordination Agreement" shall mean the Payment Subordination Agreement
to be executed by Guarantor in favor of Lender on or before the Restatement
Effective Date in the form of the Payment Subordination Agreement marked
"Exhibit G", affixed hereto and by this reference incorporated herein and made a
part hereof.
 
"Pension Plan" means any "employee pension benefit plan" that is subject to
Title IV of ERISA and which is maintained for employees of Borrower or any of
its ERISA Affiliates.
 
"Permitted Encumbrances" shall mean, at any particular time, (i) liens for
taxes, assessments or governmental charges not then due, payable and delinquent
or being contested in good faith, (ii) liens for taxes, assessments or
governmental charges not then required to be paid pursuant to Section 5.10 or
being contested in good faith, (iii) liens in favor of Lender created or
contemplated by the Security Documentation, or securing Secured Interest Rate
Hedges, (iv) the liens, encumbrances and restrictions on the Real Property and
existing improvements which are allowed by Lender to appear in Schedule B, Part
I and II of the Title Insurance Policies relating to such Real Property at the
Restatement Effective Date, (v) liens in favor of Lender or consented to in
writing by Lender, (vi) easements, licenses or rights-of-way, hereafter granted
to any Governmental Authority or public utility providing services to the Casino
Facilities which are first approved in writing by the Lender, (vii) judgment
liens on property other than the Collateral which do not constitute an Event of
Default, (viii) statutory liens of landlords, revenue authorities and
materialmen and other similar liens imposed by law incurred in the ordinary
course of business which could not reasonably be expected to result in a
Material Adverse Change and which are discharged in accordance with
Section 5.04, (ix) liens incurred or deposits made in the ordinary course of
business in connection with workers' compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations; (x) leases, concessions or subleases granted to others not
interfering in any material respect with the ordinary conduct of the business of
Borrowers; and (xi) liens or other minor defects, encroachments or
irregularities in title that do not result in a Material Adverse Change.
 

--------------------------------------------------------------------------------


"Person" means an individual, firm, corporation, trust, association,
partnership, joint venture, tribunal or other entity.
 
"Policies of Insurance" shall mean the insurance to be obtained and maintained
by Borrower throughout the term of this Credit Agreement as provided by Section
5.09 herein.
 
"Prime Rate" shall mean the rate of interest per annum which WFB from time to
time identifies and publicly announces at its principal office in San Francisco,
California, as its "prime rate" or "reference rate" and is not necessarily, for
example, the lowest rate of interest which WFB collects from any borrower or
group of borrowers.
 
"Principal Prepayments" shall have the meaning set forth in Section 2.07(a) of
this Credit Agreement.
 
"Protective Advance" means all sums expended as determined by Lender to be
necessary to: (a) protect the priority, validity and enforceability of the
Security Documentation on, and security interests in, any Collateral and the
instruments evidencing or securing the Obligations, or (b) prevent the value of
any Collateral from being materially diminished (assuming the lack of such a
payment within the necessary time frame could potentially cause such Collateral
to lose value), or (c) protect any of the Collateral from being materially
damaged, impaired, mismanaged or taken, including, without limitation, any
amounts expended in accordance with Section 10.20 or post-foreclosure ownership,
maintenance, operation or marketing of any Collateral.
 

--------------------------------------------------------------------------------


"Real Property" shall mean the real property which is described by Exhibit I,
attached hereto, and incorporated by reference herein, together with all
appurtenances thereto.
 
"Reportable Event" shall mean a reportable event as defined in Title IV of
ERISA, except actions of general applicability by the Secretary of Labor under
Section 110 of ERISA.
 
"Restatement Closing Disbursements" shall have the meaning set forth in
Section 2.04(b).
 
"Restatement Effective Date" shall mean the date upon which: (i) each condition
precedent required under Article III of this Credit Agreement has been satisfied
or waived and (ii) the Security Documentation has been filed and/or recorded in
accordance with and in the manner required by the Depository Closing
Instructions, or such other date as to which Lender and Borrowers agree in
writing.
 
"Restatement Fee" shall have the meaning ascribed to such term in
Section 2.08(a).
 
"Saskatchewan Deed of Trust" shall mean that certain Deed of Trust, Fixture
Filing and Security Agreement with Assignment of Rents, dated June 15, 2000,
executed by Borrowers, as trustors and debtors, for the benefit of Agent Bank,
as beneficiary and secured party, and recorded in the Office of the Clerk and
Recorder of Teller County, Colorado on July 17, 2000 at Reception No. 507220,
all for the purpose, among other things, of encumbering the Parking Lot, all as
security for, among other things, payment and performance under the Amended and
Restated Credit Agreement dated as of April 21, 2000, as it had been amended,
and the Existing RLC Note, together with all extensions, renewals, amendments,
restatements and other modifications of said secured obligations, all as more
particularly set forth therein, which deed of trust shall continue to secure
payment and performance under the Credit Agreement, the Term Note and the other
secured obligations referred to therein, as such deed of trust has been amended
by the First Amendment to Saskatchewan Deed of Trust and as it  may be further
extended renewed, amended, restated or otherwise modified from time to time.
 
"Saskatchewan Parking Lot Property" shall mean that portion of the Real Property
which is described as Parcels 5 through 10 on Exhibit I attached hereto and
incorporated by reference herein.
 
"Saskatchewan Title Insurance Policy" shall mean the ALTA Extended Coverage
Lenders Policy of Title Insurance, and the endorsements issued concurrently
therewith, issued by First American Title Insurance Company as of July 16, 2000
with coverage in the amount of Twenty-Six Million Dollars ($26,000,000.00) under
Policy No. 3734767, insuring the lien and priority of the Saskatchewan Deed of
Trust, as it may be modified from time to time.
 

--------------------------------------------------------------------------------


"Schedule of Significant Litigation" shall mean the Schedule of Significant
Litigation, a copy of which is set forth as Schedule 3.16, affixed hereto and by
this reference incorporated herein and made a part hereof, setting forth the
information described in Section 3.16 with respect to each Significant
Litigation.
 
"Secured Interest Rate Hedge(s)" shall mean any Interest Rate Hedge entered into
between Borrowers and any Lender, or Affiliate of any Lender, which is secured
by any Deed of Trust.
 
"Security Documentation" shall mean collective reference to the Deeds of Trust,
Financing Statements, Assignment of Entitlements, Contracts, Rents and Revenues
and all other instruments and agreements to be executed by or on behalf of
Borrowers or other applicable Persons, in favor of Lender securing repayment of
the Credit Facility.
 
"Security Documentation Amendments" shall have the meaning set forth by Section
3.03.
 
"Senior Leverage Ratio" as of the end of any Fiscal Quarter shall mean the ratio
resulting by dividing (a) Funded Outstandings as of the end of the Fiscal
Quarter under review, less the aggregate amount of any Make Well Contribution
applicable to the end of such Fiscal Quarter by (b) the sum of EBITDAM for the
Fiscal Quarter under review plus EBITDAM for each of the most recently ended
three (3) preceding Fiscal Quarters.
 
"Significant Litigation" shall mean each action, suit, proceeding, litigation
and controversy involving any Borrower involving claims in excess of One Million
Dollars ($1,000,000.00) or which if determined adversely to the interests of
such Borrower, could result in a Material Adverse Change.
 
"Spaceleases" shall mean the executed leases and concession agreements
pertaining to the Casino Facilities, or any portion thereof, wherein Borrower is
the lessor, as set forth on that certain Schedule of Spaceleases designated as
Schedule 4.16, affixed hereto and by this reference incorporated herein and made
a part hereof.
 
"Subordinated Debt" shall mean collective reference to: (i) the unsecured
intercompany Indebtedness, owing by WMCKAC and assumed by WMCKVC, payable to the
order of Guarantor in the approximate amount of Five Million Six Hundred
Ninety-One Thousand Dollars ($5,691,000.00) evidenced by a Promissory Note dated
June 27, 1996, as amended by an Assignment, Assumption and Amendment Agreement
dated as of March 31, 1997, which Subordinated Debt shall be structurally and
contractually subordinated to the Credit Facility by execution of the Payment
Subordination Agreement by Borrowers and Guarantor in favor of Lender, and (ii)
any other unsecured intercompany Indebtedness owing by any Borrower to Guarantor
which is permitted and incurred in accordance with Section 6.05(d).
 

--------------------------------------------------------------------------------


"Subsidiary" shall mean, on the date in question, any Person of which an
aggregate of 50% or more of the stock of any class or classes (or equivalent
interests) is owned of record or beneficially, directly or indirectly, by
another Person and/or any of its Subsidiaries, if the holders of the stock of
such class or classes (or equivalent interests) (a) are ordinarily, in the
absence of contin­gencies, entitled to vote for the election of a majority of
the directors (or individuals performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency, or (b) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of such
Person, whether or not the right so to vote exists by reason of the happening of
a contingency.
 
"Taxes" shall have the meaning set forth in Section 2.10.
 
"Term Loan" shall mean reference to the aggregate amount of unpaid principal
outstanding under the Credit Facility as of the Restatement Effective Date in
the principal amount of Four Million Four Hundred Thousand Dollars
($4,400,000.00), to be repaid in accordance with the provisions set forth in
Section 2.02.
 
"Term Note" shall mean the Amended and Restated Promissory Note, a copy of which
is marked "Exhibit A", affixed hereto and by this reference incorporated herein
and made a part hereof, to be executed by Borrowers as of the Restatement
Effective Date, payable to the order of Lender, evidencing the Term Loan, as the
same may be amended, modified, supplemented, replaced, renewed or restated from
time to time, which Amended and Restated Promissory Note shall be a full
amendment and restatement of the Existing RLC Note.
 
"Title Insurance Company" shall mean Commonwealth Land Title Insurance Company
and its issuing agent, Pikes Peak Title Service, Inc., with offices located at
471 S. Baldwin, Woodland Park, Colorado 80866, together with such reinsurers
with direct access as are requested by Lender or other title insurance company
or companies as may be acceptable to Lender.
 
"Title Insurance Endorsements" shall mean collective reference to the following
endorsements, which shall be issued to the applicable Title Insurance Policies
by the Title Insurance Company, as of the Restatement Effective Date, in
accordance with the Depository Closing Instructions:  (i) Colorado Form 110.5
Endorsement to the Casino Title Insurance Policy, or other modification
endorsements acceptable to Lender providing assurances that, among other things,
the Existing Casino Deed of Trust has been validly amended by the First
Amendment to Casino Deed of Trust, and that there are no intervening items with
priority over the Existing Casino Deed of Trust as so amended other than
Permitted Encumbrances; and (ii)  such other endorsements one, or more of the
Title Insurance Policies as may be requested by Agent Bank; all of which shall
be in a form and substance acceptable to Agent Bank.
 

--------------------------------------------------------------------------------


"Title Insurance Policies" shall mean a collective reference to: (i) the Casino
Title Insurance Policy, (ii) the Event Center/City Parking Lot Title Insurance
Policy, (iii) the Palace Club Title Insurance Policy and (iv) the Saskatchewan
Title Insurance Policy, as any of them may be supplemented or modified by the
Title Insurance Endorsements.
 
"Total Funded Debt" shall mean for any period determined as of the last day of
such period, the aggregate of both the long-term and current portions (without
duplication) of all interest bearing Indebtedness and Capitalized Lease
Liabilities, plus the amount of all Contingent Liabilities (other than the
Guaranty) as of the last day of such period.
 
"Total Leverage Ratio" as of the end of any Fiscal Quarter shall mean with
reference to the Guarantor the ratio resulting by dividing (a) Total Funded Debt
as of the end of the Fiscal Quarter under review by (b) the sum of EBITDA for
the Fiscal Quarter under review plus EBITDA for each of the most recently ended
three (3) preceding Fiscal Quarters.
 
"WFB" shall mean Wells Fargo Bank, National Association.
 
"WMCKAC" shall have the meaning set forth in the Preamble to this Credit
Agreement.
 
"WMCKVC" shall have the meaning set forth in the Preamble to this Credit
Agreement.
 
Section 1.02. Interpretation and Construction.  In this Credit Agreement, unless
the context otherwise requires:
 
(a) Articles and Sections mentioned by number only are the respective Articles
and Sections of this Credit Agreement as so numbered;
 
(b) Words importing a particular gender mean and include every other gender, and
words importing the singular number mean and include the plural number and vice
versa;
 
(c) All times specified herein, unless otherwise specifically referred, shall be
the time in San Francisco, California;
 
(d) Any headings preceding the texts of the several Articles and Sections of
this Credit Agreement, and any table of contents or marginal notes appended to
copies hereof, shall be solely for con­venience of reference and shall not
constitute a part of this Credit Agreement, nor shall they affect its meaning,
construction or effect;
 

--------------------------------------------------------------------------------


(e) If any clause, definition, provision or Section of this Credit Agreement
shall be determined to be apparently contrary to or conflicting with any other
clause, definition, provision or Section of this Credit Agreement then the
clause, definition, provision or Section containing the more specific provisions
shall control and govern with respect to such apparent conflict.  The parties
hereto do agree that each has con­tributed to the drafting of this Credit
Agreement and all Loan Documents and that the provisions herein contained shall
not be construed against either Borrowers or Lenders as having been the person
or persons responsible for the preparation thereof;
 
(f) The terms "herein", "hereunder", "hereby", "hereto", "hereof" and any
similar terms as used in the Credit Agreement refer to this Credit Agreement;
the term "heretofore"  means before the date of execution of this Credit
Agreement; and the term "hereafter" means after the date of the execution of
this Credit Agreement;
 
(g) All accounting terms used herein which are not otherwise specifically
defined shall be used in accordance with GAAP;
 
(h) If any clause, provision or Section of this Credit Agreement shall be ruled
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any of the remaining provisions
hereof;
 
(i) Each reference to this Credit Agreement or any other Loan Document or any of
them, as used in this Credit Agreement or in any other Loan Document, shall be
deemed a reference to this Credit Agreement or such Loan Document, as
applicable, as the same may be amended, modified, supplemented, replaced,
renewed or restated from time to time; and
 
(j) Every affirmative duty, covenant and obligation of Borrowers hereunder shall
be equally applicable to each of the Borrowers individually and where the
context would result in the best interests or rights of Banks shall be construed
to mean "Borrowers or any of them" or "Borrowers and each of them", as
applicable.
 
Section 1.03. Use of Defined Terms Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Credit
Agreement shall have such meanings when used in the Term Note and in each Loan
Document and other communication delivered from time to time in connection with
this Credit Agreement or any other Loan Document.
 
Section 1.04. Cross-References.  Unless otherwise specified, references in this
Credit Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Credit Agreement or such other
Loan Document, as the case may be, and, unless otherwise specified, references
in any Article, Section or definition to any clause are references to such
clause of such Article, Section or definition.
 

--------------------------------------------------------------------------------


Section 1.05. Exhibits and Schedules.  All Exhibits and Schedules to this Credit
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference.
 
ARTICLE II
 
AMOUNT, TERMS AND SECURITY OF THE TERM LOAN
 
Section 2.01. The Term Loan.  Subject to the conditions and upon the terms
hereinafter set forth and in accordance with the terms and provisions of the
Term Note, on the Restatement Effective Date Lender agrees to continue Four
Million Four Hundred Thousand Dollars ($4,400,000.00) of the outstanding
principal balance of the Existing Credit Agreement and Existing RLC Note as a
Term Loan.  Borrower may not reborrow any amounts repaid or prepaid on the Term
Loan.
 
Section 2.02. Principal Repayment.
 
(a) Scheduled principal repayments shall be paid in forty-four (44) equal
monthly installments on the first (1st) day of each and every month in the
amount of One Hundred Thousand Dollars ($100,000.00) each.  The first principal
reduction payment in the amount of One Hundred Thousand Dollars ($100,000.00)
shall be paid on December 1, 2008, and a principal reduction payment in the like
amount of One Hundred Thousand Dollars ($100,000.00) shall be made on the first
(1st) day of each and every month thereafter until the Maturity Date, on which
date the entire unpaid balance of principal and unpaid accrued interest thereon
shall be fully paid.
 
(b) In addition to the scheduled installment principal repayments set forth
above, Borrowers and/or Guarantor shall make mandatory principal repayments
(each a "Mandatory Principal Prepayment" and collectively, the "Mandatory
Principal Prepayments") (i) as required under Sections 5.01 and 8.02, as may be
applicable, (ii) in the amount of each Make Well Contribution on or before three
(3) Banking Business Days following receipt by the Borrower Consolidation of
each such Make Well Contribution, and (iii) as required under the terms of the
CCI Negative Pledge.
 
(c) All principal prepayments, including Make Well Contributions, Capital
Proceeds applied to the Term Loan under Section 8.02 received by Lender shall be
applied to the last principal sums falling due under the Term Loan in the
inverse order of maturity.
 
Section 2.03. Interest Rate.
 
(a) Interest shall accrue on the entire outstanding principal balance of the
Term Loan at the Agreed Rate commencing on the Restatement Effective Date and
continuing until all principal sums and unpaid accrued interest thereon have
been fully paid.  A portion of accrued interest equal to the Prime Rate plus two
percent (2.0%) per annum on the unpaid balance of the principal sum shall be
paid on the last day of each and every month commencing on October 31, 2008 and
continuing on the last day of each and every consecutive month until the
Maturity Date.  The remaining portion of accrued interest equal to three and
one-half percent (3.5%) per annum on the declining balance of the principal sum
shall continue to accrue on the principal sum to the Maturity Date, on which
date all accrued and unpaid interest shall be fully due and payable.
 

--------------------------------------------------------------------------------


(b) Each determination of the applicable Agreed Rate shall be conclusive and
binding upon the Borrowers, in the absence of manifest or demonstrable
error.  The Lender shall, on no less than a monthly basis, deliver to Borrowers
an invoice statement showing the payment due and the computations used by the
Lender in determining the Agreed Rate hereunder.  Computation of interest on the
Term Loan shall be calculated on the basis of a year of three hundred sixty
(360) days and the actual number of days elapsed.
 
Section 2.04. Closing Payments and Disbursements.
 
(a) On the Restatement Effective Date, Borrowers shall make the following
payments (collectively, the "Borrower Closing Payments"):
 
(i) such amount as is necessary to fully satisfy all interest which is then
accrued and unpaid under the Existing RLC Note as of the Restatement Effective
Date;
 
(ii) if the advanced and unpaid principal amount under the Existing RLC Note is
more than Four Million Four Hundred Thousand Dollars ($4,400,000.00) on the
Restatement Effective Date, such amount as is necessary to reduce the advanced
and unpaid principal amount under the Existing RLC Note to Four Million Four
Hundred Thousand Dollars ($4,400,000.00);
 
(iii) payment in full of the Restatement Fee;
 
(iv) paying in full the costs, fees and expenses of Title Insurance Company
incurred in connection with the issuance of the Title Insurance Endorsements,
the costs, fees and expenses of the attorneys for Borrowers and the costs, fees
and expenses of Henderson & Morgan, LLC, attorneys for Lender, and associate
counsel and insurance consultants retained by them incurred to the Restatement
Effective Date.
 

--------------------------------------------------------------------------------


(b) if the advanced and unpaid principal amount under the Existing RLC Note on
the Restatement Effective Date is less than Four Million Four Hundred Thousand
Dollars ($4,400,000.00), the amount of such difference shall be disbursed to, or
for the account of, Borrower, as a principal disbursement under the Existing RLC
Note, for the following purposes (the "Restatement Closing Disbursements"):
 
(i) first, towards complete satisfaction of Borrower Closing Payments; and
 
(ii) thereafter, any unused portion of the Restatement Closing Disbursements,
shall be disbursed to Borrowers for use as Borrower's working capital.
 
Section 2.05. The Term Note.  The Term Loan shall be further evidenced by the
Term Note payable to the order of the Lender.  Borrowers waive any rights which
they might otherwise have under Colorado Revised Statutes §§ 13-50-02 or
13-50-103 (or under any corresponding future statute or rule of law in any
jurisdiction) by reason of any release of fewer than all of the
Borrowers.  Lender shall record manually or electronically the amount of each
repayment of principal and interest made thereunder by Borrowers; provided,
however, the failure to make such a record or notation with respect to any
repayment thereof, or an error in making such a record or notation, shall not
limit or otherwise affect the obligations of Borrowers hereunder or under the
Term Note.  Lender shall provide Borrowers and Guarantor with a copy of such
entries upon the written request of Borrowers and/or Guarantor.  The aggregate
unpaid balance of principal and interest of the Term Note as set forth on the
most recent data control system printout of Lender shall be rebuttably
presumptive evidence of the sums owing and unpaid on the Term Note.
 
Section 2.06. Security for the Term Loan.  As security for the due and punctual
payment and performance of the terms and provisions of this Credit Agreement,
the Term Note and all of the other Loan Documents, the Security Documentation
Amendments, each dated as of the Restatement Effective Date, shall be executed
and delivered to Lender, by the respective parties to each of the Security
Documentation and recorded and/or filed as required by the Depository Closing
Instructions.
 
Section 2.07. Place and Manner of Payment.
 
(a) All amounts payable by Borrowers shall be made to Lender pursuant to the
terms of the Credit Agreement and the Term Note and shall be made on a Banking
Business Day in lawful money of the United States of America and in immediately
available funds.  Other than with respect to Mandatory Principal Prepayments,
Borrowers may make repayments ("Principal Prepayments") of the outstanding
balance of principal owing under the Term Note at any time and from time to
time.  Each such Principal Prepayment shall be in a minimum amount of One
Hundred Thousand Dollars ($100,000.00) (or, if less, the outstanding principal
amount of the Term Loan) and in increments of Ten Thousand Dollars ($10,000.00)
in excess thereof.
 

--------------------------------------------------------------------------------


(b) All such amounts payable by Borrowers shall be made to Lender at its office
located at Wells Fargo Bank, Syndications Division, 201 Third Street, Eighth
Floor, San Francisco, California 94103, or at such other address as may be
directed in writing by Lender from time to time.  If such payment is received by
Lender prior to 11:00 a.m., Lender shall credit Borrowers with such payment on
the day so received.  If such payment is received by Lender after 11:00 a.m.,
Lender shall credit Borrowers with such payment as of the next Banking Business
Day.  If the Term Note or any payment required to be made thereon or hereunder,
is or becomes due and payable on a day other than a Banking Business Day, the
due date thereof shall be extended to the next succeeding Banking Business Day
and interest thereon shall be payable at the then applicable rate during such
extension.
 
Section 2.08. Fees.  On the Restatement Effective Date, Borrowers shall pay the
non-refundable fee (the "Restatement Fee"), in the amount of Forty-Four Thousand
Dollars ($44,000.00).
 
Section 2.09. Late Charges and Default Rate.
 
(a) If any payment due under the Term Note is not paid within three (3) Banking
Business Days after receipt by Borrowers of written notice of such nonpayment
from Lender, Borrowers promise to pay a late charge in the amount of three
percent (3%) of the amount of such delinquent payment and Lender need not accept
any late payment made unless it is accompanied by such three percent (3%) late
payment charge.
 
(b) In the event of the existence of an Event of Default, commencing on the
first (1st) Banking Business Day following the receipt by Borrowers of written
notice of the occurrence of such Event of Default from Lender, the total of the
unpaid balance of the principal and the then accrued and unpaid interest owing
under the Term Note shall commence accruing interest at a rate equal to five
percent (5%) over the Agreed Rate (the "Default Rate") until all Events of
Default which may exist have been cured, at which time the interest rate shall
revert to the Agreed Rate.
 
(c) In the event of the occurrence of an Event of Default, Borrowers agree to
pay all reasonable costs of collection, including the reasonable attorneys' fees
incurred by Lender, in addition to and at the time of the payment of such sum of
money and/or the performance of such acts as may be required to cure such Event
of Default.  In the event legal action is commenced for the collection of any
sums owing hereunder or under the terms of the Term Note, the Borrowers agree
that any judgment issued as a consequence of such action against Borrowers shall
bear interest at a rate equal to the Default Rate until fully paid.
 

--------------------------------------------------------------------------------


Section 2.10. Net Payments.  All payments under this Credit Agreement and the
Term Note shall be made without set-off, counterclaim, recoupment or defense of
any kind and in such amounts as may be necessary in order that all such
payments, after deduction or withholding for or on account of any future taxes,
levies, imposts, duties or other charges of whatsoever nature imposed by the
United States or any Governmental Authority, other than franchise taxes or any
tax on or measured by the gross receipts or overall net income of Lender
pursuant to the income tax laws of the United States or any State or any
Governmental Authority, or the jurisdiction where each Lender's principal office
is located (collectively "Taxes"), shall not be less than the amounts otherwise
specified to be paid under this Credit Agreement and the Term Note.  A
certificate as to any additional amounts payable to the Lender under this
Section 2.10 submitted to the Borrowers by the Lender shall show in reasonable
detail an accounting of the amount payable and the calculations used to
determine in good faith such amount and shall be conclusive absent manifest or
demonstrable error.  Any amounts payable by the Borrowers under this Section
2.10 with respect to past payments shall be due within thirty (30) days
following receipt by the Borrowers of such certificate from the Lenders; any
such amounts payable with respect to future payments shall be due within thirty
(30) days after demand with such future payments.  With respect to each
deduction or withholding for or on account of any Taxes, the Borrowers shall
promptly furnish to the Lender such certificates, receipts and other documents
as may be required (in the reasonable judgment of the Lender) to establish any
tax credit to which the Lender may be entitled.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO THE RESTATEMENT EFFECTIVE DATE
 
Closing Conditions.  The obligation of Lender hereunder is subject to the
following conditions precedent, each of which shall be satisfied prior to
November 7, 2008 (unless Lender, in its sole and absolute discretion, shall
agree otherwise).  The occurrence of the Restatement Effective Date is subject
to and contingent upon Lender having received, in each case in form and
substance reasonably satisfactory to Lender, or in the case of an occurrence,
action or event, the occurrence of each of the following:
 
Section 3.01. Credit Agreement.  Two (2) executed counterparts of this Credit
Agreement.
 
Section 3.02. The Term Note and Guaranty.
 
(a) The Term Note duly executed by the Borrowers in favor of Lender.
 
(b) The Guaranty duly executed by the Guarantor in favor of Lender.
 

--------------------------------------------------------------------------------


Section 3.03. Security Documentation.  The Security Documentation set forth
below, duly executed by Borrowers, Guarantor or other party thereto, as
applicable, consisting of the following (collectively, the "Security
Documentation Amendments"):
 
(a) First Amendment to Casino Deed of Trust;
 
(b) Assignment of Entitlements, Contracts, Rents and Revenues;
 
(c) CCI Negative Pledge; and
 
(d) First Amendment to Saskatchewan Deed of Trust.
 
Section 3.04. Other Loan Documents.  The following Loan Documents duly executed
by Borrowers and each other applicable party thereto consisting of the
following:
 
(a) Environmental Certificate; and
 
(b) Payment Subordination Agreement (for each Subordinated Debt outstanding or
incurred as of the Restatement Effective Date).
 
Section 3.05. Articles of Incorporation, Bylaws, Corporate Resolution,
Certificate of Good Standing and Closing Certificate.  Lender shall have
received from each of the Borrowers: (i) a Certificate of Good Standing issued
by the Secretaries of State of the State of Colorado with respect to CCCC and of
the State of Delaware with respect to WMCKAC, WMCKVC and Guarantor (together
with a Certificate of Good Standing as a foreign corporation issued by the
Colorado Secretary of State with respect to WMCKAC and WMCKVC) and each dated
within thirty (30) calendar days of the Restatement Effective Date and
telephonically confirmed as of the Restatement Effective Date, (ii) a copy of
the respective articles of incorporation and by-laws certified as of the
Restatement Effective Date to be true, correct and complete by a duly Authorized
Officer of each of the Borrowers and Guarantor, respectively, (iii) an  original
Certificate of Corporate Resolution and Certificate of Incumbency executed by
the Secretary of each of the Borrowers and Guarantor and attested to by its
respective President, Vice President, or Treasurer authorizing each such
Borrower and Guarantor to enter into all documents and agreements to be executed
by it pursuant to this Credit Agreement and further authorizing and empowering
the officer or officers who will execute such documents and agreements with the
authority and power to execute such documents and agreements on behalf of each
respective corporation, (iv) designation by corporate resolution and an original
certificate ("Authorized Officer Certificate"), substantially in the form of the
Authorized Officer Certificate marked "Exhibit D", affixed hereto and by this
reference incorporated herein and made a part hereof, of the officers of
Borrowers who are authorized to give Compliance Certificates and all other
notices, requests, reports, consents, certifications and authorizations on
behalf of the Borrowers (each individually an "Authorized Officer" and
collectively the "Authorized Officers") and (v) an original closing certificate
("Closing Certificate"), substantially in the form of the Closing Certificate
marked "Exhibit E", affixed hereto and by this reference incorporated herein and
made a part hereof, duly executed by an Authorized Officer of Borrowers.

--------------------------------------------------------------------------------


 
Section 3.06. Intentionally omitted.
 
Section 3.07. Title Insurance Endorsements.  The Title Insurance Endorsements
(or proforma commitment for the issuance thereof) together with such
endorsements and re-insurance requirements as set forth in the Depository
Closing Instructions.
 
Section 3.08. Survey.  If required by the Title Company as a condition for the
issuance of the Title Insurance Endorsements, current ALTA survey for the Real
Property subject to exceptions approved by Lender prior to the Restatement
Effective Date, which must (i) be certified to Lender and the Title Company,
(ii) show the Real Property to be free of encroachments, overlaps, and other
survey defects, (iii) show the courses and distances of the boundary lines for
the Real Property, (iv) show that all existing or to be constructed improvements
are located within said boundary lines, and (v) show the location  of all above
and below ground easements, improvements, appurtenances, utilities,
rights-of-way, water rights, if any, and ingress and egress, by reference to
book and page numbers and/or filed map reference.  On or before the Restatement
Effective Date, Borrowers shall comply with all other survey requirements of
Title Company for the issuance of the Title Insurance Endorsements.
 
Section 3.09. Payment of Taxes.  Evidence satisfactory to Lender that all past
and current real and personal property taxes and assessments which are presently
due and payable applicable to the Real Property have been paid in full.
 
Section 3.10. Insurance.  Copies of the declaration pages of each of the
insurance policies certified to be true and correct by an Authorized Officer of
the Borrowers, together with original binders evidencing Borrowers as named
insured, and original certificates of insurance, loss payable and mortgagee
endorsements naming Lender as mortgagee, loss payee and additional insured, as
required by the applicable insurance provisions set forth in Section 5.09 of
this Credit Agreement.
 
Section 3.11. Payment of Restatement Fee.  Payment by Borrowers of the
Restatement Fee as provided in Section 2.08 hereinabove.
 
Section 3.12. Reimbursement for Expenses and Fees.  Reimbursement by Borrowers
for all reasonable fees and out-of-pocket expenses incurred by Lender in
connection with the Credit Facility, including, but not limited to, escrow
charges, title insurance premiums, environmental examinations, recording fees,
appraisal fees, reasonable attorney's fees of Henderson & Morgan, LLC and
Colorado counsel retained by them, insurance consultant fees, and all other like
fees and expenses remaining unpaid as of the Restatement Effective Date to the
extent then due and payable on the Restatement Effective Date, provided that the
amount then invoiced shall not thereafter preclude Borrowers' obligation to pay
such costs and expenses relating to the closing of the Term Loan following the
Restatement Effective Date or to reimburse Lender for the payment thereof.
 

--------------------------------------------------------------------------------


Section 3.13. Schedule of Spaceleases and Equipment Leases and Contracts.  A
Schedule of Spaceleases (Schedule 4.16) and Equipment Leases and Contracts
(Schedule 4.17) in each instance setting forth the name of the other party
thereto, a brief description of each spacelease, equipment lease and contract
and the commencement and ending date thereof, to the extent known to Borrowers
as of the Restatement Effective Date.
 
Section 3.14. Environmental Site Assessments.  No additional Environmental Site
Assessment or Assessments of the Real Property described on the Title Report
shall be required as of the Restatement Effective Date.
 
Section 3.15. City Parking Lot Lease.   A true and correct copy of the City
Parking Lot Lease and of all amendments and modifications thereto.
 
Section 3.16. Schedule of all Significant Litigation.  A Schedule of Significant
Litigation (Schedule 3.16), in each instance setting forth the names of the
other parties thereto, a brief description of such litigation, whether or not
such litigation is covered by insurance and, if so, whether the defense thereof
and liability therefor has been accepted by the applicable insurance company
indicating whether such acceptance of such defenses with or without a
reservation of rights, the commencement date of such litigation and the amount
sought to be recovered by the adverse parties thereto or the amount which is
otherwise in controversy.
 
Section 3.17. Intentionally omitted.
 
Section 3.18. No Injunction or Other Litigation.  No law or regulation shall
prohibit, and no order, judgment or decree of any Governmental Authority shall,
and no litigation shall be pending or threatened which in the reasonable
judgment of the Lender would or would reasonably be expected to, enjoin,
prohibit, limit or restrain the execution and delivery of this Credit Agreement
or the performance by the Borrowers of any other obligations in respect thereof.
 
Section 3.19. Additional Documents and Statements.  Such additional documents,
affidavits, certificates and opinions as Lenders may reasonably require to
insure compliance with this Credit Agreement.
 
Section 3.20. Gaming Permits.  The Borrowers Consolidation shall have all Gaming
Permits material to or required for the conduct of its gaming businesses and the
conduct of games of chance at the Casino Facilities and such Gaming Permits
shall not then be suspended, enjoined or prohibited (for any length of time) by
any Gaming Authority or any other Governmental Authority.
 

--------------------------------------------------------------------------------


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into this Credit Agreement, Borrowers and Guarantor
make the following representations and warranties:
 
Section 4.01. Organization; Power and Authorization.  WMCKAC, WMCKVC and
Guarantor are each a corporation duly organized and validly existing under the
laws of the State of Delaware.  CCCC is a corporation duly organized and validly
existing under the laws of the State of Colorado.  Each Borrower and Guarantor
(i) has all requisite corporate power, authority and legal right to execute and
deliver each document, agreement or certificate to which it is a party or by
which it is bound in connection with the Term Loan, to consummate the
transactions and perform its obligations hereunder and thereunder, and to own
its properties and assets and to carry on and conduct its business as presently
conducted or proposed to be conducted, and (ii) has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which it is a party or by which
it is bound and to consummate the transactions contemplated hereunder and
thereunder.
 
Section 4.02. Authority; Compliance with other Agreements and Instruments and
Government Regulations.  The execution, delivery and performance by Borrowers
and Guarantor, as applicable, of the Loan Documents and the execution of the
Loan Documents have been duly authorized by all necessary corporate action and
do not:
 
(a) require any consent or approval not heretofore obtained of any member,
director, stockholder, security holder or creditor of such Party;
 
(b) violate or conflict with any provision of such Party's articles of
incorporation or bylaws, as applicable;
 
(c) violate any requirement of Law, including any Gaming Law, applicable to such
Party;
 
(d) constitute a "transfer of an interest" or an "obligation incurred" that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of 1978, as
amended, or constitute a "fraudulent conveyance," "fraudulent obligation" or
"fraudulent transfer" within the meanings of the Uniform Fraudulent Conveyances
Act or Uniform Fraudulent Transfer Act, as enacted in any applicable
jurisdiction; or
 

--------------------------------------------------------------------------------


(e) result in a breach of, or would, with the giving of notice or the lapse of
time or both, constitute a breach of or default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such Party is a party or
by which such Party or any of its assets are bound or affected.
 
Section 4.03. Litigation.  Except as disclosed on the Schedule of Significant
Litigation delivered in connection with Section 3.16, to the best knowledge of
Borrowers and Guarantor, after due inquiry and investigation, there is no
action, suit, proceeding, inquiry, hearing or investigation pending or
threatened, in any court of law or in equity, or before any Governmental
Authority, which could reasonably be expected to result in any Material Adverse
Change in any Casino Facility or in its business, financial condition,
properties or operations.  To the best knowledge of Borrowers, after due inquiry
and investigation, no Borrower is in violation of or default with respect to any
order, writ, injunction, decree or demand of any such court or Governmental
Authority.
 
Section 4.04. Agreements Legal, Binding, Valid and Enforceable.  This Credit
Agreement, the Term Note, the Security Documentation and all other Loan
Documents, when executed and delivered by Borrowers in connection with the Term
Loan and the Guaranty when executed and delivered by Guarantor will constitute
legal, valid and binding obligations of Borrowers and Guarantor, respectively,
enforceable against Borrowers and Guarantor, as applicable, in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws of general application relating to or
affecting the enforcement of creditors' rights and the exercise of judicial
discretion in accordance with general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
 
Section 4.05. Information and Financial Data Accurate; Financial Statements; No
Adverse Change.  All information and financial and other data previously
furnished in writing by Borrowers and/or Guarantor in connection with the Term
Loan was true, correct and complete in all material respects as of the date
furnished (unless subsequently corrected prior to the date hereof), and there
has been no Material Adverse Change with respect thereto to the date of this
Credit Agreement since the dates thereof.  No information has been omitted which
would make the information previously furnished in such financial statements to
Lender misleading or incorrect in any material respect to the date of this
Credit Agreement.  Any and all financial statements heretofore furnished to
Lender by Borrowers and/or Guarantor: (i) present fairly the financial position
of Borrowers and/or Guarantor, as the case may be, as at their respective dates
and the results of operations and changes in cash flows for the periods to which
they apply, and (ii) have been prepared, except as noted therein, in conformity
with GAAP applied on a consistent basis throughout the periods involved.  Since
the date of the financial statements referred to in this Section 4.05, there has
been no Material Adverse Change in the financial condition, business or
operations of the Borrowers and/or Guarantor.
 

--------------------------------------------------------------------------------


Section 4.06. Governmental Approvals.  All consents, approvals, orders or
authorizations of, or registrations, declarations, notices or filings with any
Governmental Authority and any other Person, which may be required in connection
with the valid execution and delivery of this Credit Agreement and the other
Loan Documents by Borrowers and Guarantor, as applicable, and the carrying-out
or performance of any of the transactions required or contemplated hereunder, or
thereunder, by Borrowers, have been obtained or accomplished and are in full
force and effect.  All consents, approvals, orders or authorizations of, or
registrations, declarations, notices or filings with any Governmental Authority
and any other Person, the failure of which could reasonably be expected to
result in a Material Adverse Change, which may be required by Borrowers in
connection with the use and operation of the Casino Facilities have been
obtained or accomplished and are in full force and effect.
 
Section 4.07. Payment of Taxes.  Borrowers have duly filed or caused to be filed
all federal, state and local tax reports and returns which are required to be
filed by them and have paid or made provisions for the payment of, all material
taxes, assessments, fees and other governmental charges which have or may have
become due pursuant to said returns or otherwise pursuant to any assessment
received by Borrowers except such taxes, assessments, fees or other governmental
charges, if any, as are being contested in good faith by any Borrower by
appropriate proceedings and for which such Borrower has maintained adequate
reserves for the payment thereof in accordance with GAAP.
 
Section 4.08. Title to Properties.  Borrowers shall have good and marketable fee
title to the Real Property (other than the City Parking Lot Property) as the
same is defined as of the Restatement Effective Date, at all times during the
term of the Term Loan.  Borrowers shall have a leasehold interest in and to the
City Parking Lot Property pursuant to the City Parking Lot Lease at all times
during the term of the Term Loan.  Borrowers and Guarantor have good and
marketable title to:  (a) all of their respective properties and assets
reflected in the most recent financial statements referred to in Section 4.05
hereof as owned by them (except those properties and assets disposed of since
the date of said financial statements in the ordinary course of business or
those properties and assets which are no longer used or useful in the conduct of
its businesses), including, but not limited to, Borrowers' interest in patents,
trademarks, tradenames, servicemarks, and licenses relating to or pertaining to
the Casino Facilities, and (b) all properties and assets acquired by them
subsequent to the date of the most recent financial statements referred to in
Section 4.05 hereof.  All such properties and assets are not subject to any
liens, encumbrances or restrictions except Permitted Encumbrances.  All roads,
easements and rights of way necessary for the full utilization of the Real
Property have been completed and/or obtained.
 

--------------------------------------------------------------------------------


Section 4.09. No Untrue Statements.  All statements, representations and
warranties made by Borrowers and Guarantor, in this Credit Agreement, any other
Loan Document and any other agreement, document, certificate or instrument
previously furnished or to be furnished by Borrowers and/or Guarantor to Lender
pursuant to the provisions of this Credit Agreement, (i) are and shall be true,
correct and complete in all material respects, at the time they were made, (ii)
do not and shall not contain (at the time they were made) any untrue statement
of a material fact, and (iii) do not and shall not omit to state (at the time
they were made) a material fact necessary in order to make the information
contained herein or therein not misleading or incomplete.  Borrowers and
Guarantor understand that all such statements, representations and warranties
shall be deemed to have been relied upon by Lender as a material inducement to
establish the Term Loan.
 
Section 4.10. Brokerage Commissions.  No person is entitled to receive any
brokerage commission, finder's fee or similar fee or payment in connection with
the extensions of credit contemplated by this Credit Agreement as a result of
any agreement entered into by Borrowers.  No brokerage or other fee, commission
or compensation is to be paid by Lender with respect to the extensions of credit
contemplated hereby as a result of any agreement entered into by Borrowers, and
Borrowers agree to indemnify Lender against any such claims for brokerage fees
or commissions and to pay all expenses including, without limitation, reasonable
attorney's fees incurred by Lender in connection with the defense of any action
or proceeding brought to collect any such brokerage fees or commissions.
 
Section 4.11. No Defaults.  Borrowers are not in violation of or in default with
respect to any applicable Laws which materially and adversely affect the
business or financial condition of the Casino Facilities.  Without limiting the
generality of the foregoing, Borrowers are not in violation or default (nor is
there any waiver in effect which, if not in effect, would result in a violation
or default) in any material and adverse respect under any indenture, evidence of
indebtedness, loan or financing agreement or other agreement or instrument of
whatever nature to which they, or any of them, are a party or by which they, or
any of them, are bound, which in any case could reasonably be expected to result
in a Material Adverse Change.
 
Section 4.12. Employee Retirement Income Security Act of 1974.  No Reportable
Event has occurred and is continuing with respect to any Pension Plan under
ERISA, that gives rise to liabilities that materially adversely affect the
financial condition or operations of Borrowers.
 
Section 4.13. Subsidiaries.  As of the Restatement Effective Date, Borrowers do
not have any Subsidiaries which are not members of the Borrower Consolidation.
 

--------------------------------------------------------------------------------


Section 4.14. Utility Services.  All utility services necessary for the Casino
Facilities including, without limitation, electrical, water, gas and sewage
services and facilities are presently in service and fully operational at the
Casino Facilities.
 
Section 4.15. Policies of Insurance.  Each of the copies of the policies,
declaration pages, original binders and certificates of insurance evidencing the
Policies of Insurance as required under Section 5.09 with respect to the Casino
Facilities delivered to Lender by Borrowers (i) is a true, correct and complete
copy of the respective original thereof as in effect on the date hereof or
thereof, without amendments or modifications of any of said documents or
instruments not included in such copies, and (ii) has not been terminated and is
in full force and effect.  Borrowers are not in default in the observance or
performance of its obligations under said documents and instruments, and
Borrowers have all things required to be done as of the date of this Credit
Agreement to keep unimpaired their rights thereunder.
 
Section 4.16. Spaceleases.  A schedule of all executed Spaceleases pertaining to
the Casino Facilities, or any portion thereof, in existence as of the
Restatement Effective Date hereof, is set forth on Schedule 4.16 attached
hereto.
 
Section 4.17. Equipment Leases and Contracts.  A schedule of all executed
Equipment Leases and Contracts pertaining to the Casino Facilities or any
portion thereof, in existence on the date hereof, is set forth on Schedule 4.17
attached hereto.
 
Section 4.18. Gaming Permits and Approvals.  As of the Restatement Effective
Date, all Gaming Permits required to be held by Borrowers necessary for the
operation of gaming activities at the Casino Facilities will be current and in
good standing.
 
Section 4.19. Environmental Certificate.  The representations and certifications
contained in the Environmental Certificate are true and correct in all material
respects.
 
Section 4.20. Compliance with Statutes, etc.  To the best of their knowledge,
Borrowers are in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, domestic or foreign, in respect of the conduct of
their business and the ownership of their property.
 
Section 4.21. Labor Relations.  There is no strike or work stoppage in
existence, or to the best knowledge of Borrowers threatened, involving any
Borrower or the Casino Facilities.
 
Section 4.22. Trademarks, Patents, Licenses, Franchises, Formulas and
Copyrights.  Borrowers own all the patents, trademarks, permits, service marks,
trade names, copyrights, licenses, franchises and formulas, or has a valid
license or sublicense of rights with respect to the foregoing, and has obtained
assignments of all leases and other rights of whatever nature, necessary for the
present conduct of their business at the Casino Facilities, without any known
conflict with the rights of others which, or the failure to obtain which, as the
case may be, could reasonably be expected to result in a Material Adverse Change
on the business, operations, property, assets or condition (financial or
otherwise) of Borrowers taken as a whole.
 

--------------------------------------------------------------------------------


Section 4.23. Contingent Liabilities.  As of the Restatement Effective Date,
Borrowers have incurred no material Contingent Liabilities (any Contingent
Liability in excess of One Million Dollars ($1,000,000.00) being deemed
material) other than those described on Schedule 4.23.
 
Section 4.24. City Parking Lot Lease.  The copies of the City Parking Lot Lease
and all modifications and amendments thereto (if any) which have been delivered
to Lender in accordance with Section 3.15 are each a true, correct and complete
copy of the respective original thereof, as in effect on the Restatement
Effective Date, and no amendments or modifications have been made to such City
Parking Lot Lease, except as set forth by documents delivered to Lender in
accordance with said Section 3.15 or otherwise reasonably approved in writing by
Lender.  The City Parking Lot Lease has not been terminated and is in full force
and effect.  WMCKAC is not in default in the observance or performance of any of
its obligations under the City Parking Lot Lease and has done all things
required to be done as of the Restatement Effective Date to keep unimpaired its
rights thereunder.
 
ARTICLE V
 
 GENERAL COVENANTS OF BORROWERS AND GUARANTOR
 
To induce the Lender to enter into this Credit Agreement and establish the Term
Loan, Borrowers and Guarantor covenant to Banks as follows:
 
Section 5.01. FF&E.  Borrowers shall furnish, fixture and equip the Casino
Facilities with FF&E they reasonably deem appropriate for the operation of the
Casino Facilities.  All FF&E that is purchased and installed in the Casino
Facilities shall be purchased free and clear of any liens, encumbrances or
claims, other than Permitted Encumbrances.  If Borrowers should sell, transfer,
convey or otherwise dispose of any FF&E and not replace such FF&E with purchased
items of equivalent value and utility or replace said FF&E with leased FF&E of
equivalent value and utility, within the permissible leasing and purchase
agreement limitation set forth herein, to the extent such non-replaced FF&E
exceeds a cumulative aggregate value of One Hundred Fifty Thousand Dollars
($150,000.00) during the term of the Term Loan, Borrowers shall be required to
immediately, permanently reduce the Term Loan by the amount of the Capital
Proceeds of the FF&E so disposed of in excess of such One Hundred Fifty Thousand
Dollars ($150,000.00), subject, however, to the right of Lender to verify to its
reasonable satisfaction the amount of said Capital Proceeds; in the event Lender
and Borrowers do not agree as to the value of the FF&E disposed of and the
amount of the Capital Proceeds, then Borrowers, at their sole cost and expense,
shall obtain a written appraisal of the FF&E disposed of, in excess of One
Hundred Fifty Thousand Dollars ($150,000.00) as provided hereinabove, from an
appraiser reasonably satisfactory to Lender, setting forth said values and
amounts, and Lender agrees to accept the results of said appraisal.  A Mandatory
Principal Prepayment shall immediately be made in the amount of the FF&E
disposed of, in excess of One Hundred Fifty Thousand Dollars ($150,000.00), as
set forth by such appraisal.
 

--------------------------------------------------------------------------------


Section 5.02. Permits; Licenses and Legal Requirements.  Borrowers shall comply
in all material respects with and keep in full force and effect, as and when
required, all Gaming Permits and all material permits, licenses and approvals
obtained from any Governmental Authorities which are required for the operation
and use of the Casino Facilities.  Borrowers shall comply in all material
respects with all applicable material existing and future laws, rules,
regulations, orders, ordinances and requirements of all Governmental
Authorities, and with all recorded restrictions affecting the Casino
Facilities.  All material contracts and agreements relating to the operation of
the Casino Facilities shall be held in the name of a Borrower.
 
Section 5.03. Compliance with Payment Subordination Agreement.  Until Bank
Facility Termination, Borrowers and Guarantor shall fully perform and comply
with all covenants, terms and conditions imposed or assumed by Borrowers and
Guarantor under the Payment Subordination Agreement executed in connection with
the Subordinated Debt.
 
Section 5.04. Protection Against Lien Claims.  Borrowers shall give written
notice to Lender on or before ten (10) days of any Borrower's actual knowledge
thereof, of any lien claim filed against any Borrower or any portion of the Real
Property.  Borrowers shall promptly pay and discharge or cause to be paid and
discharged all claims and liens for labor done and materials and services
supplied and furnished in connection with the Casino Facilities in accordance
with this Section 5.04.  If any mechanic's lien or materialman's lien shall be
recorded, filed or suffered to exist against any portion of the Real Property or
any interest therein by reason of work, labor, services or materials supplied,
furnished or claimed to have been supplied and furnished to the Casino
Facilities upon Borrowers' receipt of written notice from Lender demanding the
release and discharge of such lien, said lien or claim shall be paid, released
and discharged of record within sixty (60) days following its receipt of such
notice.
 
Section 5.05. No Change in Character of Business. Until Bank Facility
Termination Borrowers shall not effect a material change in the nature and
character of their business at the Casino Facilities as presently contemplated
and disclosed to Lender.
 

--------------------------------------------------------------------------------


Section 5.06. Preservation and Maintenance of Properties and Assets; Acquisition
of Additional Property.
 
(a) Until Bank Facility Termination, (a) Borrowers shall operate, maintain and
preserve all rights, privileges, franchises, licenses, Gaming Permits and other
properties and assets necessary to conduct their businesses and the Casino
Facilities, the absence of which would result in a Material Adverse Change, in
accordance in all material respects with all applicable governmental laws,
ordinances, approvals, rules and regulations and requirements, including, but
not limited to, zoning, sanitary, pollution, building, environmental and safety
laws and ordinances, rules and regulations promulgated thereunder, and (b)
Borrowers shall not consolidate with, remove, demolish, materially alter,
discontinue the use of, sell, transfer, assign, hypothecate or otherwise dispose
of to any Person (other than to another member of the Borrower Consolidation),
any part of their properties and assets necessary for the continuance of their
business, as presently conducted and as presently contemplated, other than in
the normal course of business or as otherwise permitted pursuant to this Credit
Agreement.
 
(b) Furthermore, in the event any Borrower, Guarantor or any Affiliate and/or
Subsidiary thereof, shall acquire any real property or rights to the use of real
property which is used in a material manner in connection with the Casino
Facilities, or any of them, Borrowers shall concurrently with the acquisition of
such real property or the rights to the use of such real property, execute or
cause the execution of such documents as may be necessary to add such real
property or rights to the use of real property as Collateral under the Credit
Facility.  Borrowers shall not remove, demolish, materially alter, discontinue
the use of, sell, transfer, assign, hypothecate or otherwise dispose of to any
Person, any part of their properties and assets necessary for the continuance of
their businesses, as presently conducted, other than in the normal course of
Borrowers' business and as provided in Sections 5.01 and 5.07.
 
Section 5.07. Repair of Properties and Assets.  Until Bank Facility Termination,
Borrowers shall, at their own cost and expense, (a) maintain, preserve and keep
in a manner consistent with gaming casino operating practices generally
applicable to casino operations operating in the Cripple Creek, Colorado area,
their assets and properties, including, but not limited to, the Collateral and
all FF&E owned or leased by Borrowers in good and substantial repair, working
order and condition, ordinary wear and tear excepted, (b) from time to time,
make or cause to be made, all repairs, replacements, renewals, improvements and
betterments to the Casino Facilities that Borrowers deem reasonably necessary,
and (c) from time to time, make such substitutions, additions, modifications and
improvements that Borrowers deem reasonably necessary.  All alterations,
replacements, renewals, or additions made pursuant to this Section 5.07 shall
become and constitute a part of said assets and property and subject, inter
alia, to the provisions of Section 5.01 and subject to the lien of the Security
Documentation.
 

--------------------------------------------------------------------------------


Section 5.08. Financial Statements; Reports; Certificates and Books and
Records.  Until Bank Facility Termination, the Borrower Consolidation and
Guarantor shall, unless the Lender otherwise consents, at Borrowers'
Consolidation and Guarantor's sole expense, deliver to the Lender a full and
complete copy of each of the following:
 
(a) As soon as practicable, and in any event within forty-five (45) days after
the end of the first two (2) calendar months of each Fiscal Quarter commencing
with the Fiscal Quarter ended September 30, 2008, the balance sheet and an
income statement of the Borrower Consolidation as at the end of such calendar
month certified by an Authorized Officer of the Borrower Consolidation as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower Consolidation in accordance with GAAP, except as noted therein;
 
(b) As soon as practicable, and in any event within forty-five (45) days after
the end of each Fiscal Quarter commencing with the Fiscal Quarter ended
September 30, 2008 and continuing until Bank Facility Termination, the balance
sheet of the Borrower Consolidation as at the end of such Fiscal Quarter and an
income statement, statement of operations and a statement of cash flows for the
Fiscal Quarter under review and reflecting year-to-date performance of the
Borrower Consolidation and, a comparison of the financial performance of the
Borrower Consolidation to the prior Fiscal Year's operations.  Such financial
statements shall be certified by an Authorized Officer of the Borrower
Consolidation as fairly presenting the financial condition, results of
operations and cash flows of the Borrower Consolidation in accordance with GAAP,
except as noted therein, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;
 
(c) As soon as practicable, and in any event within one hundred twenty (120)
days after the end of each Fiscal Year, the balance sheet of the Borrower
Consolidation as at the end of such Fiscal year and an income statement,
statement of operations and statement of cash flows for such Fiscal Year, all in
reasonable detail.  Such financial statements shall be prepared in accordance
with GAAP, except as noted therein, and such balance sheet and statements shall
be accompanied by a report of independent public accountants of recognized
standing selected by the Borrower Consolidation and reasonably satisfactory to
the Lender (it being understood that any "Big 6" accounting firm shall be
automatically deemed satisfactory to the Lender), which report shall be prepared
in accordance with generally accepted auditing standards as at such date, and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any other qualification or exception determined by the Lender in
its good faith business judgment to be adverse to the interests of the
Lender.  Concurrently with the submission of such annual audited financial
statements, such independent certified public accountants shall additionally
furnish to Lender a Compliance Certificate, certifying that such independent
certified public accountant has no actual knowledge of any Default or Event of
Default;
 

--------------------------------------------------------------------------------


(d) As soon as practicable, and in any event within forty-five (45) days after
the commencement of each Fiscal Year, a budget for the Borrowers, including for
such Fiscal Year, projected statement of operations and projected statement of
cash flow, all in reasonable detail;
 
(e) As soon as reasonably practical after each Fiscal Year End, but in no event
later than forty-five (45) days following each Fiscal Year End, the Borrower
Consolidation shall submit to Lender, an internally prepared annual capital
expenditure budget with respect to the Casino Facilities for the next ensuing
Fiscal Year, which shall be reconciled as of the end of each Fiscal Quarter with
actual Capital Expenditures made to the date of such Fiscal Quarter end.  Each
such quarterly reconciliation shall be made as soon as practicable, and in any
event within forty-five (45) days after the end of each Fiscal Quarter;
 
(f) On or before forty-five (45) days after the end of each Fiscal Quarter
commencing with the Fiscal Quarter ended September 30, 2008 and continuing until
Bank Facility Termination, the Borrower Consolidation shall, at the Borrower
Consolidation's sole expense, deliver to the Lender, a Compliance Certificate in
each instance duly and accurately prepared and signed by an Authorized Officer;
 
(g) Until Bank Facility Termination, the Borrower Consolidation shall keep and
maintain complete and accurate books and records.  Borrowers shall permit Lender
and any authorized representatives of Lender to have reasonable access to and to
inspect, examine and make copies of the books and records, any and all accounts,
data and other documents of Borrowers at all reasonable times upon the giving of
reasonable notice of such intent.  In addition:  (i) in the event of the
occurrence of any Default or Event of Default, or (ii) in the event any Material
Adverse Change occurs, Borrowers shall promptly, and in any event within three
(3) days after actual knowledge thereof, notify Lender in writing of such
occurrence;
 
(h) Promptly after the same are available, copies of each annual report,
quarterly report, proxy or financial statement or other report or communication
sent to the stockholders of Guarantor, and copies of all annual, regular,
periodic and special reports and registration statements which Guarantor may
file or be required to file with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, and not
otherwise required to be delivered to the Lender pursuant to other provisions of
this Section 5.08; and
 
(i) Until Bank Facility Termination, Borrowers and Guarantor shall furnish to
Lender any financial information or other information bearing on the financial
status of the Borrowers which is reasonably requested by Lender.
 
Section 5.09. Insurance.  Borrowers shall obtain, or cause to be obtained, and
shall maintain or cause to be maintained with respect to the Casino Facilities,
at all times throughout the period commencing on the Restatement Effective Date
and continuing until Bank Facility Termination at their own cost and expense,
and shall deposit with Lender on or before the Restatement Effective Date:
 

--------------------------------------------------------------------------------


(a) Property Insurance.  The Borrower Consolidation shall maintain an "All Risk"
(special causes of loss or equivalent), including flood and earthquake perils
with a sublimit of no less than One Million Dollars ($1,000,000.00), covering
the building and improvements, and any other permanent structures for one
hundred percent (100%) of the replacement cost.  Upon the request of Lender,
replacement cost for insurance purposes will be established by an independent
appraiser mutually selected by Borrowers and Lender.  The policy will include
Agreed Amount (waiving co-insurance) and replacement cost valuation and building
ordinance endorsements.  The policy will include a standard mortgagee clause
(ISO form or equivalent) and provide that all losses in excess of One Hundred
Thousand Dollars ($100,000.00) be adjusted with the Lender.  The Borrowers waive
any and all rights of subrogation against Lender.
 
(b) Personal Property (including machinery, equipment, furniture, fixtures,
stock).  The Borrower Consolidation shall maintain "All Risk" property coverage
for all personal property owned, leased or for which any Borrower is legally
liable.  Such policy shall include a Lenders Loss Payable endorsement in favor
of Lender.
 
The policy providing real property and personal property coverages, as specified
in 5.09(a) and (b) hereinabove, may include a deductible of no more than Ten
Thousand Dollars ($10,000.00) for any single occurrence.  Flood and earthquake
deductibles can be no more than Twenty-Five Thousand Dollars ($25,000.00), if a
separate deductible applies.
 
(c) Business Interruption/Extra Expense.  The Borrower Consolidation shall
maintain combined Business Interruption/Extra Expense coverage with a limit
representing no less than one hundred percent (100%) of the projected annual net
profit plus continuing expenses (including debt service) for the Casino
Facilities.  Such coverage shall also include extensions for off premises power
losses and an extended period of indemnity of ninety (90) days
endorsement.  These coverages may have a deductible of no greater than
twenty-four (24) hours, or Twenty-Five Thousand Dollars ($25,000.00), if a
separate deductible applies.
 
(d) Boiler and Machinery.  The Borrower Consolidation shall maintain a Boiler
and Machinery policy for the Casino Facilities written on a Comprehensive Form
with a combined direct and indirect limit of no less than Two Million Five
Hundred Thousand Dollars ($2,500,000.00).  The policy shall include extensions
for Agreed Amount (waiving co-insurance) and Replacement Cost Valuation.  The
policy may contain deductibles of no greater than Ten Thousand Dollars
($10,000.00) direct and twenty-four (24) hours indirect.
 
(e) Crime Insurance.  The Borrower Consolidation shall obtain a comprehensive
crime policy, including the following coverages:
 

--------------------------------------------------------------------------------


(i) employee dishonesty - Five Hundred Thousand Dollars ($500,000.00);
 
(ii) money and securities (inside) - One Hundred Thousand Dollars ($100,000.00);
 
(iii) money and securities (outside) - One Hundred Thousand Dollars
($100,000.00);
 
(iv) depositor's forgery - One Hundred Thousand Dollars ($100,000.00);
 
(v) computer fraud - One Hundred Thousand Dollars ($100,000.00).
 
The policy must be amended so that money is defined to include "tokens and
chips" (as defined by the Gaming Laws).  The policy may contain deductibles of
no greater than Fifty Thousand Dollars ($50,000.00) for employee dishonesty and
Ten Thousand Dollars ($10,000.00) for all other agreements listed above.
 
(f) Commercial General Liability (1996 form or equivalent).  The Borrower
Consolidation shall maintain a Commercial General Liability policy with a One
Million Dollar ($1,000,000.00) combined single limit for bodily injury and
property damage, including Products Liability, Contractual Liability, and all
standard policy form extensions.  The policy must provide a Two Million Dollar
($2,000,000.00) general aggregate (per location, if multi-location risk) and be
written on an "occurrence form".  The policy will include extensions for Liquor
legal, Employee Benefits legal, Innkeepers legal and Safe Deposit legal.  If the
general liability policy contains a self-insured retention, it shall be no
greater than Five Thousand Dollars ($5,000.00) per occurrence, with an aggregate
retention of no more than One Hundred Thousand Dollars ($100,000.00), including
expenses.
 
The policy shall be endorsed to include Lender as an additional
insured.  Definition of additional insured shall include all officers,
directors, employees, agents and representatives of the additional insured.  The
coverage for additional insured shall apply on a primary basis irrespective of
any other insurance whether collectible or not.
 
(g) Automobile.  Borrowers shall maintain a comprehensive Automobile Liability
Insurance Policy written under coverage "symbol 1", providing a One Million
Dollar ($1,000,000.00) combined single limit for bodily injury and property
damage covering all owned, non-owned and hired vehicles of the Borrower
Consolidation.  If the policy contains a self insured retention it shall be no
greater than Five Thousand Dollars ($5,000.00) per occurrence, with an aggregate
retention of no more than One Hundred Thousand Dollars ($100,000.00), including
expenses.
 

--------------------------------------------------------------------------------


(h) Workers Compensation and Employers Liability Insurance.  The Borrower
Consolidation shall maintain a standard workers compensation policy in
compliance with all applicable laws of the State of Colorado, including
employers liability coverage subject to a limit of no less than One Million
Dollars ($1,000,000.00) each employee, One Million Dollars ($1,000,000.00) each
accident, One Million Dollars ($1,000,000.00) policy limit.  The policy shall
include endorsements for Voluntary Compensation Coverage and Stop Gap
Liability.  If the Borrower Consolidation has elected to self-insure Workers
Compensation coverage in the State of Colorado, the Lender must be furnished
with a copy of the certificate from the state permitting self-insurance and
evidence of a Stop Loss Excess Workers Compensation policy with a specific
retention of no greater than One Hundred Fifty Thousand Dollars ($150,000.00).
 
(i) If the Borrower Consolidation's general liability and automobile policies
include a self-insured retention, it is agreed and fully understood that the
Borrower Consolidation is solely responsible for payment of all amounts due
within said self-insured retentions.  Any Indemnification/Hold Harmless
provision is extended to cover all liabilities associated with said self-insured
retentions.
 
(j) Umbrella Liability.  An Umbrella Liability policy shall be purchased with a
limit of not less than Fifteen Million Dollars ($15,000,000.00) providing excess
coverage over all limits and coverages indicated in paragraphs (f), (g) and (h)
above.  The limits can be obtained by a combination of Primary and Excess
Umbrella policies, provided that all layers follow form with the underlying
policies indicated in (f), (g) and (h) and are written on an "occurrence"
form.  This policy shall be endorsed to include the Lender as an additional
insured, in the same manner set forth in Section 5.09(f) hereinabove.
 
(k) All policies indicated above shall be written with insurance companies
licensed and admitted to do business in the State of Colorado and shall be rated
no lower than "A XII" in the most recent addition of A.M. Best and "AA" in the
most recent edition of Standard & Poor's, or such other carrier reasonably
acceptable to Lender.  All policies discussed above shall be endorsed to provide
that in the event of a cancellation, non-renewal or material modification,
Lender shall receive thirty (30) days prior written notice thereof.  The
Borrower Consolidation shall furnish Lender with Certificates of Insurance
executed by an authorized agent of the applicable insurance company or companies
evidencing compliance with all insurance provisions set forth in Section 5.09
(a) through (j) on an annual basis.  Certificates of Insurance executed by an
authorized agent of each carrier providing insurance evidencing continuation of
all coverages set forth in Section 5.09 (a) through (j) will be provided on or
before the Restatement Effective Date and annually on or before ten (10) days
prior to the expiration of each policy.  All certificates and other notices
related to the insurance program shall be delivered to Lender concurrently with
the delivery of such certificates or notices to such carrier or to Borrowers.
 

--------------------------------------------------------------------------------


(l) Any other insurance reasonably requested by Lender in such amounts and
covering such risks as may be reasonably required and customary in the
hotel/casino industry in the general location of the Casino Facilities.
 
Section 5.10. Taxes.  Throughout the term of the Term Loan, Borrowers shall
prepare and timely file or cause to be prepared and timely filed all federal,
state and local tax returns required to be filed by it, and Borrowers shall pay
and discharge prior to delinquency all material taxes, assessments and other
governmental charges or levies imposed upon them, or in respect of any of their
respective properties and assets except such taxes, assessments and other
governmental charges or levies, if any, as are being contested in good faith by
Borrowers in the manner which is set forth for such contests by Section 4.07
herein.
 
Section 5.11. Permitted Encumbrances Only.  Until Bank Facility Termination,
Borrowers shall not create, incur, assume or suffer to exist any mortgage, deed
of trust, pledge, lien, security interest, encumbrance, attachment, levy,
distraint, or other judicial process or burdens of any kind and nature except
the Permitted Encumbrances on or with respect to the Collateral, except (a) with
respect to matters described in Section 5.04 and 5.10, such items as are being
discharged, released and/or contested, as the case may be, in the manner
described therein, written notice of all tax lien contests and all other items
involving amounts in excess of $250,000.00 in the aggregate having been given to
Lender, and (b) with respect to any other items involving amounts in excess of
$250,000.00 in the aggregate, if any, as are being contested in good faith by
appropriate proceedings and for which Borrowers have given written notice
thereof to Lender and have maintained adequate reserves for the payment thereof.
 
Section 5.12. Advances.  Until Bank Facility Termination, if Borrowers should
fail (i) to perform or observe, or (ii) to cause to be performed or observed,
any covenant or obligation of such Borrowers under this Credit Agreement or any
of the other Loan Documents, the failure of which could reasonably be expected
to result in a Material Adverse Change, then Lender, upon the giving of
reasonable notice, may (but shall be under no obligation to) take such steps as
are necessary to remedy any such non-performance or non-observance and provide
for payment thereof.  All amounts advanced by Lender pursuant to this Section
5.12 shall become an additional obligation of Borrowers to Lenders secured by
the Security Documentation and other Loan Documents, and shall become due and
payable by Borrowers on the next interest payment date, together with interest
thereon at a rate per annum equal to the Default Rate (such interest to be
calculated from the date of such advancement to the date of payment thereof by
Borrowers).
 

--------------------------------------------------------------------------------


Section 5.13. Further Assurances.  Borrowers, Guarantor and Lender will, at the
expense of the Borrowers, do, execute, acknowledge and deliver, or cause to be
done, executed, acknowledged and delivered, such amendments or supplements
hereto or to any of the Loan Documents and such further documents, instruments
and transfers as any such party may reasonably require for the curing of any
defect in the execution or acknowledgement hereof or in any of the Loan
Documents, or in the description of the Real Property or other Collateral or for
the proper evidencing of giving notice of each lien or security interest
securing repayment of the Term Loan.  Further, Borrowers shall cause the Deeds
of Trust, the Financing Statements and each of the Loan Documents and each
amendment and supplement thereto to be filed, registered and recorded and to be
refiled, re-registered and re-recorded in such manner and in such places as may
be reasonably required by the Lender, in order to publish notice of and fully
protect the liens of the Security Documentation and to protect or continue to
perfect the security interests created by the Security Documentation in the
Collateral and to perform or cause to be performed from time to time any other
actions required by law and execute or cause to be executed any and all
instruments of further assurance that may be necessary for such publication,
perfection, continuation and protection.
 
Section 5.14. Indemnification.  Borrowers and Guarantor agree to and do hereby
jointly and severally indemnify, protect, defend and save harmless Lender and
each of its directors, trustees, officers, employees, agents, attorneys and
shareholders (individually an "Indemnified Party" and collectively the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any investigations, suits, claims,
demands or other proceedings, including reason­able counsel fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of, resulting from, or in any way connected with this
Credit Agreement, with any other Loan Document or with the transactions
contemplated herein and thereby; provided, however, Borrowers and Guarantor
shall not be obligated to indemnify, protect, defend or save harmless an
Indemnified Party if, and to the extent, the loss, damage, expense or liability
was caused by (a) the gross negligence or willful or intentional misconduct of
such Indemnified Party, or (b) the breach of this Credit Agreement or any other
Loan Document by such Indemnified Party or the breach of any laws, rules or
regulations by an Indemnified Party (other than those breaches of laws arising
from any Borrower's or Guarantor's default).  In case any action shall be
brought against any Indemnified Party based upon any of the above and in respect
to which indemnity may be sought against Borrowers and/or Guarantor, Lender
shall promptly notify Borrowers and Guarantor in writing, and Borrowers and
Guarantor shall assume the defense thereof, including the employment of counsel
selected by Borrowers and Guarantor and reasonably satisfactory to Lender, the
payment of all costs and expenses and the right to negotiate and consent to
settlement.  Upon reasonable determination made by an Indemnified Party that
such counsel would have a conflict representing such Indemnified Party and
Borrowers and Guarantor, the applicable Indemnified Party shall have the right
to employ, at the expense of Borrowers, separate counsel in any such action and
to participate in the defense thereof.  Borrowers and Guarantor shall not be
liable for any settlement of any such action effected without its consent, but
if settled with Borrowers' or Guarantor's consent, or if there be a final
judgment for the claimant in any such action, Borrowers and Guarantor agree to
indemnify, defend and save harmless such Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.  In the event
that any Person is adjudged by a court of competent jurisdiction not to have
been entitled to indemnification under this Section 5.14, it shall repay all
amounts with respect to which it has been so adjudged.  If and to the extent
that the indemnification provisions contained in this Section 5.14 are
unenforceable for any reason, the Borrowers and Guarantor hereby agree to make
the maximum contribution to the payment and satisfaction of such obligations
that is permissible under applicable law.  The provisions of this Section 5.14
shall survive the termination of this Credit Agreement, and the repayment of the
Term Loan.
 

--------------------------------------------------------------------------------


Section 5.15. Compliance With Other Loan Documents.  Borrowers and Guarantor
shall comply in all material respects with each and every term, condition and
agreement contained in the Loan Documents.
 
Section 5.16. Suits or Actions Affecting Borrowers.  Until Bank Facility
Termination, Borrowers shall promptly advise Lender in writing within ten (10)
days of any Borrower's knowledge of (a) any Significant Litigation claims,
litigation, proceedings or disputes (whether or not purportedly on behalf of
Borrowers) against, or to the actual knowledge of Borrowers, threatened or
affecting any Borrower which could reasonably be expected to result in an award
of monetary damages in excess of One Million Dollars ($1,000,000.00), (b) any
material labor controversy resulting in or threatening to result in a strike
against the Casino Facilities, or (c) any proposal by any Governmental Authority
to acquire any of the material assets or business of Borrowers.
 
Section 5.17. Intentionally omitted.
 
Section 5.18. Notice to Gaming Authorities Board.  Borrowers shall make all
required reports and disclosures to the Gaming Authorities on a timely basis.
 
Section 5.19. Tradenames, Trademarks and Servicemarks.  No Borrower shall assign
or in any other manner alienate its interest in any material tradenames,
trademarks or servicemarks relating or pertaining to the Casino Facilities
during the term of the Term Loan, except pursuant to the Security
Documentation.  No Borrower shall change its name without first giving sixty
(60) days prior written notice to Lender, together with evidence reasonably
satisfactory to the Lender that all notices and other documents required to be
delivered, recorded or filed in order to perfect and protect the security
interest granted by such Borrower to the Lender in such trademarks, tradenames
and servicemarks and the other Collateral have been so delivered, recorded
and/or filed.
 

--------------------------------------------------------------------------------


Section 5.20. Notice of Hazardous Materials.  Within ten (10) days after any
Borrower obtaining actual knowledge thereof, Borrowers shall immediately advise
Lender in writing and deliver a copy of (a) any and all enforcement, clean-up,
removal or other governmental or regulatory actions expected to cost in excess
of Two Hundred Fifty Thousand Dollars ($250,000.00) instituted, completed or
threatened pursuant to any applicable federal, state or local laws, ordinances
or regulations relating to any Hazardous Materials (as defined in the
Environmental Certificate) affecting the Collateral ("Hazardous Materials
Laws"); (b) all claims made or threatened by any third party against any
Borrower or the Casino Facilities in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00) relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials (the matters
set forth in clauses (a) and (b) above are hereinafter referred to as "Hazardous
Materials Claims"); and (c) the discovery of any occurrence or condition on any
real property adjoining or in the vicinity of the Casino Facilities that could
cause the Real Property or any part thereof to be classified as a "border-zone
property" under the provisions of, or to be otherwise subject to any
restrictions on the ownership, occupancy, transferability or use of the Casino
Facilities under, any Hazardous Materials Laws.
 
Section 5.21. Compliance with Statutes, etc.  Borrowers will comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, domestic or foreign, in respect of the
conduct of their business and the ownership of the property (including
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls) the non-compliance with which would result
in a Material Adverse Change.
 
Section 5.22. Compliance with Access Laws
 
(a) Borrowers agree that Borrowers and the Casino Facilities shall at all times
comply in all material respects with the applicable requirements of the
Americans with Disabilities Act of 1990; the Fair Housing Amendments Act of
1988; and other federal, state or local laws or ordinances related to disabled
access; or any statute, rule, regulation, ordinance, order of Governmental
Authorities, or order or decree of any court adopted or enacted with respect
thereto, as now existing or hereafter amended or adopted (collectively, the
"Access Laws").  At any time, Lender may require a certificate of compliance
with the Access Laws and indemnification agreement in a form reasonably
acceptable to Lender.  Lender may also require a certificate of compliance with
the Access Laws from an architect, engineer, or other third party acceptable to
Lender.
 
(b) Notwithstanding any provisions set forth herein or in any other document,
Borrowers shall not alter or permit any tenant or other person to alter the
Casino Facilities in any manner which would increase any Borrower's
responsibilities for compliance with the Access Laws without the prior written
approval of Lender.  In connection with such approval, Lender may require a
certificate of compliance with the Access Laws from an architect, engineer or
other person acceptable to Lender.
 

--------------------------------------------------------------------------------


(c) Borrowers agree to give prompt written notice to Lender of the receipt by
any Borrower of any claims of violation of any of the Access Laws and of the
commencement of any proceedings or investigations which relate to compliance
with any of the Access Laws.
 
(d) Borrowers and Guarantor shall and do hereby jointly and severally indemnify,
defend and hold harmless Indemnified Parties from and against any and all
claims, demands, damages, costs, expenses, losses, liabilities, penalties, fines
and other proceedings including, without limitation, reasonable attorneys' fees
and expenses arising directly or indirectly from or out of or in any way
connected with any failure of the Casino Facilities to comply with any of the
Access Laws.  The obligations and liabilities of Borrowers and Guarantor under
this section shall survive Facility Termination, any satisfaction, assignment,
judicial or nonjudicial foreclosure proceeding, or delivery of a deed in lieu of
foreclosure.
 
Section 5.23. City Parking Lot Lease.  Until Bank Facility Termination,
Borrowers shall fully perform and comply with or cause to be performed and
complied with all of the respective material covenants, material terms and
material conditions imposed or assumed by them, or any of them, as lessee under
the City Parking Lot Lease.  None of the Borrowers shall amend, modify or
terminate, or enter into any agreement to amend, modify or terminate the City
Parking Lot Lease without the prior written consent of Lender.
 
Section 5.24. Updated Appraisal.  In the event of the occurrence of a Default or
Event of Default or if at any time an appraisal of the Collateral prepared in
compliance with FIRREA is determined to be necessary by Lender, Borrowers agree
to pay all reasonable fees, costs and expenses incurred by Lender in connection
with the engagement and preparation of such appraisal.  Borrowers shall not be
obligated to pay for more than one of such appraisals.
 
Section 5.25. Conditions for Engagement of Operating Manager.  No member of the
Borrower Consolidation shall execute a Management Agreement or otherwise engage
the services of an Operating Manager unless and until each of the following
conditions have been fully satisfied:
 
(a) Lender shall have received from such Borrower a true and correct copy of the
Management Agreement and all amendments, exhibits, supplements and addendum
attached thereto or incorporated by reference therein;
 
(b) The Management Agreement and services of the Operating Manager are
subordinated to the Term Loan and Loan Documents by the execution by Borrower
and such Operating Manager of a Management Subordination Agreement and the
delivery thereof to Lender concurrently with the execution of the Management
Agreement;
 

--------------------------------------------------------------------------------


(c) No payment of Management Fees by any member of the Borrower Consolidation to
Operating Manager shall be permitted without the prior written consent of
Lender; and
 
(d) Borrower shall not amend or modify or enter into any agreement to amend or
modify the Management Agreement without the prior written consent of
Lender.  Lender acknowledges its consent to the Management Services Agreement by
and between Borrowers and Guarantor, dated January 1, 2007.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
Until Bank Facility Termination, Borrowers and Guarantor agree, as set forth
below, to comply or cause compliance with the following Financial Covenants.
 
Section 6.01. Borrower Consolidation Senior Leverage Ratio.  Commencing with the
Fiscal Quarter ended September 30, 2008 and continuing as of each Fiscal Quarter
end until the Maturity Date, the Borrower Consolidation shall maintain a maximum
Senior Leverage Ratio no greater than 2.00 to 1.00.
 
Section 6.02. Adjusted Fixed Charge Coverage Ratio.  Commencing as of the Fiscal
Quarter ending December 31, 2009 and continuing as of each Fiscal Quarter end
until Bank Facility Termination, the Borrower Consolidation shall maintain an
Adjusted Fixed Charge Coverage Ratio no less than 1.10 to 1.00.
 
Section 6.03. Guarantor Total Leverage Ratio.  Commencing with the Fiscal
Quarter ended September 30, 2008 and continuing as of each Fiscal Quarter end
until the Maturity Date, the Guarantor shall maintain a maximum Guarantor Total
Leverage Ratio of no greater than 4.00 to 1.00.  Each Total Leverage Ratio
calculation shall be made on a cumulative basis with respect to each applicable
Fiscal Quarter and the most recently ended three (3) preceding Fiscal Quarters
on a rolling four (4) Fiscal Quarter basis.
 
Section 6.04. Restriction on Transfer of Ownership.  Until Bank Facility
Termination, all of the issued and outstanding capital stock of WMCKVC shall be
owned by Guarantor and all of the issued and outstanding capital stock of CCCC
and WMCKAC shall be owned by WMCKVC.
 
Section 6.05. Total Indebtedness.  The Borrower Consolidation shall not owe or
incur any Indebtedness, except as specifically permitted hereinbelow:
 
(a) Funded Outstandings under the Term Loan;
 

--------------------------------------------------------------------------------


(b) Secured purchase money Indebtedness and Capital Lease Liabilities relating
to FF&E to be used in connection with the Casino Facilities up to the maximum
aggregate principal amount of Two Hundred Fifty Thousand Dollars ($250,000.00)
at any time outstanding;
 
(c) Indebtedness to Guarantor or any Subsidiary or Affiliate of Guarantor which
is not a member of the Borrower Consolidation (other than Subordinated Debt and
unpaid Management Fees) shall not exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate at any time; and
 
(d) The Subordinated Debt as of the Restatement Effective Date and any
additional unsecured subordinated debt, the rate of interest, which may not
exceed six percent (6%) per annum, and repayment terms of which are first
approved in writing by Lender and for which a payment subordination agreement,
in the form of Exhibit G hereto, has been first executed in favor of
Lender.  Provided,  however, until the occurrence of Bank Facility Termination,
no payments of interest or principal shall be permitted, directly or indirectly,
on any Subordinated Debt that is funded for the purpose of making a Make Well
Contribution to Borrower.
 
Section 6.06. Capital Expenditures.  Commencing with the Restatement Effective
Date, Borrowers shall make, or cause to be made, annual Capital Expenditures to
the Casino Facilities in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000.00) during each Fiscal Year.  In no event shall the Borrower
Consolidation expend in excess of Seven Hundred Fifty Thousand Dollars
($750,000.00) on Non-Financed Capital Expenditures during any Fiscal Year,
without the prior written consent of Lender having first been obtained.
 
Section 6.07. Other Liens.  Borrowers shall not grant, consent to or otherwise
agree to liens, encumbrances or negative pledges with respect to any of its
respective assets or any of the Collateral, other than (a) liens existing as of
the Restatement Effective Date acceptable to the Lender and disclosed in writing
prior to the Restatement Effective Date, (b) liens permitted under the terms of
this Credit Agreement as Permitted Encumbrances, and (c) liens created or
evidenced by the Security Documentation.
 
Section 6.08. Consolidation, Merger, Sale of Assets, etc.  No Borrower will wind
up, liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the forgoing at any future time) all or any material part of its property
or assets, except that (i) the Borrowers may make sales of inventory in the
ordinary course of business and (ii) the Borrowers may, in the ordinary course
of business, sell or otherwise dispose of FF&E which is uneconomic or obsolete
subject to the provisions set forth in Section 5.01.
 

--------------------------------------------------------------------------------


Section 6.09. Investment Restrictions.  Other than Investments held by Borrowers
as of the date of this Credit Agreement or as otherwise permitted herein or
approved in writing by Lender, the Borrower Consolidation shall not make any
Investments (whether by way of loan, stock purchase, capital contribution, or
otherwise) other than the following:
 
(a) Direct obligations of the United States Government;
 
(b) Prime commercial paper (AA rated or better);
 
(c) Certificates of Deposit or Repurchase Agreement issued by a commercial bank
having capital surplus in excess of One Hundred Million Dollars
($100,000,000.00);
 
(d) Money market or other funds of nationally recognized institutions investing
solely in obligations described in (a), (b) and (c) above;
 
(e) Loans and advances to Guarantor or to any Subsidiary or Affiliate of
Guarantor which is not a member of the Borrower Consolidation shall not exceed
One Hundred Thousand Dollars ($100,000.00) in the aggregate at any one time;
 
(f) Investments and Capital Expenditures in the Casino Facilities; and
 
(g) Investments and Capital Expenditures to the Office Building Parcel.
 
Section 6.10. Restriction on Distributions.  The Borrower Consolidation shall
not pay and disburse any Distributions without the prior written consent of
Lender.
 
Section 6.11. Contingent Liabilities.  Borrowers shall not incur any Contingent
Liabilities.
 
Section 6.12. ERISA.  Borrowers shall not:
 
(a) At any time, permit any Pension Plan which is maintained by Borrowers or to
which Borrowers are obligated to contribute on behalf of their employees, in
such case if to do so would constitute a Material Adverse Change, to:
 
(i) engage in any non-exempt "prohibited transaction", as such term is defined
in Section 4975 of the Code;
 
(ii) incur any material "accumulated funding deficiency", as that term is
defined in Section 302 of ERISA; or
 

--------------------------------------------------------------------------------


(iii) suffer a termination event to occur which may reasonably be expected to
result in liability of Borrowers to the Pension Plan or to the Pension Benefit
Guaranty Corporation or the imposition of a lien on the Collateral pursuant to
Section 4068 of ERISA.
 
(b) Fail, upon Borrowers becoming aware thereof, promptly to notify the Lender
of the occurrence of any "reportable event" (as defined in Section 4043 of
ERISA) or of any non-exempt "prohibited transaction" (as defined in Section 4975
of the Code) with respect to any Pension Plan which is maintained by Borrowers
or to which Borrowers are obligated to contribute on behalf of their employees
or any trust created thereunder.
 
(c) At any time, permit any Pension Plan which is maintained by Borrowers or to
which Borrowers are obligated to contribute on behalf of its employees to fail
to comply with ERISA or other applicable laws in any respect that would result
in a Material Adverse Change.
 
Section 6.13. Margin Regulations.  No part of the proceeds of the Credit
Facility will be used by Borrowers to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.  Neither the making of such loans, nor the use of the proceeds of such
loans will violate or be inconsistent with the provisions of Regulations G, T, U
or X of the Board of Governors of the Federal Reserve System.
 
Section 6.14. No Subsidiaries.  Other than WMCKVC's ownership of CCCC and
WMCKAC, Borrowers shall not own or create any Subsidiaries without the prior
written consent of Lender.
 
Section 6.15. Transactions with Affiliates.  Transactions by Borrowers with
Affiliates of Borrowers or Guarantor other than arms length transactions for
fair market value shall be and are hereby prohibited.
 
Section 6.16. Change in Accounting Principles.  Except as otherwise provided
herein, if any changes in accounting principles from those used in the
preparation of the most recent financial statements delivered to Lender pursuant
to the terms hereof are hereinafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and are adopted by the Borrowers
with the agreement of their independent certified public accountants and such
changes result in a change in the method of calculation of any of the financial
covenants, standards or terms found herein, the parties hereto agree to enter
into negotiations in order to amend such provisions so as to equitably reflect
such changes with the desired result that the criteria for evaluating the
financial condition of Borrowers shall be the same after such changes as if such
changes had not been made; provided, however, that no change in GAAP that would
affect the method of calculation of any of the financial covenants, standards or
terms shall be given effect in such calculations until such provisions are
amended, in a manner satisfactory to Lender and Borrowers, to so reflect such
change in accounting principles.
 

--------------------------------------------------------------------------------


ARTICLE VII
 
EVENTS OF DEFAULT
 
Section 7.01. Events of Default.  Any of the following events and the passage of
any applicable notice and cure periods shall constitute an Event of Default
hereunder:
 
(a) Any representation or warranty made by Borrowers or Guarantor pursuant to or
in connection with this Credit Agreement, the Term Note, the Environmental
Certificate, or any other Loan Document or in any report, certificate, financial
statement or other writing furnished by Borrowers or Guarantor in connection
herewith, shall prove to be false, incorrect or misleading in any materially
adverse aspect as of the date when made (unless cured within thirty (30) days of
the date when made if such representation or warranty is capable of being
cured);
 
(b) Borrowers shall have defaulted in the payment of any interest on the Term
Note for a period of five (5) days from the date Lender gives written notice
that such payment is due or shall have defaulted in the payment of any principal
on the Term Note for two (2) days after written notice thereof is delivered to
Borrowers by Lender or Guarantor shall have defaulted in the payment of CCI Net
Proceeds due under the terms of the CCI Negative Pledge;
 
(c) Any of the Security Documentation or any provision thereof shall cease to be
in full force and effect in any material respect or shall cease to give the
Lender in any material respect the liens, rights, powers and privileges
purported to be created thereby or the Borrowers shall default in the due
performance or observance of any term, covenant or agreement on their part to be
performed or observed pursuant to the Security Documentation for a period of
thirty (30) days after written notice thereof is delivered to Borrowers by
Lender of such failure (or such shorter period following such notice as may be
specifically required in any Loan Document), provided that with respect to
default of any term, covenant or agreement (other than a Financial Covenant)
which cannot be cured within such thirty (30) day period in the reasonable
judgment of Lender, Borrowers shall have a period of ninety (90) days to cure
such default so long as Borrowers commence such cure within the thirty (30) day
period and diligently continues to cure such default;
 
(d) Borrowers shall have defaulted in the payment of any late charge, expenses,
indemnities or any other amount owing under any Loan Document for a period of
five (5) days after notice thereof to Borrowers from Lender;
 

--------------------------------------------------------------------------------


(e) Borrowers or Guarantor shall fail duly and punctually to perform or comply
in all material respects with any other term, covenant, condition or promise
contained in this Credit Agreement, the Term Note or any other Loan Document and
such failure shall continue for thirty (30) days after written notice thereof is
delivered to Borrowers and Guarantor by Lender of such failure (or such shorter
period following such notice as may be required in any Loan Document), provided
that with respect to default of any term, covenant or agreement (other than a
Financial Covenant) which cannot be cured within such thirty (30) day period in
the reasonable judgment of Lender, Borrowers and Guarantor shall have a period
of ninety (90) days to cure such default so long as Borrowers and Guarantor
commence such cure within the thirty (30) day period and diligently continue to
cure such default;
 
(f) Any Borrower or Guarantor shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
it or its debts under the Bankruptcy Code or any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official, for all or
substantially all of its property, or shall consent to any such relief or to the
appointment or taking possession by any such official in any involuntary case or
other proceeding against it;
 
(g) An involuntary case or other proceeding shall be commenced against any
Borrower or Guarantor seeking liquidation, reorganization or other relief with
respect to itself or its debts under the Bankruptcy Code or any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official, for all or substantially all of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
ninety (90) days;
 
(h) Any Borrower or Guarantor makes an assignment of all or substantially all of
its assets for the benefit of its creditors or admits in writing its inability
to pay its debts generally as they become due;
 
(i) Borrowers shall fail to pay when due in accordance with its terms and
provisions any other Indebtedness of such Borrowers which failure would result
in a Material Adverse Change and continues beyond the period of grace, if any,
therefor;
 
(j) The occurrence of any event of default, beyond any applicable grace period,
or any termination event under the terms of any agreement with any Lender in
connection with a Secured Interest Rate Hedge relating to the Term Loan;
 
(k) The occurrence of any Reportable Event as defined under the ERISA, which
Lender determines reasonably and in good faith constitutes proper grounds for
the termination of any employee pension benefit plan or pension plan of any
Borrower covered by ERISA by the Pension Benefit Guaranty Corporation or for the
appointment by an appropriate United States District Court of a trustee to
administer any such plan, which occurs and continues for thirty (30) days after
written notice of such determination shall have been given to Borrowers by
Lender;
 

--------------------------------------------------------------------------------


(l) Commencement against any Borrower, any time after the execution of this
Credit Agreement, of any litigation which is not stayed, bonded, dismissed,
terminated or disposed of to the satisfaction of Lender within ninety (90) days
after its commencement, and which (i) could materially adversely affect the
priority of the encumbrances and security interests granted Lender by any Deed
of Trust in the Real Property, or (ii) results in the issuance of a preliminary
or permanent injunction which is not dissolved or stayed pending appeal within
sixty (60) days of its issuance and which preliminary or permanent injunction
materially adversely affects Borrowers' right to use the Real Property as the
Casino Facilities;
 
(m) The failure of any Borrower to hold all necessary Gaming Permits as of the
Restatement Effective Date.  The loss or suspension, other than on account of
force majeure, of any Borrower's unrestricted Gaming Permits or the failure of
any Borrower to maintain gaming activities in the Casino Facilities other than
on account of force majeure for a period in excess of thirty (30) consecutive
days;
 
(n) Any order, judgment or decree shall be entered against any Borrower
decreeing its involuntary dissolution or split up and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days, or any
Borrower shall otherwise dissolve or cease to exist;
 
(o) The occurrence of any default under the Guaranty or the CCI Negative Pledge
or the revocation, termination or repudiation of any of the Guarantor's
promises, obligations or covenants under the Guaranty or the CCI Negative
Pledge; or
 
(p) The failure by WMCKVC to timely perform any obligation which it may have
under the City Parking Lot Lease.
 
Section 7.02. Default Remedies.  Upon the occurrence of any Event of Default,
Lender shall declare the unpaid balance of the Term Loan, together with the
interest thereon, to be fully due and payable and shall exercise any or all of
the following remedies:
 
(a) The Lender may declare all outstanding unpaid Indebtedness hereunder and
under the Term Note and other Loan Documents together with all accrued interest
thereon immediately due and payable without presentation, demand, protest or
notice of any kind.  This remedy will be deemed to have been automatically
exercised on the occurrence of any event set out in Sections 7.01(f), (g) or (h)
with respect to any Borrower or any Guarantor.
 

--------------------------------------------------------------------------------


(b) The Lender may exercise any and all remedies available to Lender under the
Loan Documents.
 
(c) The Lender may exercise any other remedies available to Lender at law or in
equity, including requesting the appointment of a receiver to perform any acts
required of Borrowers under this Credit Agreement, and Borrowers hereby
specifically consent to any such request by Lender.
 
For the purpose of carrying out this section and exercising these rights, powers
and privileges, Borrowers hereby irrevocably constitute and appoint Lender as
their true and lawful attorney-in-fact to execute, acknowledge and deliver any
instruments and do and perform any acts such as are referred to in this
paragraph in the name and on behalf of Borrowers.  Lender may exercise one or
more of Lenders' remedies simultaneously and all its remedies are nonexclusive
and cumulative.  Lenders shall not be required to pursue or exhaust any
Collateral or remedy before pursuing any other Collateral or remedy.  Lenders'
failure to exercise any remedy for a particular default shall not be deemed a
waiver of (i) such remedy, nor their rights to exercise any other remedy for
that default, nor (ii) their right to exercise that remedy for any subsequent
default.
 
Section 7.03. Application of Proceeds.  All payments and proceeds received and
all amounts held or realized from the sale or other disposition of the Casino
Facilities and other Collateral, which are to be applied hereunder towards
satisfaction of Borrowers' obligations under this Credit Agreement, shall be
applied in the manner set forth in Colorado Revised Statutes or otherwise in the
following order of priority:
 
(a) First, to the payment of all reasonable fees, costs and expenses (including
reasonable attorney's fees and expenses) incurred by Lender, its agents or
representatives in connection with the realization upon any of the Collateral;
 
(b) Next, to the payment in full of any other amounts due under this Credit
Agreement and any other Loan Documents (other than the Term Note);
 
(c) Next, to the balance of interest remaining unpaid on the Term Note;
 
(d) Next, to the balance of principal remaining unpaid on the Term Note;
 
(e) Next, the balance, if any, of such payments or proceeds to whomever may be
legally entitled thereto.
 

--------------------------------------------------------------------------------


Section 7.04. Notices.  In order to entitle Lender to exercise any remedy
available hereunder, it shall not be necessary for Lender to give any notice,
other than such notice as may be required expressly herein.
 
Section 7.05. Agreement to Pay Attorney's Fees and Expenses.  Subject to the
provisions of Section 10.14, upon the occurrence of an Event of Default, as a
result of which Lender shall require and employ attorneys or incur other
expenses for the collection of payments due or to become due or the enforcement
or performance or observance of any obligation or agreement on the part of
Borrowers contained herein, Borrowers and Guarantor shall, on demand, pay to
Lender the actual and reasonable fees of such attorneys (including actual and
reasonable allocated costs of in-house legal counsel) and such other reasonable
expenses so incurred by Lender.
 
Section 7.06. No Additional Waiver Implied by One Waiver.  In the event any
agreement contained in this Credit Agreement should be breached by either party
and thereafter waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.
 
Section 7.07. Licensing of Lender.  In the event of the occurrence of an Event
of Default hereunder or under any of the Loan Documents and it shall become
necessary, or in the opinion of Lender advisable, for an agent, supervisor,
receiver or other representative of Lender to become licensed under the
provisions of the Gaming Laws of the State of Colorado, or rules and regulations
adopted pursuant thereto, as a condition to receiving the benefit of any
Collateral encumbered by the Security Documentation or other Loan Documents for
the benefit of Lenders or otherwise to enforce their rights hereunder or
thereunder, Borrowers do hereby give their consent to the granting of such
license or licenses and agree to execute such further documents as may be
required in connection with the evidencing of such consent.
 
Section 7.08. Exercise of Rights Subject to Applicable Law.  All rights,
remedies and powers provided by this Article VII may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
the laws of any Governmental Authority and all of the provisions of this Article
VII are intended to be subject to all applicable mandatory provisions of law
that may be controlling and to be limited to the extent necessary so that they
will not render this Credit Agreement invalid, unenforceable or not entitled to
be recorded or filed under the provisions of any applicable law.
 
Section 7.09. Discontinuance of Proceedings.  In case Lender shall have
proceeded to enforce any right, power or remedy under this Credit Agreement, the
Term Note, the Security Documentation or any other Loan Document by foreclosure,
entry or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely to Lender, then
and in every such case Borrowers, Guarantor and Lender shall be restored to
their former positions and rights hereunder with respect to the Collateral, and
all rights, remedies and powers of Lender shall continue as if such proceedings
had not been taken, subject to any binding rule by the applicable court or other
tribunal in any such proceeding.
 

--------------------------------------------------------------------------------


ARTICLE VIII
 
DAMAGE, DESTRUCTION AND CONDEMNATION
 
Section 8.01. No Abatement of Payments.  If all or any part of the Collateral
shall be materially damaged or destroyed, or if title to or the temporary use of
the whole or any part of any of the Collateral shall be taken or condemned by a
competent authority for any public use or purpose, or by exercise of the power
of eminent domain, there shall be no abatement or reduction in the amounts
payable by Borrowers hereunder or under the Term Note, and Borrowers shall
continue to be obligated to make such payments.
 
Section 8.02. Distribution of Capital Proceeds Upon Occurrence of Fire, Other
Perils or Condemnation.  All monies received from "All Risk" including flood and
earthquake insurance policies covering any of the Collateral or from
condemnation or similar actions in regard to said Collateral, shall be paid
directly to Lender.  However, in the event the amount paid to Lender is equal to
or less than Five Hundred Thousand Dollars ($500,000.00), such amount shall be
paid directly to Borrowers unless a Default or Event of Default shall have
occurred and then be continuing.  In the event the amount paid to Lender is
greater than Five Hundred Thousand Dollars ($500,000.00), then, unless a Default
or Event of Default has occurred hereunder and is then continuing, the entire
amount so collected or so much thereof as may be required to repair or replace
the destroyed or condemned property, shall, subject to the condition set forth
below, be released to Borrowers for repair or replacement of the property
destroyed or condemned or to reimburse Borrowers for the costs of such repair or
replacement incurred prior to the date of such release.  If a Default or Event
of Default has occurred hereunder and is then continuing such amount may, at the
option of Lender, be applied to pay the outstanding balance of the Term Loan as
a Mandatory Principal Prepayment.  In the event the amount so collected is
applied to pay or reduce the outstanding balance of the Term Loan, the amount
received by Lender shall be applied in the priority set forth in
Section 7.03.  In the event Lender is required to release all or a portion of
the collected funds to Borrowers for such repair or re­placement of the property
destroyed or condemned, such release of funds shall be made in accordance with
the following terms and conditions (subject to Borrowers' option to have such
funds applied towards Bank Facility Termination in accordance with Paragraph (l)
below):
 
(a) The repairs, replacements and rebuilding shall be made in accordance with
plans and specifications approved by Lender and in accordance with all
applicable laws, ordinances, rules, regulations and requirements of Governmental
Authorities;
 
(b) Borrowers shall provide Lender with a detailed estimate of the costs of such
repairs or restora­tions;
 

--------------------------------------------------------------------------------


(c) Borrowers shall satisfy the Lender that after the reconstruction is
completed, the Casino Facilities will be in substantially the same condition as
they were immediately prior to the casualty or condemnation which generated the
funds to be disbursed;
 
(d) If in the Lender's sole reasonable opinion, such proceeds are insufficient
to pay all costs of reconstruction of the Casino Facilities or other Collateral
damaged, destroyed or condemned, Borrowers shall provide evidence reasonably
acceptable to Lender of the availability of additional funds sufficient to pay
such additional costs of reconstructing the Collateral;
 
(e) Borrowers have delivered to the Lender a construction contract for the work
of reconstruction in form and content, including insurance requirements,
acceptable to the Lender with a contractor acceptable to the Lender;
 
(f) The Lender in its reasonable discretion have determined that after the work
of reconstruction is completed, the Casino Facilities or Collateral damaged,
destroyed or condemned will produce income sufficient to pay all costs of
operations and maintenance of the applicable Collateral with a reasonable
reserve for repairs, and service all debts secured by the applicable Collateral;
 
(g) No Default or Event of Default has occurred and is continuing hereunder;
 
(h) Borrowers have provided evidence reasonably acceptable to Lender of the
availability of funds (taking into consideration the amount of proceeds, if any,
of insurance policies covering property damage and business interruption, loss
or rental income in connection with the Casino Facilities or Collateral damaged,
destroyed or condemned accruing and immediately forthcoming to the Lender) to be
sufficient to service the Indebtedness secured hereby during the period of
reconstruction;
 
(i) Before commencing any such work, Borrowers shall, at its own cost and
expense, furnish Lender with appropriate endorsements, if needed, to the "All
Risk" insurance policy which Borrowers are then presently maintaining, and
course of construction insurance to cover all of the risks during the course of
such work;
 
(j) Such work shall be commenced by Borrowers within one hundred twenty (120)
days after (i) settlement shall have been made with the insurance companies or
condemnation proceeds shall have been received, and (ii) all the necessary
governmental approvals shall have been obtained, and such work shall be
completed within a reasonable time, free and clear of all liens and
encumbrances, except Permitted Encumbrances;
 

--------------------------------------------------------------------------------


(k) Disbursements of such insurance or condemnation proceeds shall be made in
the customary manner used by Lender for the disbursement of construction loans;
and
 
(l) At Borrowers' option, the funds to be disbursed shall be applied towards
Bank Facility Termination.  In the event that disbursement of such funds would
be insufficient to provide for Bank Facility Termination then, as a condition of
Borrowers exercise of their option under this Paragraph (l), Borrowers shall
make a payment hereunder in an amount which is sufficient to reduce Borrowers'
Obligations hereunder so that application of the funds to be disbursed by Lender
is sufficient to result in Bank Facility Termination.
 
ARTICLE IX
 
Intentionally Omitted
 
ARTICLE X
 
GENERAL TERMS AND CONDITIONS
 
The following terms and conditions shall be applicable throughout the term of
this Credit Agreement:
 
Section 10.01. Amendments and Waivers.  No amendment, waiver or modification of
any provision of this Credit Agreement shall be effective without the written
agreement of Lender, Borrowers and Guarantor.
 
Section 10.02. Failure to Exercise Rights.  Nothing herein contained shall
impose upon Lender, Borrowers or Guarantor any obligation to enforce any terms,
covenants or conditions contained herein.  Failure of Lender, Borrowers or
Guarantor, in any one or more instances, to insist upon strict performance by
Borrowers, Guarantor or Lender of any terms, covenants or conditions of this
Credit Agreement or the other Loan Documents, shall not be considered or taken
as a waiver or relinquishment by Lender, Borrowers or Guarantor of their right
to insist upon and to enforce in the future, by injunction or other appropriate
legal or equitable remedy, strict compliance by Borrowers, Guarantor or Lender
with all the terms, covenants and conditions of this Credit Agreement and the
other Loan Documents.  The consent of Lender, Borrowers or Guarantor to any act
or omission by Borrowers, Guarantor or Lender shall not be construed to be a
consent to any other or subsequent act or omission or to waive the requirement
for Lender, Borrowers' or Guarantor's consent to be obtained in any future or
other instance.
 
Section 10.03. Notices and Delivery.  Unless otherwise specifically provided
herein, any consent, notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, faxed or sent by
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy (or
on the next Banking Business Day if such telecopy is received on a non-Banking
Business Day or after 5:00 p.m. on a Banking Business Day) or four (4) Banking
Business Days after deposit in the United States mail (registered or certified,
with postage prepaid and properly addressed).  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section 10.03) shall be as set forth below each party's name
on the signature pages hereof.
 

--------------------------------------------------------------------------------


Section 10.04. Modification in Writing.  This Credit Agreement and the other
Loan Documents constitute the entire agreement between the parties and supersede
all prior agreements, whether written or oral with respect to the subject matter
hereof, including, but not limited to, any term sheets furnished by Lender to
Borrowers and/or Guarantor.  Neither this Credit Agreement, nor any other Loan
Documents, nor any provision herein, or therein, may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.
 
Section 10.05. Other Agreements.  If the terms of any documents, certificates or
agreements delivered in connection with this Credit Agreement are inconsistent
with the terms of the Loan Documents, Borrowers and Guarantor shall use their
best efforts to amend such document, certificate or agreement to the
satisfaction of Lender to remove such inconsistency.
 
Section 10.06. Counterparts.  This Credit Agreement may be executed by the
parties hereto in any number of separate counterparts with the same effect as if
the signatures hereto and hereby were upon the same instrument.  All such
counterparts shall together constitute but one and the same document.
 
Section 10.07. Rights, Powers and Remedies are Cumulative.  None of the rights,
powers and remedies conferred upon or reserved to Lender, Borrowers or Guarantor
in this Credit Agreement are intended to be exclusive of any other available
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and not alternative, and shall be in addition to every right, power
and remedy herein specifically given or now or hereafter existing at law, in
equity or by statute.  Any forbearance, delay or omission by Lender, Borrowers
or Guarantor in the exercise of any right, power or remedy shall not impair any
such right, power or remedy or be considered or taken as a waiver or
relinquishment of the right to insist upon and to enforce in the future, by
injunction or other appropriate legal or equitable remedy, any of said rights,
powers and remedies given to Lender, Borrowers or Guarantor herein.  The
exercise of any right or partial exercise thereof by Lender, Borrowers or
Guarantor shall not preclude the further exercise thereof and the same shall
continue in full force and effect until specifically waived by an instrument in
writing executed by Lender.
 
Section 10.08. Continuing Representations.  All agreements, representations and
warranties made herein shall survive the execution and delivery of this Credit
Agreement, the making of the Term Loan hereunder and the execution and delivery
of each other Loan Document until and final payment of all sums owing under the
Term Loan.
 

--------------------------------------------------------------------------------


Section 10.09. Successors and Assigns.  All of the terms, covenants, warranties
and conditions contained in this Credit Agreement shall be binding upon and
inure to the sole and exclusive benefit of the parties hereto and their
respective successors and assigns.
 
Section 10.10. Assignment of Loan Documents by Borrowers.  This Credit Agreement
and the other Loan Documents to which Borrowers are parties will be binding upon
and inure to the benefit of Borrowers, the Lender and their respective
successors and assigns, except that, Borrowers may not assign their rights
hereunder or thereunder or any interest herein or therein without the prior
written consent of all the Lender.
 
Section 10.11. Intentionally omitted.
 
Section 10.12. Time of Essence.  Time shall be of the essence of this Credit
Agreement.
 
Section 10.13. Choice of Law and Forum.  This Credit Agreement and each of the
Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Nevada without regard to principles of conflicts
of law; provided, however, that Colorado law shall govern the perfection and
enforcement of the Security Documentation.  Borrowers and Guarantor further
agree that the full and exclusive forum for the determination of any action
relating to this Credit Agreement, the Loan Documents, or any other document or
instrument delivered in favor of Lender pursuant to the terms hereof, other than
the Security Documentation, shall be either an appropriate Court of the State of
Nevada or the United States District Court or United States Bankruptcy Court for
the District of Nevada.  The full and exclusive forum for the determination of
any action relating to the Security Documentation or the Collateral shall either
be an appropriate court of the State of Colorado or the United States District
or the United States Bankruptcy Court for the District of Colorado.
 
Section 10.14. Arbitration.
 
(a) Other than an action or legal proceeding instituted by Lender for the
purpose of exercising any remedy under the Security Documentation, upon the
request of any party, whether made before or after the institution of any legal
proceeding, any action, dispute, claim or controversy of any kind (e.g., whether
in contract or in tort, statutory or common law, legal or equitable) ("Dispute")
now existing or hereafter arising between the parties in any way arising out of,
pertaining to or in connection with the Credit Agreement, Loan Documents or any
related agreements, documents, or instruments (collectively the "Documents"),
may, by summary proceedings (e.g., a plea in abatement or motion to stay further
proceedings), bring an action in court to compel arbitration of any Dispute.
 

--------------------------------------------------------------------------------


(b) All Disputes between the parties shall be resolved by binding arbitration
governed by the Commercial Arbitration Rules of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction.
 
(c) No provision of, nor the exercise of any rights under this arbitration
clause shall limit the rights of any party, and the parties shall have the right
during any Dispute, to seek, use and employ ancillary or preliminary remedies,
judicial or otherwise, for the purposes of realizing upon, preserving,
protecting or foreclosing upon any property, real or personal, which is involved
in a Dispute, or which is subject to, or described in, the Documents, including,
without limitation, rights and remedies relating to: (i) foreclosing against any
real or personal property collateral or other security by the exercise of a
power of sale under the Security Documentation or other security agreement or
instrument, or applicable law, (ii) exercising self-help remedies (including
setoff rights) or (iii) obtaining provisional or ancillary remedies such as
injunctive relief, sequestration, attachment, garnishment or the appointment of
a receiver from a court having jurisdiction before, during or after the pendency
of any arbitration.  The institution and maintenance of an action for judicial
relief or pursuit of provisional or ancillary remedies or exercise of self-help
remedies shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the Dispute to arbitration nor render inapplicable the
compulsory arbitration provision hereof.
 
Section 10.15. Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWERS, GUARANTOR AND LENDER EACH MUTUALLY HEREBY EXPRESSLY WAIVE ANY RIGHT
TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS CREDIT AGREEMENT, THE NOTE, THE GUARANTY
OR ANY OF THE LOAN DOCUMENTS, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE DEALINGS OF BORROWERS, GUARANTOR AND LENDER WITH RESPECT TO
THIS CREDIT AGREEMENT, THE TERM NOTE, THE GUARANTY OR ANY OF THE LOAN DOCUMENTS,
OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWERS, GUARANTOR AND
LENDER EACH MUTUALLY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND,
OR PROCEEDINGS SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT THE
DEFENDING PARTY MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT
OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPLAINING PARTY TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 

--------------------------------------------------------------------------------


Section 10.16. Scope of Approval and Review.  Any inspection of the Casino
Facilities shall be deemed to be made solely for Lender's internal purposes and
shall not be relied upon by the Borrowers, Guarantor or any third party.  In no
event shall Lenders be deemed or construed to be joint venturers or partners of
Borrowers or Guarantor.
 
Section 10.17. Severability of Provisions.  In the event any one or more of the
provisions contained in this Credit Agreement shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.
 
Section 10.18. Cumulative Nature of Covenants.  All covenants contained herein
are cumulative and not exclusive of each other covenant.  Any action allowed by
any covenant shall be allowed only if such action is not prohibited by any other
covenant.
 
Section 10.19. Costs to Prevailing Party.  If any action or arbitration
proceeding is brought by any party against any other party under this Credit
Agreement or any of the Loan Documents, the prevailing party shall be entitled
to recover such costs and attorney's fees as the court in such action or
proceeding may adjudge reasonable.
 
Section 10.20. Expenses.
 
(a) Generally.  Borrowers and Guarantor agree upon demand to pay, or reimburse
Lender for, all of Lender 's external audit, legal (to the extent incurred
following the Restatement Effective Date and not relating to the closing of this
Credit Agreement), appraisal, valuation and investigation expenses and for all
other reasonable out-of-pocket costs and expenses of every type and nature
(excluding Lender's travel expenses, but including, without limitation, the
reasonable fees, expenses and disbursements of Lender's internal appraisers,
environmental advisors or legal counsel) incurred by Lender at any time (whether
prior to, on or after the date of this Credit Agreement) in connection with
(i) its own audit and investigation of Borrowers or Guarantor and the
Collateral; (ii) the negotiation, preparation and execution of this Credit
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any of the conditions set forth in Article III), the Security
Documentation and the other Loan Documents; (iii) the review and, if applicable,
acceptance of additional Collateral, including appraisal fees, title charges,
recording fees and reasonable attorneys' fees and costs incurred in connection
therewith; (iv) any appraisals performed pursuant to Section 5.24; (v) the
creation, perfection or protection of the Security Documentation on the
Collateral (including, without limitation, any fees and expenses for title and
lien searches, local counsel in various jurisdictions, filing and recording fees
and taxes, duplication costs and corporate search fees); (vi) enforcement of the
Credit Agreement, the other Loan Documents and the Collateral, including,
without limitation, consultation with attorneys in connection therewith; and
(vii) the protection, collection or enforcement of any of the Obligations or the
Collateral, including Protective Advances.
 

--------------------------------------------------------------------------------


(b) After Event of Default.  Borrowers and Guarantor further agree to pay, or
reimburse Lender, for all reasonable out-of-pocket costs and expenses, including
without limitation reasonable attorneys' fees and disbursements incurred by
Lender after the occurrence of an Event of Default (i) in enforcing any
Obligation or in foreclosing against the Collateral or exercising or enforcing
any other right or remedy available by reason of such Event of Default; (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided under this Credit Agreement in the nature of a "work-out" or in any
insolvency or bankruptcy proceeding; (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to Borrowers, or Guarantor
and related to or arising out of the transactions contemplated hereby; (iv) in
taking any other action in or with respect to any suit or proceeding (whether in
bankruptcy or otherwise) relating to the Borrowers or Guarantor or arising out
of or relating to the Term Loan; (v) in protecting, preserving, collecting,
leasing, selling, taking possession of, or liquidating any of the Collateral; or
(vi) in attempting to enforce or enforcing any lien in any of the Collateral or
any other rights under the Security Documentation.
 
Section 10.21. Setoff.  In addition to any rights and remedies of the Lender
provided by law, if any Event of Default exists, Lender is authorized at any
time and from time to time, without prior notice to the Borrowers or Guarantor,
any such notice being waived by the Borrowers or Guarantor to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by Lender to or for the
credit or the account of any Borrower or Guarantor against any and all
obligations of Borrowers or Guarantor under the Term Loan, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Credit Agreement or any Loan Document and although such amounts owed may be
contingent or unmatured.  Lender agrees promptly to notify the Borrowers and
Guarantor after any such setoff and application made by Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of Lender under this Section 10.21 are
in addition to the other rights and remedies which Lender may have.
 
Section 10.22. The Existing Credit Agreement and Existing RLC Note.  The parties
hereto agree that as of the Restatement Effective Date the Existing Credit
Agreement shall be and is hereby amended, superseded and restated in its
entirety by this Credit Agreement and the Existing RLC Note shall be and is
hereby amended, superseded and restated in its entirety by the Term
Note.  Promptly following the Restatement Effective Date, Lender shall return to
the Borrowers the Existing RLC Note marked "cancelled, superseded and restated."
 

--------------------------------------------------------------------------------


Section 10.23. Schedules Attached.  Schedules are attached hereto and
incorporated herein and made a part hereof as follows:
 
 
Schedule 3.16
-
Schedule of Significant Litigation

 
 
Schedule 4.16
-
Schedule of Spaceleases

 
 
Schedule 4.17
-
Schedule of Equipment Leases and Contracts

 
 
Schedule 4.23
-
Schedule of Contingent Liabilities

 
Section 10.24. Exhibits Attached.  Exhibits are attached hereto and incorporated
herein and made a part hereof as follows:
 
 
 
  Exhibit A       -          Term Note - Form
 
 
Exhibit B
-
Guaranty - Form

 
 
Exhibit C
-
CCI Negative Pledge - Form

 
 
Exhibit D
-
Authorized Officer's Certificate - Form

 
      Exhibit E                -          Closing Certificate - Form
 
 
Exhibit F
-
Compliance Certificate - Form

 
 
Exhibit G
-
Payment Subordination Agreement - Form

 
 
Exhibit H
-
Intentionally omitted

 
 
Exhibit I
-
Real Property Description

 
      Exhibit J                 -          Management Subordination Agreement -
Form
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed as of the day and year first above written.
 

 
BORROWERS:
 
WMCK VENTURE CORP.,
a Delaware corporation
 
By/s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
 
CENTURY CASINOS CRIPPLE
CREEK, INC.,
a Colorado corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
 
WMCK ACQUISITION
CORP., a Delaware
corporation
 
 
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 

 
 

--------------------------------------------------------------------------------


 

 
GUARANTOR:
 
CENTURY CASINOS, INC.,
a Delaware corporation
 
 
By /s/ Larry Hannappel
     Larry Hannappel,
     Senior Vice President
 
Address for the Borrower
Consolidation and Guarantor:
 
2860 South Circle Drive, Suite 350
Colorado Springs, CO  80906
Attn:  Larry Hannappel
 
Phone:         (719) 527-8300
Fax:              (719) 623-9397
 
with a copy to:
 
Douglas R. Wright, Esq.
Faegre & Benson, LLP
1700 Lincoln Street
Suite 3200
Denver, CO  80203
 
Phone:         (303) 607-3500
Fax:              (303) 607-3600
 

 
 

--------------------------------------------------------------------------------


 
 

 
LENDER:
 
WELLS FARGO BANK,
National Association,
Lender
 
By/s/ Erna Stuckey
     Erna Stuckey,
     Vice President
 
Address:
 
Wells Fargo Bank, N.A.
5340 Kietzke Lane, Suite 201
Reno, NV  89511
Attn:  Erna Stuckey, V.P.
 
Phone:          (775) 689-6017
Fax:               (775) 689-6026
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.16


SCHEDULE OF
SIGNIFICANT LITIGATION






None.




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 4.16


SCHEDULE OF SPACELEASES




1.  
Parking Lease and Option to Purchase, dated June 1, 1998, by and between City of
Cripple Creek and WCMCK Ventures, Inc., as amended by that certain Amendment No.
1 to Parking Lease and Option to Purchase, dated February 17, 2000, by and
between the City of Cripple Creek and WMCK Venture Corporation (collectively,
the “Lease”).  The Lease expires May 10, 2010.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.17

SCHEDULE OF EQUIPMENT LEASES AND CONTRACTS
 



       
Total Minimum
   
Monthly
       
First
Last
Lessee
Lessor
Description
 
Lease Payments
   
Payment
   
# Months
 
Payment
Payment
                                                       
Venture
Toshiba
2 Copiers (Estudio 202L), Copier (Estudio 352),
  $ 20,520.00     $ 570.00       36  
Apr-06
Apr-09
                                                                   
Venture
City of Cripple Creek
Parking Lots (agrmnt 6/1/98, as amended 2/17/00)
  $ 1,080,000.00     $ 7,500.00       144  
Jun-98
May-10
                                                                   
Venture
Pitney Bowes
Mailing System
  $ 13,617.00     $ 153.00       89  
Jul-07
Dec-14



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 4.23


SCHEDULE OF
CONTINGENT LIABILITIES






None.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
AMENDED AND RESTATED
TERM NOTE


$4,400,000.00
November 6, 2008




FOR VALUE RECEIVED, the undersigned, WMCK VENTURE CORP., a Delaware corporation,
CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation and WMCK ACQUISITION
CORP., a Delaware corporation (collectively the "Borrowers") jointly and
severally promise to pay to the order of WELLS FARGO BANK, National Association
(the "Lender"), the principal sum of Four Million Four Hundred Thousand Dollars
($4,400,000.00), together with interest on the principal balance outstanding
from time to time at the rate or rates set forth in the Credit Agreement.
 
A. Incorporation of Credit Agreement.
 
 
1. Reference is made to the Second Amended and Restated Credit Agreement dated
concurrently herewith (the "Credit Agreement"), executed by and among the
Borrowers and Lender.  Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings defined for those terms in the
Credit Agreement.  This Amended and Restated Term Note is a restatement of and
supersedes in its entirety the Revolving Credit Note dated April 21, 2000, for
the purpose of evidencing the continuance of the outstanding principal balance
thereunder as a Term Loan and shall constitute the Term Note ("Term Note")
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement as originally executed or as it may from time to time be supplemented,
modified or amended.  Upon execution of this Amended and Restated Term Note, and
occurrence of the Restatement Date, the Revolving Credit Note dated April 21,
2000, shall be void and of no further force or effect.  The Credit Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.
 
2. The outstanding principal indebtedness evidenced by this Term Note shall be
payable as provided in the Credit Agreement and in any event on July 1, 2012,
the Maturity Date.
 
3. Interest shall be payable on the outstanding daily unpaid principal balance
of this Term Note from the date thereof until payment in full and shall accrue
and be payable at the rates and on the dates set forth in the Credit Agreement
both before and after Default and before and after maturity and judgment, with
interest on overdue interest to bear interest at the Default Rate, to the
fullest extent permitted by applicable law.
 
1

--------------------------------------------------------------------------------


4. The amount of each payment hereunder shall be made to the Lender at the
Lender's office as specified in the Credit Agreement at the time or times set
forth therein, in lawful money of the United States of America and in
immediately available funds.
 
5. This Term Note is fully funded as of the Restatement Effective Date.
 
 
B. Default.  The "Late Charges and Default Rate" provisions contained in
Section 2.09 and the "Events of Default" provisions contained in Article VII of
the Credit Agreement are hereby incorporated by this reference as though fully
set forth herein.
 
C. Waiver.  Borrowers waive diligence, demand, presentment for payment, protest
and notice of protest.
 
D. Collection Costs.  In the event of the occurrence of an Event of Default, the
Borrowers agree to pay all reasonable costs of collection, including a
reasonable attorney's fee, in addition to and at the time of the payment of such
sum of money and/or the performance of such acts as may be required to cure such
default.  In the event legal action is commenced for the collection of any sums
owing hereunder the undersigned agrees that any judgment issued as a consequence
of such action against Borrowers shall bear interest at a rate equal to the
Default Rate until fully paid.
 
E. Interest Rate Limitation.  Notwithstanding any provision herein or in any
document or instrument now or hereafter securing this Term Note, the total
liability for payments in the nature of interest shall not exceed the limits now
imposed by the applicable laws of the State of Nevada or the United States of
America.
 
F. Security.  This Term Note is secured by the Security Documentation described
in the Credit Agreement.
 
G. Governing Law.  This Term Note has been delivered in Reno, Nevada, and shall
be governed by and construed in accordance with the laws of the State of Nevada.
 
H. Partial Invalidity.  If any provision of this Term Note shall be prohibited
by or invalid under any applicable law, such provision shall be in­effective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision of any other provision of this Term Note.
 
I. No Conflict with Credit Agreement.  This Term Note is issued under, and
subject to, the terms, covenants and conditions of the Credit Agreement, which
Credit Agreement is by this reference incorporated herein and made a part
hereof.  No reference herein to the Credit Agreement and no provision of this
Term Note or the Credit Agreement shall alter or impair the obligations of
Borrowers, which are absolute and unconditional, to pay the principal of and
interest on this Term Note at the place, at the respective times, and in the
currency prescribed in the Credit Agreement.  If any provision of this Term Note
conflicts or is inconsistent with any provision of the Credit Agreement, the
provisions of the Credit Agreement shall govern.
 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Term Note has been executed as of the date first
hereinabove written.



 
WMCK VENTURE CORP.,
a Delaware corporation
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
CENTURY CASINOS CRIPPLE
CREEK, INC.,
a Colorado corporation
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
WMCK ACQUISITION
CORP., a Delaware
corporation
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary




  3
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B

GENERAL CONTINUING GUARANTY




THIS GENERAL CONTINUING GUARANTY ("Guaranty"), dated as of November 6, 2008, is
executed and delivered by CENTURY CASINOS, INC., a Delaware corporation
(hereinafter referred to as the "Guarantor"), in favor of the Beneficiary,
referred to below, and in light of the following:


R_E_C_I_T_A_L_S:


WHEREAS:
 
A. Reference is made to that certain Second Amended and Restated Credit
Agreement, dated concurrently herewith (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among WMCK Venture
Corp., a Delaware corporation, Century Casinos Cripple Creek, Inc., a Colorado
corporation and WMCK Acquisition Corp., a Delaware corporation (collectively,
the "Borrowers") and Wells Fargo Bank, National Association (together with its
successors and assigns, the "Lender").
 
 
B. For the purpose of this Guaranty, all capitalized terms not otherwise
specifically defined herein shall have the same meaning given them in
Section 1.01 of the Credit Agreement as though fully restated verbatim.
 
 
C. In order to induce Beneficiary to continue and extend financial
accommodations to Borrowers pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans, advances, or other
financial accommodations heretofore or hereafter extended by Beneficiary to
Borrowers, whether pursuant to the Credit Agreement or otherwise, Guarantor has
agreed to guaranty the Guarantied Obligations.
 
NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees, in
favor of Beneficiary, as follows:


1.           Definitions and Construction.


(a)           Definitions.  The following terms, as used in this Guaranty, shall
have the following meanings:


"Beneficiary" shall mean the Lender.


"Borrowers" shall mean collective reference to WMCK Venture Corp., a Delaware
corporation, Century Casinos Cripple Creek, Inc., a Colorado corporation and
WMCK Acquisition Corp., a Delaware corporation.


1

--------------------------------------------------------------------------------


"Credit Agreement" shall have the meaning set forth by Recital A of this
Guaranty.


"Guarantied Obligations" shall mean:  (a) the due and punctual payment of the
principal of, and interest (including post petition interest and including any
and all interest which, but for the application of the provisions of the
Bankruptcy Code, would have accrued on such amounts) on, and premium, if any, on
the Term Note; and (b) the due and punctual payment of all present or future
Indebtedness owing by Borrowers.


"Guarantor" shall have the meaning set forth in the preamble to this Guaranty.


"Guaranty" shall have the meaning set forth in the preamble to this document.


"Indebtedness" shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to Beneficiary arising directly or indirectly out
of or in connection with the Credit Agreement, the Term Note, the Environmental
Certificate, or any of the other Loan Documents, including all such obligations,
indebtedness, or liabilities, whether for principal, interest (including post
petition interest and including any and all interest which, but for the
application of the provisions of the Bankruptcy Code, would have accrued on such
amounts), premium, reimbursement obligations, fees, costs, expenses (including
attorneys' fees), or indemnity obligations, whether heretofore, now, or
hereafter made, incurred, or created, whether voluntarily or involuntarily made,
incurred, or created, whether secured or unsecured (and if secured, regardless
of the nature or extent of the security), whether absolute or contingent,
liquidated or unliquidated, or determined or indeterminate, whether Borrowers
are liable individually or jointly with others, and whether recovery is or
hereafter becomes barred by any statute of limitations or otherwise becomes
unenforceable for any reason whatsoever, including any act or failure to act by
Beneficiary.


"Lender" shall mean Wells Fargo Bank, National Association.


(b)           Construction.  Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, the term
"including" is not limiting, and the term "or" has the inclusive meaning
represented by the phrase "and/or."  The words "hereof," "herein," "hereby,"
"hereunder," and other similar terms refer to this Guaranty as a whole and not
to any particular provision of this Guaranty.  Any reference in this Guaranty to
any of the following documents includes any and all alterations, amendments,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable:  the Loan Documents; the Credit Agreement; this Guaranty; the
Environmental Certificate; and the Term Note.


2

--------------------------------------------------------------------------------


2.           Guarantied Obligations.  Guarantor hereby irrevocably and
unconditionally guaranties to Beneficiary, as and for its own debt, until final
and indefeasible payment thereof has been made, (a) the due and punctual payment
of the Guarantied Obligations, in each case when the same shall become due and
payable, whether at maturity, pursuant to a mandatory payment requirement, by
acceleration, or otherwise; it being the intent of Guarantor that the guaranty
set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful performance, keeping, observance,
and fulfillment by Borrowers of all of the agreements, conditions, covenants,
and obligations of Borrowers contained in the Credit Agreement, the Term Note,
the Environmental Certificate and under each of the other Loan Documents.


3.           Continuing Guaranty.  This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part.  To the maximum
extent permitted by law, Guarantor hereby waives any right to revoke this
Guaranty as to future Indebtedness.  If such a revocation is effective
notwithstanding the foregoing waiver, Guarantor acknowledges and agrees that (a)
no such revocation shall be effective until written notice thereof has been
received and acknowledged by Beneficiary, (b) no such revocation shall apply to
any Guarantied Obligations in existence on such date (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof to the extent permitted by
law), (c) no such revocation shall apply to any Guarantied Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of Beneficiary in existence on the date of such revocation,
(d) no payment by Guarantor, Borrowers, or from any other source, prior to the
date of such revocation shall reduce the maximum obligation of Guarantor
hereunder, and (e) any payment by Borrowers or from any source other than
Guarantor subsequent to the date of such revocation shall first be applied to
that portion of the Guarantied Obligations as to which the revocation is
effective and which is not, therefore, guarantied hereunder.


4.           Performance under this Guaranty.  In the event that Borrowers fail
to make any payment of any Guarantied Obligations on or before the due date
thereof, or if Borrowers shall fail to perform, keep, observe, or fulfill any
other obligations referred to in clause (b) of Section 2 hereof in the manner
provided in the Credit Agreement, the Term Note or the other Loan Documents, as
applicable, Guarantor immediately shall cause such payment to be made or each of
such obligations to be performed, kept, observed, or fulfilled within five (5)
Banking Business Days of Guarantor's receipt of written notice of such failure.


3

--------------------------------------------------------------------------------


5.           Primary Obligations.  This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and continuing guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to the issuance of the Term Note.  Guarantor agrees
that it is directly, jointly and severally with any other guarantor of the
Guarantied Obligations, liable to Beneficiary, that the obligations of Guarantor
hereunder are independent of the obligations of Borrowers or any other
guarantor, and that a separate action may be brought against Guarantor, whether
such action is brought against Borrowers or any other guarantor whether
Borrowers or any such other guarantor is joined in such action.  Guarantor
agrees that its liability hereunder shall be immediate and shall not be
contingent upon the exercise or enforcement by Beneficiary of whatever remedies
they may have against Borrowers or any other guarantor, or the enforcement of
any lien or realization upon any security Beneficiary may at any time
possess.  Guarantor agrees that any release which may be given by Beneficiary to
Borrowers or any other guarantor shall not release Guarantor.  Guarantor
consents and agrees that Beneficiary shall be under no obligation to marshal any
property or assets of Borrowers or any other guarantor in favor of Guarantor, or
against or in payment of any or all of the Guarantied Obligations.


6.           Waivers.


(a)           Except as otherwise expressly set forth herein, Guarantor hereby
waives:  (i) notice of acceptance hereof; (ii) notice of any Borrowings,
advances, loans or other financial accommodations made or extended under the
Credit Agreement, or the creation or existence of any Guarantied Obligations;
(iii) notice of the amount of the Guarantied Obligations, subject, however, to
Guarantor's right to make inquiry of Beneficiary to ascertain the amount of the
Guarantied Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of Borrowers or of any other fact that might increase
Guarantor's risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to the Term Note or any other instrument; (vi)
notice of any Default or Event of Default under the Credit Agreement; and (vii)
all other notices (except if such notice is specifically required to be given to
Guarantor under this Guaranty or any other Loan Document to which Guarantor is
party) and demands to which Guarantor might otherwise be entitled.


(b)           To the fullest extent permitted by applicable law, Guarantor
waives the right by statute or otherwise to require Beneficiary to institute
suit against Borrowers or to exhaust any rights and remedies which Beneficiary
has or may have against Borrowers.  In this regard, Guarantor agrees that it is
bound to the payment of each and all Guarantied Obligations, whether now
existing or hereafter accruing, as fully as if such Guarantied Obligations were
directly owing to Beneficiary by Guarantor.  Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guarantied Obligations shall have been fully and finally
performed and indefeasibly paid) of Borrowers or by reason of the cessation from
any cause whatsoever of the liability of Borrowers in respect thereof.


4

--------------------------------------------------------------------------------


(c)           To the maximum extent permitted by law, Guarantor hereby
waives:  (i) any rights to assert against Beneficiary any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrowers or any other party liable to Beneficiary;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (iii) any defense arising by reason of any claim or defense
based upon an election of remedies by Beneficiary; (iv) the benefit of any
statute of limitations affecting Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to Guarantor's liability hereunder; and (v) any defense or benefit
that may be derived from or afforded by law which limits the liability of or
exonerates guaranties or sureties including, without limitation, the benefits of
Nevada Revised Statutes §§ 40.430 - 40.459, 40.475 and 40.485 as permitted by
Nevada Revised Statutes § 40.495 (1989).


(d)           Guarantor agrees that if all or a portion of the Indebtedness or
this Guaranty is at any time secured by a deed of trust or mortgage covering
interests in real property, Beneficiary, in its sole discretion, without notice
or demand and without affecting the liability of Guarantor under this Guaranty,
may foreclose (pursuant to the terms of the Credit Agreement or otherwise) the
deed of trust or mortgage and the interests in real property secured thereby by
non-judicial sale.  Guarantor understands that the exercise of Beneficiary of
certain rights and remedies contained in the Credit Agreement and any such deed
of trust or mortgage may affect or eliminate Guarantor's right of subrogation
against Borrowers and that Guarantor may therefore incur a partially or totally
non-reimbursable liability hereunder.  Nevertheless, Guarantor hereby authorizes
and empowers Beneficiary to exercise, in its sole discretion, any rights and
remedies, or any combination thereof, which may then be available, since it is
the intent and purpose of Guarantor that the obligations hereunder shall be
absolute, independent and unconditional under any and all
circumstances.  Notwithstanding any foreclosure of the lien of any deed of trust
or security agreement with respect to any or all of any real or personal
property secured thereby, whether by the exercise of the power of sale contained
therein, by an action for judicial foreclosure or by an acceptance of a deed in
lieu of foreclosure, Guarantor shall remain bound under this Guaranty including
its obligation to pay any deficiency following a non-judicial foreclosure.


5

--------------------------------------------------------------------------------


(e)           Guarantor also hereby waives any claim, right or remedy which such
Guarantor may now have or hereafter acquire against the Borrowers that arises
hereunder and/or from the performance by Guarantor hereunder including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Beneficiary against the Borrowers or any security which Beneficiary
now has or hereafter acquires, whether or not such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise.


7.           Releases.  Guarantor consents and agrees that, without notice to or
by Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Beneficiary may, by action or inaction, compromise or settle, extend
the period of duration or the time for the payment, or discharge the performance
of, or may refuse to, or otherwise not enforce, or may, by action or inaction,
release all or any one or more parties to, any one or more of the Credit
Agreement, the Term Note, or any of the other Loan Documents or may grant other
indulgences to Borrowers in respect thereof, or may amend or modify in any
manner and at any time (or from time to time) any one or more of the Credit
Agreement, the Term Note, or any of the other Loan Documents, or may, by action
or inaction, release or substitute any other guarantor, if any, of the
Guarantied Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guarantied Obligations (including the
Collateral) or any other guaranty of the Guarantied Obligations, or any portion
thereof.


8.           No Election.  Beneficiary shall have the right to seek recourse
against Guarantor to the fullest extent provided for herein and no election by
Beneficiary to proceed in one form of action or proceeding, or against any
party, or on any obligation, shall constitute a waiver of Beneficiary's right to
proceed in any other form of action or proceeding or against other parties
unless Beneficiary has expressly waived such right in writing.  Specifically,
but without limiting the generality of the foregoing, no action or proceeding by
Beneficiary under any document or instrument evidencing the Guarantied
Obligations shall serve to diminish the liability of Guarantor under this
Guaranty except to the extent that Beneficiary finally and unconditionally shall
have realized indefeasible payment by such action or proceeding.


9.           Indefeasible Payment.  The Guarantied Obligations shall not be
considered indefeasibly paid for purposes of this Guaranty unless and until all
payments to Beneficiary are no longer subject to any right on the part of any
person whomsoever, including Borrowers, Borrowers as debtors in possession, or
any trustee (whether appointed under the Bankruptcy Code or otherwise) of
Borrowers' assets to invalidate or set aside such payments or to seek to recoup
the amount of such payments or any portion thereof, or to declare same to be
fraudulent or preferential.  In the event that, for any reason, all or any
portion of such payments to Beneficiary is set aside or restored, whether
voluntarily or involuntarily, after the making thereof, the obligation or part
thereof intended to be satisfied thereby shall be revived and continued in full
force and effect as if said payment or payments had not been made and Guarantor
shall be liable for the full amount Beneficiary is required to repay plus any
and all costs and expenses (including attorneys' fees) paid by Beneficiary in
connection therewith.


6

--------------------------------------------------------------------------------


10.           Financial Condition of Borrowers and Guarantor.


a.           Guarantor represents and warrants to Beneficiary that it is
currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guarantied Obligations.  Guarantor further represents and
warrants to Beneficiary that it has read and understands the terms and
conditions of the Credit Agreement, the Term Note and the other Loan
Documents.  Guarantor hereby covenants that it will continue to keep itself
informed of Borrowers' financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Guarantied Obligations.


b.           At all times until the occurrence of Bank Facilities Termination,
Guarantor shall deliver to Beneficiary, promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication that shall have been sent to the stockholders of Guarantor,
Beneficiary can obtain copies of all annual, regular, periodic and special
reports and registration statements which Guarantor shall have filed or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, by accessing the EDGAR
System of the Securities and Exchange Commission.


11.           Intentionally omitted.


12.           Payments; Application.  All payments to be made hereunder by
Guarantor shall be made in lawful money of the United States of America at the
time of payment, shall be made in immediately available funds, and shall be made
without deduction (whether for taxes or otherwise) or offset.  All payments made
by Guarantor hereunder shall be applied as follows:  first, to all reasonable
costs and expenses (including attorneys' fees) incurred by Beneficiary in
enforcing this Guaranty or in collecting the Guarantied Obligations; second, to
all accrued and unpaid interest, premium, if any, and fees owing to Beneficiary
constituting Guarantied Obligations; and third, to the balance of the Guarantied
Obligations.


13.           Guarantor agrees to pay Beneficiary's reasonable out-of-pocket
costs and expenses, including, but not limited to, legal fees and disbursements,
incurred in any effort (which shall include those incurred in investigations of
and advising on matters relating to the Beneficiary's rights and remedies) to
collect or enforce any of sums owing under this Guaranty whether or not any
lawsuit is filed.  Until paid to the Beneficiary such sums will bear interest at
the Default Rate set forth in the Credit Agreement.


7

--------------------------------------------------------------------------------


14.           Costs to Prevailing Party.  If any action or proceeding is brought
by any party against any other party under this Guaranty, the prevailing party
shall be entitled to recover such costs and attorney's fees as the court in such
action or proceeding may adjudge reasonable.


15.           Notices.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, sent by telefacsimile, telexed, or sent
by courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telefacsimile
or telex or five (5) Banking Business Days after deposit in the United States
mail (registered or certified, with postage prepaid and properly
addressed).  For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section 15) shall be
as set forth below, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties:


If to Guarantor:                     
 
Century Casinos, Inc.,
a Delaware corporation
2860 S. Circle Drive, Ste. 350
Colorado Springs, CO  80906
Attn:  Larry Hannappel
 
With a copy to:                                                      
Douglas R. Wright, Esq.
Faegre & Benson, LLP
1700 Lincoln Street, Suite 3200
Denver, CO  80203
 
If to Beneficiary:                                                     
Wells Fargo Bank,
National Association
Commercial Banking Division
5340 Kietzke Lane, Suite 201
Reno, NV  89511
Attn:  Erna Stuckey, V.P.
 
With a copy to:
Timothy J. Henderson, Esq.
Henderson & Morgan, LLC
4600 Kietzke Lane, Suite K228
Reno, NV  89502


8

--------------------------------------------------------------------------------


16.           Cumulative Remedies.  No remedy under this Guaranty, under the
Credit Agreement, the Term Note, or any Loan Document is intended to be
exclusive of any other remedy, but each and every remedy shall be cumulative and
in addition to any and every other remedy given under this Guaranty, under the
Credit Agreement, the Term Note, or any other Loan Document, and those provided
by law.  No delay or omission by Beneficiary to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver
thereof.  No failure on the part of Beneficiary to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver thereof; nor
shall any single or partial exercise of any right under this Guaranty preclude
any other or further exercise thereof or the exercise of any other right.


17.           Severability of Provisions.  Any provision of this Guaranty which
is prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.


18.           Entire Agreement; Amendments.  This Guaranty, together with the
Credit Agreement, the Payment Subordination Agreement and other Loan Documents
to which Guarantor is a party, constitute the entire agreement between Guarantor
and Beneficiary pertaining to the subject matter contained herein.  This
Guaranty may not be altered, amended, or modified, nor may any provisions hereof
be waived or noncompliance therewith consented to, except by means of a writing
executed by Guarantor and Beneficiary.  Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which given.  No course of dealing and
no delay or waiver of any right or default under this Guaranty shall be deemed a
waiver of any other, similar or dissimilar, right or default or otherwise
prejudice the rights and remedies hereunder.


19.           Successors and Assigns.  This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of Beneficiary; provided, however, Guarantor shall not
assign this Guaranty or delegate any of its duties hereunder without
Beneficiary's prior written consent and any unconsented to assignment shall be
absolutely void.  In the event of any assignment or other transfer of rights by
Beneficiary, the rights and benefits herein conferred upon Beneficiary shall
automatically extend to and be vested in such assignee or other transferee.


20.           Choice of Law and Venue; Service of Process.  THE VALIDITY OF THIS
GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
GUARANTOR AND BENEFICIARY, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE OF NEVADA, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY, GUARANTOR ACCEPTS, FOR ITSELF AND IN CONNECTION WITH
ITS ASSETS, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY FROM WHICH NO APPEAL HAS BEEN
TAKEN OR IS AVAILABLE.


9

--------------------------------------------------------------------------------


21.           Arbitration.
 
a.           Upon the request of any party, whether made before or after the
institution of any legal proceeding, any action, dispute, claim or controversy
of any kind (e.g., whether in contract or in tort, statutory or common law,
legal or equitable) ("Dispute") now existing or hereafter arising between the
parties in any way arising out of, pertaining to or in connection with the
Credit Agreement, Loan Documents or any related agreements, documents, or
instruments (collectively the "Documents"), may, by summary proceedings (e.g., a
plea in abatement or motion to stay further proceedings), bring an action in
court to compel arbitration of any Dispute.


b.           All Disputes between the parties shall be resolved by binding
arbitration governed by the Commercial Arbitration Rules of the American
Arbitration Association.  Judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction.


c.           No provision of, nor the exercise of any rights under this
arbitration clause shall limit the rights of any party, and the parties shall
have the right during any Dispute, to seek, use and employ ancillary or
preliminary remedies, judicial or otherwise, for the purposes of realizing upon,
preserving, protecting or foreclosing upon any property, real or personal, which
is involved in a Dispute, or which is subject to, or described in, the
Documents, including, without limitation, rights and remedies relating to:
(i) foreclosing against any real or personal property collateral or other
security by the exercise of a power of sale under the Security Documentation or
other security agreement or instrument, or applicable law, (ii) exercising
self-help remedies (including setoff rights) or (iii) obtaining provisional or
ancillary remedies such as injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver from a court having jurisdiction
before, during or after the pendency of any arbitration.  The institution and
maintenance of an action for judicial relief or pursuit of provisional or
ancillary remedies or exercise of self-help remedies shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the Dispute
to arbitration nor render inapplicable the compulsory arbitration provision
hereof.


10

--------------------------------------------------------------------------------


22.           Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR AND BENEFICIARY EACH MUTUALLY HEREBY EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS GUARANTY, OR IN ANY WAY CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND BENEFICIARY WITH
RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR AND BENEFICIARY EACH MUTUALLY HEREBY AGREE THAT ANY SUCH ACTION, CAUSE
OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT THE DEFENDING PARTY MAY FILE AN ORIGINAL COUNTERPART OF
THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT
OF THE COMPLAINING PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


23.           Restatement.  This General Continuing Guaranty amends, restates,
and supersedes in its entirety the General Continuing Guaranty dated April 21,
2000.  Upon execution of this General Continuing Guaranty, and occurrence of the
Restatement Effective Date, the General Continuing Guaranty dated April 21,
2000, shall be void and of no further force or effect.

 
11

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty as
of the day and year first written above.



 
CENTURY CASINOS, INC.,
a Delaware corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     Senior Vice President
 



STATE OF COLORADO   )
               ) ss
COUNTY OF Denver          )
 
The foregoing instrument was acknowledged before me this 5th day of November,
2008 by LARRY HANNAPPEL as Senior Vice President of CENTURY CASINOS, INC., a
Delaware corporation
 
My commission expires: 12/16/2009.


Witness my hand and official seal.


<confidential>
Notary Public

 
12

--------------------------------------------------------------------------------

 


EXHIBIT C
 
NEGATIVE PLEDGE AGREEMENT




THIS NEGATIVE PLEDGE AGREEMENT ("Agreement") is made and entered into as of the
6th day of November, 2008, by and between CENTURY CASINOS, INC., a Delaware
corporation, hereinafter referred to as "Pledgor", and WELLS FARGO BANK,
National Association, hereinafter referred to as "Pledgee".


R_E_C_I_T_A_L_S:
 
A. Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of November 6, 2008 (as may be amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), by and among WMCK
Venture Corp., a Delaware corporation, Century Casinos Cripple Creek, Inc., a
Colorado corporation and WMCK Acquisition Corp., a Delaware corporation
(collectively the "Borrowers") and Pledgee as the Lender therein named (together
with its successors and assigns, the "Lender").
 
B. In this Agreement, all capitalized words and terms not otherwise defined
herein shall have the respective meanings and be construed herein as provided in
Section 1.01 of the Credit Agreement and any reference to a provision of the
Credit Agreement shall be deemed to incorporate that provision as a part hereof
in the same manner and with the same effect as if the same were fully set forth
herein.
 
C. Concurrently with the Restatement Effective Date, Pledgor has executed and
delivered the Guaranty.  Pledgor is the owner of all of the outstanding stock
(collectively, the "CCTI Stock") of Century Casinos Tollgate, Inc., a Delaware
corporation ("CCTI").  CCTI owns all of the outstanding membership interests
(collectively the "CCTLLC Membership Interests") of CC Tollgate, LLC, a Delaware
limited liability company  ("CCTLLC").
 
D. CCTLLC is the owner of the real property located in Central City, Colorado,
more particularly described on Exhibit A affixed hereto and by this reference
incorporated herein and made a part hereof, together with all improvements
situated thereon (collectively, the "Casino Property") upon which CCTLLC
operates a hotel and casino business commonly known and described as the
"Century Casino & Hotel" (the "Business Operation" and, together with the Casino
Property, collectively the "CC Hotel/Casino Facility").
 
E. Pledgor is also the owner, through various Subsidiaries of other hotel,
casino and business operations located in various countries throughout the world
(each individually an "International Business" and collectively the
"International Businesses").
 
1

--------------------------------------------------------------------------------


AGREEMENTS:


In consideration of the terms and conditions set forth herein and the making of
the Second Amended and Restated Credit Agreement by Pledgor, the parties agree
as follows:
 
1. As additional assurances for the performance by Pledgor of each and every
term and provision contained in the Guaranty, Pledgor hereby agrees that: (i)
Pledgor will not, nor will Pledgor cause, or allow, CCTI to sell, transfer,
mortgage, pledge, encumber, grant a lien or security interest on or in, or
otherwise hyptothecate the CCTLLC Membership Interests, the CCTI Stock or any
portion of, or interest in, either of them any transaction or series of related
transactions (other than inventory in the ordinary course of business) for a
gross sales price of Five Million Dollars ($5,000,000) or more; (ii) Pledgor
shall not sell or transfer ownership of all or any portion of any subsidiary or
any other assets in any transaction or series of related transactions (other
than inventory in the ordinary course of business) for a gross sales price of
Five Million Dollars ($5,000,000.00) or more; and (iii) Pledgor shall not cause
or permit CCTI, CCTLLC or any other Subsidiary of Pledgor to sell or transfer
ownership of all or any portion of the CC Hotel/Casino Facility or any
International Business or any other assets in any transaction or series of
related transactions (other than inventory in the ordinary course of business)
for a gross sales price of Five Million Dollars ($5,000,000.00) or more, in each
case, unless the full amount of all CCI Net Proceeds resulting from such sale or
transfer are used by Pledgor or caused by Pledgor to be used by CCTI, CCTLLC or
other applicable Subsidiary to make a Mandatory Principal Prepayment on the Term
Loan on or before three (3) Banking Business Days following receipt by Pledgor,
CCTI, CCTLLC or other applicable Subsidiary of Pledgor of such CCI Net Proceeds.
 
2. Pledgor represents and warrants as of the date hereof that: (a) the CCTLLC
Membership Interests represent all of the issued and outstanding membership
interests of CCTLLC, (b) CCTLLC has not authorized or issued any membership
interests other than the CCTLLC Membership Interests, (c) it is the legal,
record and beneficial owner of, has good and marketable title to the CCTLLC
Membership Interests, and (d) the CCTLLC Membership Interests are validly
issued, fully paid and non-assessable and are not subject to any lien, pledge,
charge, encumbrance or security interest or right or option on the part of any
third Person to purchase or otherwise acquire the CCTLLC Membership Interests or
any part thereof nor are the CCTLLC Membership Interests subject to any
restriction relating to the voting or other rights attaching thereto.
 
3. Pledgor represents and warrants as of the date hereof that: (a) the CCTI
Stock represents all of the issued and outstanding stock of CCTI; (b) CCTI has
not authorized or issued any stock other than the CCTI Stock; (c) it is the
legal, record and beneficial owner of, has good and marketable title to the CCTI
Stock; and (d) the CCTI Stock is validly issued, fully paid and non-assessable
and is not subject to any lien, pledge, charge, encumbrance or security interest
or right or option on the part of any third Person to purchase or otherwise
acquire the CCTI Stock or any part therof nor is the CCTI Stock subject to any
restriction relating to the voting or other rights attaching thereto.
 
 
2

--------------------------------------------------------------------------------


4. Upon the full and complete satisfaction of the Term Note and all other
amounts owing under any of the Loan Documents and the occurrence of Bank
Facility Termination, Pledgee shall terminate this Agreement and Pledgee shall,
at the request and expense of Pledgor, file such documents and take such action
as may be required by law or as Pledgor may reasonably request, at Pledgor's
expense, to effectuate such termination.
 
5. Pledgor hereby covenants, agrees and acknowledges that an "Event of Default"
shall exist under this Agreement upon the occurrence of any of the following
events or conditions, and without the necessity of any demand or notice except
as may be expressly required herein or under the Credit Agreement:
 
a. The occurrence of any "Event of Default" as defined and described in the
Credit Agreement; and/or
 
b. Any default hereunder not cured within thirty (30) days after written notice
from Lender.
 
6. No renewal, extension, amendment, restatement or modification of the Credit
Agreement, Term Note or any other Loan Document shall affect the rights of
Pledgee with respect to the CCTLLC Membership Interests, the CCI Stock, any
International Business, or any other asset which is subject hereto, or any part
of any of them, except to the extent specifically provided in such renewal,
extension, amendment, restatement or modification.  Pledgee's rights hereunder
shall continue unimpaired and Pledgor shall be and remain obligated in
accordance with the terms hereof notwithstanding any compromise or other
indulgence granted by Pledgee.  The Pledgor hereby waives notice of acceptance
of this Agreement and of extensions of credit, loans, advances, or other
financial assistance made by Lender to Borrowers.  The Pledgor further waives
presentment and demand for payment on the Term Note, protest and notice of
dishonor or default with respect to the Term Note or any other Loan Document,
and all other notices to which the Pledgor might otherwise be entitled except as
herein otherwise expressly provided.
 
 
3

--------------------------------------------------------------------------------


7. All notices and other communications provided to any party hereto under this
Agreement shall be given as provided in the Guaranty.
 
8. Whether or not the transactions contemplated hereunder are completed, the
Pledgor will pay all expenses relating to this Agreement, including, but not
limited to:
 
a. All reasonable costs, outlays, attorneys' fees and expenses of any kind and
character had or incurred in the enforcement or defense of any of the provisions
of this Agreement; and
 
b. All filing and recording fees, costs, expenses which may be incurred by
Pledgee in respect of the filing and/or recording of any document or instrument
relating to this Agreement.
 
9. This Agreement shall be binding upon and inure to the benefit of the Pledgor,
Pledgee and their respective legal representatives, heirs, successors and
assigns, and the authorized transferees and holders of the Term Note; provided,
however, that Pledgor may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Pledgee.
 
10. This Agreement, including the exhibits and other agreements referred to
herein, constitutes the entire agreement between the parties relating to the
subject matter hereof and cannot be changed or terminated orally, and shall be
deemed effective as of the date it is accepted by Pledgee.
 
11. This Agreement shall be governed and construed under the laws of the State
of Nevada in all respects, including, but not limited to, matters of title,
construction, validity, performance and discharge.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under said laws.  However, if any provision of this
Agreement shall be held to be prohibited or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
12. Time is of the essence of this Agreement.
 
13. Pledgor agrees to indemnify and hold harmless Pledgee with respect to this
Agreement in accordance with the provisions of Section 5.14 of the Credit
Agreement which is incorporated by this reference as though fully set forth
herein.
 
14. This Agreement may be executed in any number of separate counterparts with
the same effect as if the signatures hereto and hereby were upon the same
instrument.  All such counterparts shall together constitute one and the same
document.
 
4

--------------------------------------------------------------------------------


 
15. This Agreement shall terminate upon Bank Facility Termination.  Upon the
occurrence of Bank Facility Termination, Pledgee shall take all actions as
Pledgor may reasonably request, as Pledgor's expense, to effectuate such
termination.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first hereinabove written.



 
PLEDGOR:
CENTURY CASINOS, INC.,
a Delaware corporation
 
By: /s/ Larry Hannappel
Larry Hannappel                            
Senior Vice President                                                 
 
 
PLEDGEE:
 
WELLS FARGO BANK,
National Association,
Lender
 
By /s/ Erna
Stuckey                                                                          
Erna Stuckey,
Vice President




 
5

--------------------------------------------------------------------------------

 

EXHIBIT D


AUTHORIZED OFFICER'S CERTIFICATE
OF
WMCK VENTURE CORP., A DELAWARE CORPORATION,
CENTURY CASINOS CRIPPLE CREEK, INC., A COLORADO CORPORATION AND
WMCK ACQUISITION CORP., A DELAWARE CORPORATION


The undersigned hereby certify that the following persons currently have been
authorized to act on behalf of WMCK VENTURE CORP., a Delaware corporation,
CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation and WMCK ACQUISITION
CORP., a Delaware corporation (collectively the "Borrowers"), holding the
positions indicated next to their names, that the signatures appearing opposite
their names below are true and genuine signatures of such persons, and that each
of such persons shall be deemed an "Authorized Officer" as defined in and for
the purposes used in connection with the Second Amended and Restated Credit
Agreement (as may be amended or modified from time to time, the "Credit
Agreement"), dated as of the date hereof, executed by and among the Borrowers
and Wells Fargo Bank, National Association (together with its successors and
assigns, the "Lender") and such Authorized Officers are authorized to deliver on
behalf of the Borrowers the Compliance Certificates and all other notices,
requests, reports, consents, certifications and authorizations on behalf of the
Borrowers under the Credit Agreement, and have been duly authorized by each of
the Borrowers as "Authorized Officers" for all purposes under the Credit
Agreement and each related Loan Document.
 
All capitalized terms used but not otherwise defined in this Certificate shall
have the same meanings as set forth in the Credit Agreement.


 
NAME
POSITION IN EACH OF
BORROWERS
 
SIGNATURE
 
Larry Hannappel
 
Chief Executive Officer, President, Chief Financial Officer, Secretary and
Treasurer
 
 /s/ Larry Hannappel



1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned secretaries of each of the Borrowers have
executed the foregoing Certificate on behalf of Borrowers as of the 6th day of
November, 2008.



 
BORROWERS:
WMCK VENTURE CORP.,
a Delaware corporation
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
CENTURY CASINOS CRIPPLE
CREEK, INC.,
a Colorado corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
WMCK ACQUISITION
CORP., a Delaware
corporation
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary




 
2

--------------------------------------------------------------------------------

 

EXHIBIT E


CLOSING CERTIFICATE




TO:
WELLS FARGO BANK, National Association, in its capacity as Agent Bank under that
certain Second Amended and Restated Credit Agreement, dated as of November 6,
2008 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among WMCK VENTURE CORP., a Delaware corporation,
CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation and WMCK ACQUISITION
CORP., a Delaware corporation (collectively the "Borrowers"), and WELLS FARGO
BANK, National Association (together with its successors and assigns, the
"Lender").  Capitalized terms used herein without definition shall have the
meanings attributed to them in Section 1.01 of the Credit Agreement.



THE UNDERSIGNED, as Authorized Officers of Borrowers, do hereby make the
following certifications effective as of the Restatement Effective Date pursuant
to Article III of the Credit Agreement:


(a)           The representations and warranties contained in Article IV of the
Credit Agreement and contained in each of the other Loan Documents are true and
correct on and as of the Restatement Effective Date in all material respects as
though such representations and warranties had been made on and as of the
Restatement Effective Date;


(b)           Since the date of the most recent financial statements referred to
in Sections 3.17 and 5.08 of the Credit Agreement, no Material Adverse Change
has occurred and no event or circumstance which could reasonably be expected to
result in a Material Adverse Change has occurred;


(c)           No event has occurred and is continuing which constitutes a
Default or Event of Default under the terms of the Credit Agreement;


(d)           Borrowers have, as of the Restatement Effective Date, performed
and complied with all agreements and conditions that are contained in the Credit
Agreement and that the Credit Agreement requires Borrowers to perform and comply
with prior to or as of the Restatement Effective Date;


(e)           The Credit Agreement, the Term Note and the other Loan Documents
have been duly authorized by all necessary action of each Borrower's Board of
Directors and have been executed and delivered on behalf of each Borrower by a
duly authorized representative thereof; and


(f)           Concurrently herewith, Borrowers have delivered to Lender a true
and correct copy of the articles of incorporation and bylaws of each of the
Borrowers, together with all amendments thereto adopted through the date hereof.


1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I have hereunto set my hand as of the 6th day of November,
2008.



 
WMCK VENTURE CORP.,
a Delaware corporation
By /s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
CENTURY CASINOS CRIPPLE
CREEK, INC., a Colorado
corporation
By/s/ Larry Hannappel
     Larry Hannappel,
     Secretary
 
WMCK ACQUISITION
CORP., a Delaware
corporation
By/s/ Larry Hannappel
     Larry Hannappel,
     Secretary




 
2

--------------------------------------------------------------------------------

 


EXHIBIT F


COMPLIANCE CERTIFICATE




TO:
WELLS FARGO BANK, National Association,

as Lender


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of November 6, 2008 (as may be amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among WMCK Venture
Corp., a Delaware corporation, Century Casinos Cripple Creek, Inc., a Colorado
corporation and WMCK Acquisition Corp., a Delaware corporation (collectively the
"Borrowers"), Century Casinos, Inc., a Delaware corporation (the "Guarantor")
and Wells Fargo Bank, National Association (the "Lender").  Terms defined in the
Credit Agreement and not otherwise defined in this Compliance Certificate
("Certificate") shall have the meanings defined and described in the Credit
Agreement.  This Certificate is delivered in accordance with Section 5.08(f) of
the Credit Agreement.


 
The period under review is the Fiscal Quarter ended       [Insert
Date]       together with, unless otherwise indicated, the three (3) immediately
preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis.



I.


COMPLIANCE WITH AFFIRMATIVE COVENANTS


A. FF&E (Section 5.01): Amount of Capital Proceeds from FF&E sold or disposed
which exceeds One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate
during the term of the Term Loan, in each instance which are not replaced by
FF&E of equivalent value and utility.
 
 
 
 
$______________
B. Compliance with Payment Subordination Agreement (Section 5.03): Report the
amount of any payments made on the Subordinated Debt:
 
 
Interest
$______________
Principal
$______________

 
 
1

--------------------------------------------------------------------------------


 
C. Liens Filed (Section 5.04):  Report any liens filed against the Real Property
and the amount claimed in such liens.  Describe actions being taken with respect
thereto.
 
 
_______________
D. Acquisition of Additional Property (Section 5.06(b)):  Other than the Real
Property presently encumbered by the Security Documentation, attach a legal
description and describe the use of any other real property or rights to the use
of real property which is used in any material manner in connection with the
Casino Facilities.  Attach evidence that such real property or rights to the use
of such real property has been added as Collateral under the Security
Documentation.
 
 
 
 
______________
E. Permitted Encumbrances (Section 5.11): Describe any mortgage, deed of trust,
pledge, lien, security interest, encumbrance, attachment, levy, distraint or
other judicial process or burden affecting the Collateral other than the
Permitted Encumbrances.  Describe any matters being contested in the manner
described in Sections 5.04 and 5.10 of the Credit Agreement.
 
 
 
 ______________
F. Suits or Actions (Section 5.16):  Describe on a separate sheet any matters
requiring advice to Lender under Section 5.16.
 
 
 ______________
G. Tradenames, Trademarks and Servicemarks (Section 5.19):  Describe on a
separate sheet any matters requiring advice to Lender under Section 5.19.
 
 
 
 
 ______________
H. Notice of Hazardous Materials (Section 5.20): State whether or not to your
knowledge there are any matters of which Lender should be advised under
Section 5.20.  If so, attach a detailed summary of such matter(s).
 
 
 ______________

 
 
2

--------------------------------------------------------------------------------


 
I. City Parking Lot Lease (Section 5.23):  Describe all defaults, if any, which
occurred during the period under review under the City Parking Lot
Lease.  Describe any modifications or amendments to the City Parking Lot
Lease.  State whether or not such modifications or amendments have been
consented to by Lender as required under Section 5.23 of the Credit Agreement.
 
 
 
 ______________
J. Compliance with Management Agreement (Section 5.25):
 
 
a. Has a Management Agreement been executed in compliance with the requirements
of Section 5.25?
 
            yes/no            
If so:
 
b. Describe all defaults, if any, which occurred during the period under review
under the Management Agreement.
 
 
  
c. Describe any modifications or amendments to the Management Agreement.
 
 
  
d. State whether or not such modifications or amendments have been consented to
by Lender as required under Section 5.25 of the Credit Agreement.
 
 
 
  
e. Have any Management Fees been paid?
 
             yes/no         



 
3

--------------------------------------------------------------------------------


 
II.


FINANCIAL COVENANTS


A. Borrower Consolidation Senior Leverage Ratio (Section 6.01):
 
Funded Debt.  To be calculated with reference to the Borrower Consolidation as
of the last day of the Fiscal Quarter set forth above:
 
a. Funded Outstanding on the Term Loan as of the last day of the Fiscal Quarter
under review.
 
 
 
$_____________
b. Less the aggregate amount of any Make Well Contributions applicable to the
end of the Fiscal Quarter under review.
 
 
 
- $_____________
c. TOTAL FUNDED DEBT
         (a - b)
$_____________
Divided (/) by:
/
 
EBITDAM
 
To be calculated with reference to the Borrower Consolidation on a cumulative
basis with respect to the Fiscal Quarter under review and the most recently
ended three (3) immediately preceding Fiscal Quarters on a four (4) Fiscal
Quarter basis.
 
d. Net income
 
$_____________
e. Plus Interest Expense (expensed and capitalized) to the extent deducted in
the determination of Net Income.
 
 
+ $_____________
f. Plus the aggregate amount of Federal and state taxes on or measured by income
(whether or not payable during the period under review) to the extent deducted
in the determination of Net Income.
 
 
+ $_____________
g. Plus depreciation, amortization and all other non-cash expenses to the extent
deducted in the determination of Net Income.
 
 
+ $_____________
h. Plus unpaid accrued Management Fees to the extent deducted in the
determination of Net Income.
 
 
+ $_____________

 
 
4

--------------------------------------------------------------------------------


 
i. Less all cash and non-cash income (including, but not limited to, interest
income), transfers, loans and advances from CCI or any of its Subsidiaries that
are not members of the Borrower Consolidation to the extent included in the
determination of Net Income.
 
 
 
-  $                                
j. Less all other non-cash income from any source not specified in (l) above to
the extent included in the determination of Net Income.
 
 
-  $                                
k. TOTAL EBITDAM.
(d + e + f +g +h - i - j)
$_____________
Senior Leverage Ratio (c/k)
                  :1             
Maximum Permitted Senior Leverage Ratio: 2.00 to 1.00
 
 
B. Adjusted Fixed Charge Coverage Ratio (Section 6.03): Commencing as of the
Fiscal Quarter ending December 31, 2009 and continuing as of each Fiscal Quarter
end until Bank Facility Termination, the Borrower Consolidation shall maintain
an Adjusted Fixed Charge Coverage Ratio no less than 1.10 to 1.00, to be
calculated for a fiscal period consisting of each such Fiscal Quarter and the
most recently ended three (3) preceding Fiscal Quarters on a rolling four (4)
Fiscal Quarter basis:
 
Numerator
 
a. Total EBITDAM
(Enter II A(k) above).
$                                
 
b. Less the aggregate amount of actually paid Distributions, including, without
limitation, all Tax Distributions and interest on Subordinated Debt actually
paid.
 
 
 
-  $                                

 
5

--------------------------------------------------------------------------------


 
c. Less the aggregate amount of Maintenance Capital Expenditures to the extent
not (i) deducted in the determination of Net Income, or (ii) financed from the
proceeds of permitted equity or subordinated indebtedness provided by CCI or any
of its Subsidiaries that does not constitute a Make Well Contribution.
 
 
- $                                
d. Less the aggregate amount of Management Fees paid in cash.
 
 
- $                                
e. Total Numerator
(a - b - c - d)
$                                
Divided (/) by the sum of:
 
 
Denominator
 
f. The aggregate amount of actually paid Interest Expense.
 
$
g. Plus the aggregate amount of actually paid principal payments or reductions
(without duplication) required to be made on all outstanding Indebtedness
(exclusive of principal payments which may accrue, but are unpaid, under any
Subordinated Debt and any principal prepayments made from the proceeds of Make
Well Contributions).
 
 
+  $                                
h. Plus the current portion of Capitalized Lease Liabilities.
 
 
+  $                                
i. Total Denominator
(f + g + h)
$                                
Adjusted Fixed Charge Coverage Ratio (e/i)
               :1

 
6

--------------------------------------------------------------------------------


 
C. Guarantor Total Leverage Ratio (Section 6.03):  To be calculated with
reference to the Guarantor as of the last day of each Fiscal Quarter commencing
with the Fiscal Quarter ending September 30, 2008, to be calculated for a fiscal
period consisting of each such Fiscal Quarter and the most recently ended three
(3) preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis:
 
 
TOTAL FUNDED DEBT:
 
a. The total, as of the last day of the Fiscal Quarter under review, of both the
long-term and current portions (without duplication) of all interest bearing
Indebtedness.
 
$                                
b. Plus the total, as of the last day of the Fiscal Quarter under review of both
the long-term and current portions (without duplication) of all Capitalized
Lease Liabilities.
 
+ $                                
c. Plus all Contingent Liabilities (other than the Guaranty) as of the last day
of the Fiscal Quarter under review.
 
+ $                                
d. TOTAL FUNDED DEBT
(a + b + c)
$
Divided (/) by:
/
 
EBITDA
 
e. Net Income.
 
$                                
f. Plus Interest Expense (expensed and capitalized) to the extent deducted in
the determination of Net Income.
 
+ $                                

 
7

--------------------------------------------------------------------------------


 
g. Plus the aggregate amount of federal and state taxes on or measured by income
for the period under review (whether or not payable during such period) to the
extent deducted in the determination of Net Income.
 
 
+ $                                
h. Plus depreciation, amortization and all other non-cash expenses for the
period under review to the extent deducted in the determination of Net Income.
 
 
+ $                                
i. Less all cash and non-cash income (including, but not limited to, interest
income).
 
- $                                
j. Less all other non-cash income from any source not specified in (i) above to
the extent added in the determination of Net Income.
 
 
- $                                
k. Total EBITDA
(e + g + h - i - j)
 
 
l. Total Leverage Ratio
(d/k)
 
 
             :1.0                                
Maximum Permitted:  4.00 to 1.00
 
 
D. Restriction on Transfer of Ownership (Section 6.04): On a separate sheet
describe in detail any transfers or hypothecations of Guarantor ownership
interest in WMCKVC or WMCKVC ownership interests in CCCC or WMCKAC not permitted
under Section 6.04.
 
 
  
 
E. Total Indebtedness (Section 6.05)  With respect to the Borrower
Consolidation:
 
a. Set forth the aggregate amount of secured purchase money Indebtedness and
Capital Lease Liabilities.
 
 
$                                
Maximum Permitted
$    250,000.00

 
8

--------------------------------------------------------------------------------


 
 
b. Set forth aggregate amount of Indebtedness to Guarantor or any Subsidiary or
Affiliate of Guarantor which is not a member of the Borrower Consolidation
(other than Subordinated Debt and unpaid Management Fees).
 
 
$                                
Maximum Permitted
$   500,000.00
c. Set forth the cumulative aggregate of all Subordinated Debt.
 
 
$                                
Did Lender give prior written consent to the incurrence of all Subordinated Debt
set forth above?
          yes/no           
Does the interest rate accrued under the terms of any Subordinated Debt exceed
six percent (6%) per annum?
          yes/no           
 
F. Capital Expenditures (Section 6.06):  Set forth for the Fiscal Year period in
which the Fiscal Quarter under review occurs, the cumulative aggregate amount of
Capital Expenditures made to the Casino Facilities as of the end of the Fiscal
Quarter under review, as follows:
 
a. Aggregate amount of Non-Financed Capital Expenditures.
 
 
$                                
b. Aggregate amount of Financed Capital Expenditures.
 
 
$                                
c. Total Capital Expenditures
(a + b)
$                                
Minimum Total Capital Expenditures Required:  $250,000.00
 
Maximum Non-Financed Capital Expenditures Permitted:  $750,000.00
 

 
 
9

--------------------------------------------------------------------------------


 
G. Other Liens (Section 6.07):  On a separate sheet describe in detail any and
all liens, encumbrances and/or negative pledges not permitted under
Section 6.07.
 
 
  
H. No Merger (Section 6.08):  On a separate sheet describe any and all mergers,
consolidations and/or asset sales not permitted under Section 6.08.
 
 
  
I. Restriction on Investments (Section 6.09): Describe any Investments made
which are not permitted under Section 6.09.
 
  
J. Restrictions on Distributions (Section 6.10):
 
 
a. Set forth the amount(s) of and describe on a separate sheet, all
Distributions made during the Fiscal Quarter under review.
 
 
$                                
Requirement: None permitted without prior written consent of Lender.
 
K. Contingent Liabilities (Section 6.11):  Describe any Contingent Liabilities
incurred by Borrowers which are not permitted by Section 6.11.
 
  
L. ERISA (Section 6.12): Describe on a separate sheet any matters requiring
advice to Lender under Section 6.12.
 
  
M. Margin Regulations (Section 6.13): Set forth the amount(s) of and describe on
a separate sheet of paper any proceeds of the Term Loan used by any Borrower to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
$                                
 
N. No Subsidiaries (Section 6.14):  On a separate sheet, describe any
Subsidiaries created by any Borrower subsequent to the Restatement Effective
Date.  State whether or not the creation of such Subsidiaries has been consented
to by the Lender as required under Section 6.14 of the Credit Agreement.
 
 
yes/no                                
 
O. Transactions with Affiliates (Section 6.15): Describe on a separate sheet any
matters requiring advice to Lender under Section 6.15.
 
 
  



 
10

--------------------------------------------------------------------------------


III.


PERFORMANCE OF OBLIGATIONS


A review of the activities of the Borrower Consolidation and Guarantor during
the fiscal period covered by the attached financial statements has been made
under my supervision with a view to determining whether during such fiscal
period the Borrower Consolidation and Guarantor performed and observed all of
their obligations under the Loan Documents.  The undersigned is not aware of any
facts or circumstances which would make any of the calculations set forth above
or attached hereto materially incorrect.  On the basis of the foregoing, the
undersigned certifies that the calculations made and the information contained
herein are derived from the books and records of the Borrower Consolidation and
the Guarantor and that each and every matter contained herein correctly reflects
those books and records.  Except as described in an attached document or in an
earlier Certificate, to the best of my knowledge, as of the date of this
Certificate there is no Default or Event of Default has occurred or remains
continuing.


IV.


NO MATERIAL ADVERSE CHANGE


To the best of my knowledge, except as described in an attached document or in
an earlier Certificate, no Material Adverse Change has occurred since the date
of the most recent Certificate delivered to the Lender.


11

--------------------------------------------------------------------------------


DATED this ____ day of _____________, 200___.



 
BORROWERS:
WMCK VENTURE CORP.,
a Delaware corporation,
CENTURY CASINOS CRIPPLE
CREEK, INC., a Colorado corporation and WMCK ACQUISITION CORP.,
a Delaware corporation
By                                                      
Title: Authorized Officer
Print
Name______________________
 
GUARANTOR:
CENTURY CASINOS, INC.,
a Delaware corporation
By                                                      
Name                                                      
Title                                                      




 
12

--------------------------------------------------------------------------------

 


EXHIBIT G


PAYMENT SUBORDINATION AGREEMENT




THIS PAYMENT SUBORDINATION AGREEMENT (the "Agreement") is made and entered into
as of the 6th day of November, 2008, by Century Casinos, Inc., a Delaware
Corporation (hereinafter referred to as "Subordinator") and delivered to WELLS
FARGO BANK, National Association ("Lender") as the Lender hereinafter described.


R_E_C_I_T_A_L_S:


WHEREAS:
 
A. As of the date of this Agreement, there is outstanding and owing by WMCK
VENTURE Corp., a Delaware corporation (the "Company") to Subordinator
indebtedness in the aggregate amount of Five Million Six Hundred Ninety-One
Thousand Dollars ($5,691,000) (together with the interest thereon, the
"Subordinated Debt") evidenced by that certain unsecured Promissory Note dated
June 27, 1996, as amended by an Assignment, Assumption and Amendment Agreement
dated March 31, 2007 (the "Subordinated Note"), copies of which are marked
"Exhibit A", affixed hereto and by this reference incorporated herein and made a
part hereof.
 
NOW, THEREFORE, in and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Subordinator, the
Subordinator hereby agrees as follows:
 
1. The Company, together with WMCK Acquisition Corp., a Delaware corporation and
Century Casinos Cripple Creek, Inc., a Colorado corporation (the "Borrowers")
have entered into a Second Amended and Restated Credit Agreement dated as of
November 6, 2008 (as it may be amended, modified or supplemented from time to
time, the "Credit Agreement") with Wells Fargo Bank, National Association
(together with its successors and assigns, the "Lender"), under the terms of
which Lender agreed to establish a term loan ("Term Loan") in the amount of Four
Million Four Hundred Thousand Dollars ($4,400,000.00), all subject to the terms
and conditions set forth in the Credit Agreement.  The Term Loan is evidenced by
a Term Note ("Term Note") in the principal sum of Four Million Four Hundred
Thousand Dollars ($4,400,000.00).
 
2. The Subordinated Note may not be transferred or assigned by Subordinator
without the prior written consent of Lender and, unless so transferred or
assigned, shall be owned by Subordinator at all times free and clear of any
lien, pledge, charge, security interest or other encumbrance.
 
1

--------------------------------------------------------------------------------


 
3. So long as any monetary obligation or other obligation or commitment to
advance funds under the Credit Agreement, the Term Note or any other Loan
Document, as defined in the Credit Agreement (as such obligations may be
amended, modified, restated, renewed, increased or extended, including, without
limitation, post petition interest whether or not allowed in any insolvency
proceedings, and fees, attorneys costs and indemnities under the Loan Documents,
collectively referred to herein as the "Bank Debt") shall remain unpaid or
unfunded, in whole or in part, the Subordinator may not receive any payment of
principal or interest, directly or indirectly, on the Subordinated Debt.
 
4. In the event that any such payments of principal and/or interest are made in
violation of the foregoing provisions, such payments shall not be accepted by
Subordinator and, if so accepted, shall be held in trust for the benefit of, and
shall be paid forthwith over and delivered to Lender.  The subordination
provisions set forth hereinabove are made for the benefit of Lender and it is
understood by Company and by Subordinator that Lender will take certain actions
in reliance upon such subordination provisions.  It is further understood that
Lender's reliance upon the referenced subordination provisions shall not
constitute a waiver by Lender of its right to insist upon strict compliance with
all provisions of the Credit Agreement and with all provisions of the Loan
Documents as particularly defined by the Credit Agreement.
 
5. (a)           In the event of:
 
(i) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition or other similar proceeding relating to any Borrower,
its creditors or its property;
 
(ii) any proceeding for the liquidation, dissolution or other winding-up of any
Borrower, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;
 
(iii) any assignment by any Borrower for the benefit of creditors; or
 
(iv) any other marshalling of the assets of any Borrower;
 
all Bank Debt (including any interest thereon accruing after the commencement of
any such proceedings and any other sums or premium due) shall first be paid in
full before any payment or distribution, whether in cash, securities or other
property, shall be made on account of any Subordinated Debt or the Subordinated
Loan Documents and any payment or distribution, whether in cash, securities or
other property which would otherwise, but for these subordination provisions, be
payable or deliverable in respect of Subordinated Debt or the Subordinated Loan
Documents shall be paid or delivered directly to the holders of Bank Debt until
all Bank Debt (including any interest thereon accruing after the commencement of
any such proceedings) shall have been indefeasibly paid in full.


2

--------------------------------------------------------------------------------


The Subordinator shall file in any bankruptcy or other proceeding in which the
filing of claims is required by law, all claims which the Subordinator may have
against any of the Borrowers relating to any Subordinated Debt and will assign
to the holders of the Bank Debt all rights of the Subordinator thereunder.  If
Subordinator does not file any such claim, the holder of the Bank Debt as
attorney-in-fact for Subordinator is hereby authorized to do so in the name of
Subordinator or, in such holder's discretion, to assign the claim to a nominee
and to cause proof of claim to be filed in the name of such holder's
nominee.  The foregoing power of attorney is coupled with an interest and cannot
be revoked.  The holder of the Bank Debt or its nominee shall have the sole
right to accept or reject any plan proposed in any such proceeding and to take
any other action which a party filing a claim is entitled to do.  In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the holder of the Bank Debt the amount
payable on such claim and, to the full extent necessary for that purpose, the
Subordinator hereby assigns to the holder of the Bank Debt all of the
Subordinator's rights to any such payments or distributions to which the
Subordinator would otherwise be entitled.


(b)           If any payment or distribution of any character or any security,
whether in cash, securities or other property, shall be received by the
Subordinator in contravention of any of the terms hereof and before all Bank
Debt shall have been indefeasibly paid in full, such payment or distribution or
security shall be received in trust for the benefit of, and shall be paid over
or delivered and transferred to, the holder of Bank Debt at the time outstanding
for application to the payment of all Bank Debt remaining unpaid, to the extent
necessary to pay all such Bank Debt in full.  In the event of the failure of the
Subordinator to endorse or assign any such payment, distribution or security,
each holder of Bank Debt is hereby irrevocably authorized to endorse or assign
the same.


(c)  The Bank Debt shall not be deemed to have been paid in full unless the
holder thereof shall have indefeasibly received cash in lawful currency of the
United States of America equal to the amount of Bank Debt then outstanding,
together with the occurrence of Bank Facility Termination, as defined in the
Credit Agreement.


(d)  The Subordinator will take such action (including, without limitation, the
execution and filing of a financing statement with respect to this Agreement and
including the execution, verification, delivery and filing of proofs of claim,
consents, assignments or other instructions which the holder of Bank Debt may
reasonably require in order to prove and realize upon any rights or claims
pertaining to Subordinated Debt and to effectuate the full benefit of the
subordination contained herein) as may, in the opinion of counsel designated by
the Lender, be reasonably necessary or appropriate to assure the effectiveness
of the subordination effected by these provisions.


3

--------------------------------------------------------------------------------


(e)           The Subordinator understands and acknowledges by its execution
hereof that the actions of the Lender in connection with the Bank Debt are being
or have been made in reliance upon the subordination of the Subordinated Debt to
Bank Debt as set forth herein.
 
6. Subordination Legend; Further Assurances.  The Company and the Subordinator
will cause each note and instrument (if any) evidencing the Subordinated Debt to
be endorsed with the following legend:
 
 
"The Indebtedness evidenced by this instrument is subordinated to the prior
payment in cash in full of all Bank Debt (as defined in the Payment
Subordination Agreement, dated as of November 6, 2008) pursuant to, and to the
extent provided in, the Payment Subordination Agreement by the maker hereof and
payee named herein in favor of the Lender therein named and its successors and
assigns."

 
The Company and Subordinator each hereby agree to mark its respective books of
account in such a manner as shall be effective to give proper notice of the
effect of this Agreement.  The Company and the Subordinator will at their
expense and at any time and from time to time promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or that the Lender may reasonably request in order to protect any
right or interest granted or purported to be granted hereunder or to enable the
Lender to exercise and enforce its rights and remedies hereunder.
 
7. Subject to the terms of the Credit Agreement:
 
(a) This Agreement shall continue in effect so long as any Bank Debt shall
remain unpaid and no action that the holder of the Bank Debt or any of the
Borrowers, with or without the written consent of the holder of the Bank Debt,
may take or refrain from taking with respect to any Bank Debt, any instrument
representing the same, any Collateral (as defined in the Credit Agreement)
therefor, or any agreement or agreements, including guaranties, in connection
therewith, shall affect this Agreement or the obligations of the Subordinator
hereunder.
 
(b) All rights and interests of the Lender hereunder, and all agreements and
obligations of the Subordinator and the Company under this Agreement, shall
remain in full force and effect irrespective of:
 
(i) any lack of validity or enforceability of the Credit Agreement, the Term
Note or any other Loan Document, or any agreement or instrument relating
thereto;
 
4

--------------------------------------------------------------------------------


 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Bank Debt, or any other amendment, modification, revision,
restatement, extension or waiver of or any consent to departure from the Credit
Agreement, the Term Note or any other Loan Document;
 
(iii) any taking and holding of Collateral or other security or additional
guarantees for all or any of the Bank Debt; or any amendment, alteration,
exchange, substitution, restatement, transfer, enforcement, waiver,
subordination, termination or release of any Collateral or such guarantees, or
any non-perfection of any Collateral, or any consent to departure from any such
guaranty;
 
(iv) any manner of application of Collateral or proceeds thereof, to all or any
of the Bank Debt, or the manner of sale of any Collateral or other security;
 
(v) any consent by Lender or any other Person to the change, restructure or
termination of the corporate structure or existence of the Borrowers or the
Subordinator, or any Subsidiary thereof and any corresponding restructure of the
Bank Debt, or any other restructure or refinancing of the Bank Debt or any
portion thereof;
 
(vi) any modification, compounding, compromise, settlement, release by the
Lender or any other Person (or by operation of law or otherwise), collection or
other liquidation of the Bank Debt or of the Collateral or other security in
whole or in part, and any refusal of payment to Lender in whole or in part, from
any obligor or guarantor in connection with any of the Bank Debt, whether or not
with notice to, or further assent by, or any reservation of rights against the
Subordinator; or
 
(vii) any other circumstance (including, but not limited to, any statute of
limitations) which might otherwise constitute a defense available to, or a
discharge of the Borrowers or the Subordinator.
 
Without limiting the generality of the foregoing, the Subordinator hereby
consents to and agrees that the rights of Lender hereunder, and the
enforceability hereof, shall not be affected by any release of any Collateral or
security from the liens and security interests created by any of the Loan
Documents or any other agreement whether for purposes of sales or other
dispositions of assets or for any other purpose.  This Agreement shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any of the Bank Debt is rescinded or must otherwise be returned by Lender
upon the insolvency, bankruptcy or reorganization of the Company or otherwise,
all as though such payment had not been made.
 
5

--------------------------------------------------------------------------------


(c) The Subordinator waives the right to require the Lender to proceed against
the Borrowers or any other person liable on the Bank Debt, to proceed against or
exhaust any security held from any Borrower or any other person, or to pursue
any other remedy in the Lender's power whatsoever and the Subordinator waives
the right to have the property of the Borrowers first applied to the discharge
of the Bank Debt.  The Lender may, at its election, exercise any right or remedy
it may have against the Borrowers or any security held by the Lender, including,
without limitation, the right to foreclosure upon any such security by one or
more judicial or nonjudicial sales, without affecting or impairing in any way
the obligations of the Subordinator hereunder, except to the extent the Bank
Debt has been paid, and the Subordinator waives any defense arising out of the
absence, impairment or loss of any right of reimbursement, contribution or
subrogation or any other right or remedy of the Subordinator against the
Borrowers or any such security, whether resulting from such election by the
Lender or otherwise.  The Subordinator waives any defense arising by reason of
any disability or other defense of the Borrowers or by reason of the cessation
from any cause whatsoever (including, without limitation, any intervention or
omission by the Lender) of the liability either in whole or in part, of the
Borrowers to the Lender for the Bank Debt.
 
(d) Until the Bank Debt is fully and indefeasibly paid, the Subordinator shall
not proceed against the Company for the recovery of all or any portion of the
Subordinated Debt, or proceed against or exhaust any security held from the
Company or any other person, or pursue any other right or remedy in the
Subordinator's power whatsoever for the collection of all or any portion of the
Subordinated Debt.
 
8. In case of a breach by the Subordinator of this Agreement, the Subordinator
hereby agrees to be responsible for and to pay all costs and expenses,
including, without limitation, attorneys' fees and costs and accountants' fees,
incurred by the holder of the Bank Debt in connection with the enforcement by
the holder of the Bank Debt of its rights or the protection of the holder of the
Bank Debt of its interests as a result of such breach under this Agreement,
whether incurred pre-trial, at trial or on appeal.
 
9. Time shall be of the essence of this Agreement.
 
10. This Agreement shall be governed by and construed in accordance with the law
of the State of Nevada.  The parties hereto further agree that, subject to the
Arbitration provisions set forth below in paragraph 11, the full and exclusive
forum for the determination of any action relating to this Agreement shall be
either an appropriate Court of the State of Nevada or the United States District
Court or United States Bankruptcy Court for the District of Nevada.
 
6

--------------------------------------------------------------------------------


 
11. Arbitration.
 
 
(a) Upon the request of any party, whether made before or after the institution
of any legal proceeding, any action, dispute, claim or controversy of any kind
(e.g., whether in contract or in tort, statutory or common law, legal or
equitable) ("Dispute") now existing or hereafter arising between the parties in
any way arising out of, pertaining to or in connection with this Agreement, the
Credit Agreement, Term Note, Loan Documents or any related agreements,
documents, or instruments (collectively the "Documents"), may, by summary
proceedings (e.g., a plea in abatement or motion to stay further proceedings),
bring an action in court to compel arbitration of any Dispute.
 
(b) All Disputes between the parties shall be resolved by binding arbitration
governed by the Commercial Arbitration Rules of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction.
 
(c) No provision of, nor the exercise of any rights under this arbitration
clause shall limit the rights of any party, and the parties shall have the right
during any Dispute, to seek, use and employ ancillary or preliminary remedies,
judicial or otherwise, for the purposes of realizing upon, preserving,
protecting or foreclosing upon any property, real or personal, which is involved
in a Dispute, or which is subject to, or described in, the Documents, including,
without limitation, rights and remedies relating to: (i) foreclosing against any
real or personal property collateral or other security by the exercise of a
power of sale under the Documents or other security agreement or instrument, or
applicable law, (ii) exercising self-help remedies (including setoff rights) or
(iii) obtaining provisional or ancillary remedies such as injunctive relief,
sequestration, attachment, garnishment or the appointment of a receiver from a
court having jurisdiction before, during or after the pendency of any
arbitration.  The institution and maintenance of an action for judicial relief
or pursuit of provisional or ancillary remedies or exercise of self-help
remedies shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the Dispute to arbitration nor render inapplicable the
compulsory arbitration provision hereof.
 
 
12. Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, LENDER, THE
COMPANY AND SUBORDINATOR EACH MUTUALLY HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING
UNDER OR WITH RESPECT TO THIS AGREEMENT, THE CREDIT AGREEMENT, THE TERM NOTE OR
ANY OF THE LOAN DOCUMENTS, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE DEALINGS OF LENDER, THE COMPANY AND SUBORDINATOR WITH RESPECT
TO THIS AGREEMENT, THE CREDIT AGREEMENT, THE TERM NOTE OR ANY OF THE LOAN
DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, LENDER, THE COMPANY AND
SUBORDINATOR EACH MUTUALLY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM,
DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY A BENCH TRIAL WITHOUT A JURY AND THAT
THE DEFENDING PARTY MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPLAINING
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
 
7

--------------------------------------------------------------------------------


13. In the event any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
14. The Company joins in the execution of this Agreement to evidence its
agreement to the terms hereof and to be legally bound hereby.  This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and their
respective successors and assigns.
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement, as of the day
and year first above written.


SUBORDINATOR:
 
Century Casinos, Inc.,
a Delaware Corporation
 
By /s/ Larry Hannappel
Larry Hannappel
Senior Vice President
 
COMPANY:
WMCK Venture Corp.,
a Delaware Corporation
By /s/ Larry Hannappel
Larry Hannappel                                                                
Secretary                                          
LENDER:
WELLS FARGO BANK,
National Association
 
By /s/ Erna Stuckey                                                             
     Erna Stuckey,
     Vice President



 
 
8

--------------------------------------------------------------------------------

 

EXHIBIT I


LEGAL DESCRIPTION


All that real property situate in the City of Cripple Creek, County of Teller,
State of Colorado more particularly described as follows:
 
PARCEL 1:


Lot 16R (formerly known as Lots 16, 17 and 18R),
Block 21,
FREMONT (now Cripple Creek),
According to the original plat as modified by the Subdivision Exemption Plats
recorded April 3, 1998 at Reception No. 474412 and August 19, 1999 at Reception
No. 495830,
Teller County, Colorado.


PARCEL 2:


Lot 15,
Block 21,
FREMONT (now known as Cripple Creek),
Teller County, Colorado.


PARCEL 3:


Lot 38R (formerly known as Lots 38, 39 and 40),
Block 20,
FREMONT (now Cripple Creek),
According to the Subdivision Exemption Plat filed August 10, 1998 at 2-LS-41,
Teller County, Colorado.


PARCEL 4:


Lot 21R,
Block 21,
FREMONT (now Cripple Creek),
According to the Subdivision Exemption Plat recorded February 27, 1992 in Plat
Book L Page 40 and the Amended Subdivision Exemption Plat recorded October 19,
1992 in Plat Book L Page 84,


1

--------------------------------------------------------------------------------


-and-


Lots 24 through 27,
Block 21,
FREMONT (now Cripple Creek),


PARCEL 5:


Lots 1 through 5,
Block 2,
FIRST ADDITION TO FREMONT (now Cripple Creek)


PARCEL 6:


The South 75 feet of Lots 1 through 4, the East 19 feet, 4 inches of the South
75 feet of Lot 5, the North 50 feet of Lots 1 through 4, and the East 19 feet, 4
inches of the North 50 feet of Lot 5, all in Block 29, FREMONT (now Cripple
Creek)


PARCEL 7:


That portion of the South half of vacated alley in Block 2, First Addition to
Fremont, lying East of the West line of Lot 5, Block 2, First Addition to
Fremont, now Cripple Creek, extended North


PARCEL 8:


That portion of the North half of vacated alley in Block 2, First Addition to
Fremont, lying East of the West line of the East 19 feet 4 inches of Lot 5,
Block 29, Fremont, now Cripple Creek, extended South


PARCEL 9:


That portion of Outlot A, lying east of the West line of the East 19 feet 4
inches of Lot 5, Block 29, Fremont, now Cripple Creek, extended South


PARCEL 10:


That portion of the West half of vacated South Second Street, lying South of the
North line of Block 29, Fremont, now Cripple Creek, extended Easterly, and North
of the South line of Block 2, First Addition to Fremont, now Cripple Creek,
extended Easterly, and West of the West boundary of Colorado Highway 67


2

--------------------------------------------------------------------------------


Parcel 11:


Lots 6, 7 and 8, now 6R, and Lots 9 through 12, Block 2, First Addition to
Cripple Creek, County of Teller, State of Colorado.


Parcel 12:


Lots 11 through 20 in Block 28 of the Fremont Addition to the City of Cripple
Creek, County of Teller, State of Colorado.


Parcel 13:


Lot 1R (formerly known as Lots 1, 2 and 3) and Lots 4 and 5
Block 20, FREMONT (now Cripple Creek)
Teller County, Colorado

 
3

--------------------------------------------------------------------------------

 


EXHIBIT J


SUBORDINATION AGREEMENT
(Management Agreement)




THIS SUBORDINATION AGREEMENT ("Agreement"), made this 6th day of November, 2008,
by and among WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE
CREEK, INC., a Colorado corporation and WMCK ACQUISITION CORP., a Delaware
corporation (collectively the "Borrowers"), parties of the first part, Century
Casinos, Inc.  (hereinafter referred to as "Operator"), party of the second
part, and WELLS FARGO BANK, National Association, hereinafter referred to as
"Lender", party of the third part.


R_E_C_I_T_A_L_S:


WHEREAS:
 
A. Borrowers own and/or operate all of that certain real property situated in
Cripple Creek, Colorado, that is more particularly described on that certain
exhibit marked "Exhibit A", affixed hereto and by this reference incorporated
herein and made a part hereof, together with all buildings, structures and other
improvements constructed or to be constructed thereon (hereinafter referred to
as the "Casino Facilities").
 
B. In this Agreement all capitalized words and terms shall have the respective
meanings and be construed herein as provided in Section 1.01 of that certain
Second Amended and Restated Credit Agreement, dated as of November 6, 2008 (as
may be amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), executed by and among the Borrowers, Century Casinos, Inc.,
a Delaware corporation, as Guarantor, and the Lender.
 
C. Pursuant to the Credit Agreement and subject to the terms and conditions
specified therein, Lender has established a term loan (the "Term Loan") in the
principal amount of Four Million Four Hundred Thousand Dollars ($4,400,000.00),
all subject to the terms and conditions set forth in the Credit Agreement.  The
Term Loan is evidenced by a Term Note (the "Term Note") in the principal sum of
Four Million Four Hundred Thousand Dollars ($4,400,000.00) executed by the
Borrowers, payable to the order of Lender.  The Term Loan is secured by the Deed
of Trust, Financing Statements and Assignment of Entitlements, Contracts, Rents
and Revenues executed by Borrowers in favor of Lender and recorded in the
Official Records of Teller County, Colorado, together with all other documents
and instruments collectively referred to in the Credit Agreement and hereinafter
collectively referred to as the "Security Documentation".
 
1

--------------------------------------------------------------------------------


D. Borrowers have entered into a Management Services Agreement with Operator
dated January 1, 2007 (hereinafter as it may be amended or modified from time to
time the "Management Agreement") under the terms of which Operator has agreed,
in exchange for certain payments, compensation and considerations therein
specified, to provide specified management services to Borrowers in connection
with the Casino Facility.
 
E. It is a condition of consenting to the Management Agreement that the Security
Documentation shall unconditionally be at all times a lien or charge upon the
following (collectively, the "Collateral"): (i) the Real Property (ii) the
Casino Facility; (iii) the present and future tangible and intangible personal
property which is situated at, or used in operation of, the Casino Facility; and
(iv) the rents, issues, profits, income and revenues of the Casino Facility and
the activities conducted thereon; all prior and senior to the rights of Operator
under the terms of the Management Agreement.
 
F. It is a further condition of consenting to the Management Agreement that
after April 30, 2008 Operator shall not receive any payments, service fees or
management fees (collectively, "Management Fees") under the Management
Agreement.
 
G. It is to the mutual benefit of the parties hereto that Lender consent to the
Management Agreement and Operator is willing to agree that the Term Loan, Credit
Agreement and Security Documentation shall remain at all times prior to Bank
Facility Termination unconditionally paramount and superior to the rights and
interests of Operator under the Management Agreement.
 
H. It is to the mutual benefit of the parties hereto that Lender consent to the
Management Agreement.
 
I. The provisions of Section 1.02 of the Credit Agreement shall be applied to
this Agreement in the same manner as applied therein to the Credit Agreement.
 
NOW, THEREFORE, in consideration of Lender, consenting to the Management
Agreement, the mutual benefits accruing to the parties hereto and other good and
valuable considerations, the receipt of which is hereby acknowledged, the
parties hereto do promise, covenant and agree as follows:
 
1. That Lender would not consent to the Management Agreement but for this
Agreement.  
 
2

--------------------------------------------------------------------------------


 
2. That the Security Documentation securing the Term Loan in favor of Lender,
and any and all renewals, amendments, modifications, restatements and extensions
thereof shall unconditionally be and remain at all times a lien or charge on the
Collateral and business operations conducted in connection therewith prior and
superior to all right, title and interest which Operator may have or hereafter
acquire therein under the terms of the Management Agreement.  Operator
acknowledges that it is familiar with the terms and conditions of all of the
Security Documentation and hereby consents to execution, delivery, filing and
recording thereof.  In this regard it is understood and hereby agreed that,
notwithstanding anything contained in the Management Agreement to the contrary,
upon the consummation of any foreclosure or deed in lieu of foreclosure, the
Management Agreement shall be terminated and of no further force or effect.
 
3. So long as any monetary obligation or other obligation or commitment to
advance funds under the Credit Agreement, the Term Note or any other Loan
Documents, as defined in the Credit Agreement (as such obligations may be
renamed, increased or extended, including, without limitation, post petition
interest whether or not allowed in any insolvency proceedings, and fees,
attorney costs and indemnities under the Loan Documents, collectively the "Bank
Debt") shall remain unpaid or unfunded, in whole or in part, Operator shall not
receive any payments or Management Fees from the Borrowers in connection with
the Management Agreement.
 
4. In the event that any such payments or Management Fees are made in violation
of Section 3 hereinabove, such payments shall not be accepted by Operator and,
if so accepted, shall be held in trust for the benefit of, and shall be paid
forthwith over and delivered to Lender.  The subordination provisions set forth
hereinabove are made for the benefit of Lender, and it is understood by
Borrowers and by Operator that Lender will take certain actions in reliance upon
such subordination provisions.  It is further understood that Lender's reliance
upon the referenced subordination provisions shall not constitute a waiver by
Lender of its right to insist upon strict compliance with all provisions of the
Credit Agreement and with all provisions of the Loan Documents as particularly
defined by the Credit Agreement.
 
5. (a)           In the event of:
 
 
(i)
any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition or other similar proceeding relating to the Borrowers,
their creditors or their property;



3

--------------------------------------------------------------------------------

 
 
(ii) 
any proceeding for the liquidation, dissolution or other winding-up of any
Borrower, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;



 
(iii) 
any assignment by any Borrower for the benefit of creditors; or



 
(iv)
any other marshalling of the assets of any Borrower;



all Bank Debt (including any interest thereon accruing after the commencement of
any such proceedings and any other sums or premium due) shall first be paid in
full before any payment, whether in cash, securities or other property, shall be
made in connection with the Management Agreement.  Any payment or distribution,
whether in cash, securities or other property which would otherwise, but for
these subordination provisions, be payable or deliverable in respect of the
Management Agreement shall be paid or delivered directly to the holders of Bank
Debt until all Bank Debt (including any interest thereon accruing after the
commencement of any such proceedings) shall have been paid in full.


(b)           If any payment or distribution of any character or any security,
whether in cash, securities or other property, shall be received by Operator in
contravention of any of the terms hereof and before all Bank Debt shall have
been paid in full, such payment or distribution or security shall be received in
trust for the benefit of, and shall be paid over or delivered and transferred
to, the holder of Bank Debt at the time outstanding for application to the
payment of all Bank Debt remaining unpaid, to the extent necessary to pay all
such Bank Debt in full.  In the event of the failure of Operator to endorse or
assign any such payment, distribution or security, each holder of Bank Debt is
hereby irrevocably authorized to endorse or assign the same.


(c)           The Bank Debt shall not be deemed to have been paid in full unless
the holder thereof shall have indefeasibly received cash in lawful currency of
the United States of America equal to the amount of Bank Debt then outstanding.


(d)           Operator will take such action (including, without limitation, the
execution and filing of a financing statement with respect to this Agreement and
including the execution, verification, delivery and filing of proofs of claim,
consents, assignments or other instructions which the holder of the Bank Debt
may require in order to prove and realize upon any rights or claims pertaining
to the Management Agreement and to effectuate the full benefit of the
subordination contained herein) as may be necessary or appropriate to assure the
effectiveness of the subordination effected by these provisions.


4

--------------------------------------------------------------------------------


(e)           Operator understands and acknowledges by its execution hereof that
the actions of the Lender in connection with the Bank Debt are being or have
been made in reliance upon the absolute subordination of the Management
Agreement to Bank Debt as set forth herein.
 
6. Subject to the terms of the Credit Agreement and any amendment, revision,
restatement or modification thereof:
 
(a) This Agreement shall continue in effect so long as any Bank Debt shall
remain unpaid and no action that the holder of the Bank Debt or the Borrowers,
with or without the written consent of the holder of the Bank Debt, may take or
refrain from taking with respect to any Bank Debt, any instrument representing
the same, any collateral therefor, or any agreement or agreements, including
guaranties, in connection therewith, shall affect this Agreement or the
obligations of Operator hereunder.
 
(b) All rights and interests of Lender hereunder, and all agreements and
obligations of Operator and the Borrowers under this Agreement, shall remain in
full force and effect irrespective of:
 
 
(i)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the Bank Debt, or any other amendment or waiver of or any consent
to departure from the Credit Agreement, the Term Note or any other Loan
Document;



 
(ii)
any taking and holding of Collateral or other security or additional guarantees
for all or any of the Bank Debt; or any amendment, alteration, exchange,
substitution, transfer, enforcement, waiver, subordination, termination or
release of any Collateral or such guarantees, or any non-perfection of any
Collateral, or any consent to departure from any such guaranty;



 
(iii)
any manner of application of Collateral or proceeds thereof, to all or any of
the Bank Debt, or the manner of sale of any Collateral or other security;



 
(iv)
any consent by Lender or any other Person to the change, restructure or
termination of the corporate structure or existence of the Borrowers or
Operator, or any Subsidiary thereof and any corresponding restructure of the
Bank Debt, or any other restructure of the Bank Debt or any portion thereof; or

 
5

--------------------------------------------------------------------------------

 
 
(v)
any modification, compounding, comprise, settlement, release by the Lender or
any other Person (or by operation of law or otherwise), collection or other
liquidation of the Bank Debt or of the Collateral or other security in whole or
in part, and any refusal of payment to Lender in whole or in part, from any
obligor or guarantor in connection with any of the Bank Debt, whether or not
with notice to, or further assent by, or any reservation of rights against
Operator.



Without limiting the generality of the foregoing, Operator hereby consents to
and agrees that the rights of Lender hereunder, and the enforceability hereof,
shall not be affected by any release of any Collateral or security from the
liens and security interests created by any of the Loan Documents or any other
agreement whether for purposes of sales or other dispositions of assets or for
any other purpose.  This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Bank
Debt is rescinded or must otherwise be returned by Lender upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.
 
(c) Operator waives the right to require the Lender to proceed against the
Borrowers or any other person liable on the Bank Debt, to proceed against or
exhaust any security held from the Borrowers or any other person, or to pursue
any other remedy in the Lender's power whatsoever and Operator waives the right
to have the property of the Borrowers first applied to the discharge of the Bank
Debt.  The Lender may, at its election, exercise any right or remedy it may have
against the Borrowers or any security held by the Lender, including, without
limitation, the right to foreclosure upon any such security by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, without affecting or impairing in any way the
obligations of Operator hereunder, except to the extent the Bank Debt has been
paid, and Operator waives any defense arising out of the absence, impairment or
loss of any right of reimbursement, contribution or subrogation or any other
right or remedy of Operator against the Borrowers or any such security, whether
resulting from such election by the Lender.
 
7. Operator hereby irrevocably agrees that any legal action or proceedings
initiated by Operator or against it by Lender with respect to this Agreement
shall be brought in the courts of the State of Colorado or in the United States
District Courts of Colorado and, by execution and delivery of this Agreement,
Operator consents to such jurisdiction and hereby irrevocably waives any and all
objections which it may have as to venue in any of the above courts.
 
8. Operator hereby agrees to be responsible for and to pay all costs and
expenses, including, without limitation, attorneys' fees and costs and
accountants' fees, incurred by the holder of the Bank Debt in connection with
the successful enforcement by the holder of the Bank Debt of its rights or the
protection of the holder of the Bank Debt of its interests under this Agreement,
whether incurred pre-trial, at trial or on appeal.
 
6

--------------------------------------------------------------------------------


 
9. This Agreement and the rights and obligations of the parties hereto shall be
governed by and construed and enforced in accordance with the laws of the State
of Colorado.
 
10. Borrowers join in the execution of this Agreement to evidence their
agreement to the terms hereof and to be legally bound hereby.  This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and their
respective successors and assigns.
 
11. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
document with the same effect as if all parties had signed the same signature
page.  Any signature page of this Agreement may be detached from any counterpart
of this Agreement and reattached to any other counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.
 
12. It is understood and agreed that, by virtue of its execution and delivery of
this Agreement, Operator shall not be deemed to be a maker, surety or other
obligor of any of Borrowers' Obligations (as defined by the Credit Agreement);
however, nothing contained in this Paragraph 12 shall relieve Operator from its
obligations to comply with the terms and conditions hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement, as of the day
and year first above written.


OPERATOR:
CENTURY CASINOS, INC.,
a Delaware Corporation
 
By /s/ Larry Hannappel                
Larry Hannappel                              
Senior Vice President                                              
BORROWERS:
WMCK VENTURE CORP.,
a Delaware corporation
 
By /s/ Larry Hannappel                                                     
     Larry Hannappel,
     President
 
CENTURY CASINOS CRIPPLE
CREEK, INC.,
a Colorado corporation
 
By /s/ Larry Hannappel                                                      
     Larry Hannappel,
     President
 
 
WMCK ACQUISITION
CORP., a Delaware
corporation
 
By /s/ Larry Hannappel                                                      
     Larry Hannappel,
     President
 
 
LENDER:
 
WELLS FARGO BANK,
National Association
 
By /s/ Erna Stuckey
     Erna Stuckey,
     Vice President




 
7

--------------------------------------------------------------------------------

 

